Exhibit 10.1
AMENDMENT NO. 1
AMENDMENT NO. 1, dated as of May 5, 2020 (this “Amendment No. 1”), by and among
NAUTILUS ACQUISITION HOLDINGS, INC., a Delaware corporation (“Holdings”),
NATIONAL VISION, INC., a Georgia corporation (the “Borrower”), the subsidiaries
of the Borrower party hereto, as guarantors (together, with Holdings, the
“Guarantors”), each lender party hereto (the “Lenders”) and BANK OF AMERICA,
N.A. (“Bank of America”), as Administrative Agent and Collateral Agent (the
“Administrative Agent”). Unless otherwise indicated, capitalized terms used but
not defined herein having the meanings provided in the Credit Agreement (as
defined below).
RECITALS:
WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of July 18, 2019 (as amended, amended and restated, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
the Credit Agreement as amended by this Amendment No. 1, the “Amended Credit
Agreement”), among Holdings, the Borrower, the lending institutions from time to
time party thereto and Bank of America, N.A., as Administrative Agent,
Collateral Agent and Swingline Lender;
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower has requested that certain provisions of the Credit Agreement be
amended as set forth herein;
WHEREAS, each Lender that executes and delivers a counterpart to this Amendment
No. 1 will be deemed to have agreed to the terms of this Amendment No. 1 (each
such Lender, a “Consenting Lender”); and
WHEREAS, the Borrower and the Lenders desire to amend the Credit Agreement to
make certain changes as set forth in the form of the Amended Credit Agreement
attached hereto as Annex A;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
ARTICLE I. AMENDMENTS
1.
Subject to the occurrence of (and concurrently with) the Amendment No. 1
Effective Date (as defined below), each of the Consenting Lenders, the Borrower
and the Administrative Agent hereby consents to the amendments to the Credit
Agreement made pursuant to the terms of this Amendment No. 1.

2.
Effective as of the Amendment No. 1 Effective Date, the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the single-underlined
text (indicated textually in the same manner as the following example:
single-underlined text) as set forth in Annex A hereto.

ARTICLE II. OTHER TERMS OF AMENDMENT NO. 1
1.
Representations and Warranties. The Borrower hereby represents and warrants
that:

a.
This Amendment No. 1 has been duly authorized, executed and delivered by each
Credit Party party hereto and constitutes the legal, valid and binding
obligations of each such Credit Party enforceable against it in accordance with
its terms, except that the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity. The execution, delivery and performance by each
Credit Party of this Amendment No. 1 is within such Credit Party’s corporate
powers, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) conflict with or contravene
the terms of any Credit Party’s organizational documents, (b) result in any
breach or contravention of, or the creation of any Lien under (other than under
the Credit Documents), or





--------------------------------------------------------------------------------



require any payment to be made under (i) any Contractual Requirement to which
any Credit Party is a party or affecting any Credit Party or the properties of
the Borrower or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which any Credit
Party or its property is subject; or (c) violate any applicable law; except with
respect to any conflict, breach or contravention or payment or violation (but
not creation of Liens) referred to in clauses (b) or (c), to the extent that
such conflict, breach, contravention or payment or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
b.
As of the Amendment No. 1 Effective Date, the information included in any
Beneficial Ownership Certification (as defined below) is true and correct in all
respects.

2.
Borrower and Guarantor Certifications. By its execution of this Amendment No. 1,
each undersigned officer of the Borrower and the Guarantors party hereto, to the
best of his or her knowledge, and the Borrower and Guarantors hereby certify
that (the “Borrower and Guarantor Certifications”):

a.
no Default or Event of Default exists on the date hereof before or after giving
effect to the consummation of the transactions contemplated by this Amendment
No. 1; and

b.
the representations and warranties made by each Credit Party contained in the
Credit Agreement, the Amended Credit Agreement or in the other Credit Documents
are true and correct in all material respects (provided that such
representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects) on
and as of the date hereof with the same effect as though made on and as of the
date hereof, except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects (provided that such representations and
warranties which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) as of such earlier
date.

3.
Amendment No. 1 Effective Date Conditions. This Amendment No. 1 will become
effective on the date (the “Amendment No. 1 Effective Date”) on which each of
the following conditions (the “Amendment No. 1 Effective Date Conditions”) is
satisfied:

a.
The Administrative Agent shall have received from the Borrower, each Guarantor
and each Consenting Lender a counterpart of this Amendment No. 1 signed on
behalf of such party with such Consenting Lenders constituting Required Lenders;

b.
The Administrative Agent and each Consenting Lender shall have received the
executed legal opinion of (i) Simpson Thacher & Bartlett LLP, special New York
counsel to the Credit Parties and (ii) Kilpatrick Townsend & Stockton LLP,
special Georgia counsel to the Credit Parties. The Borrower, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions;

c.
The Borrower shall have paid all fees, reasonable costs and expenses (including,
without limitation the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent) of the
Administrative Agent for which invoices have been presented prior to the
Amendment No. 1 Effective Date;

d.
At least three Business Days prior to the Amendment No. 1 Effective Date, if the
Borrower qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), then the Borrower shall deliver to the
Administrative Agent and each Lender that so requests a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation (the
“Beneficial Ownership Certification”) in relation to the Borrower;





-2-



--------------------------------------------------------------------------------



e.
The Administrative Agent and the Consenting Lenders shall have received all
documentation and other information reasonably requested by them at least three
Business Days prior to the Amendment No. 1 Effective Date that is required to be
obtained or maintained by them by regulatory authorities under applicable “know
your customer” and anti-money laundering or terrorist financing rules and
regulations, including the USA PATRIOT Act;

f.
The Borrower and Guarantor Certifications are true and correct; and

g.
The Borrower shall have paid to the Administrative Agent, for the account of
each Lender that has provided an executed signature to this Amendment No. 1 on
or prior to 12:00 p.m., New York time on May 5, 2020, a consent fee equal to
0.10% of the aggregate principal amount of such Lender’s Revolving Credit
Commitment and Term A Loan under the Credit Agreement on the Amendment No. 1
Effective Date.

4.
Amendment, Modification and Waiver. This Amendment No. 1 may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

5.
Entire Agreement. This Amendment No. 1, the Amended Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

6.
GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT NO. 1 AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 13.13 of the Amended Credit Agreement is hereby incorporated into this
Amendment No. 1 mutatis mutandis.

7.
Severability. Any term or provision of this Amendment No. 1 which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment No. 1 or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment No. 1 in any other jurisdiction. If any provision of this
Amendment No. 1 is so broad as to be unenforceable, the provision shall be
interpreted to be only as broad as would be enforceable.

8.
Counterparts. This Amendment No. 1 may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.

9.
WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON
BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS AMENDMENT NO. 1 OR THE
PERFORMANCE OF SERVICES HEREUNDER.

10.
Credit Document. On and after the Amendment No.1 Effective Date, this Amendment
No. 1 shall constitute a “Credit Document” for all purposes of the Amended
Credit Agreement and the other Credit Documents (it being understood that, for
the avoidance of doubt, this Amendment No. 1 may be amended or waived solely by
the parties hereto as set forth herein).

11.
Reaffirmation. Each Credit Party hereby expressly acknowledges the terms of this
Amendment No. 1 and reaffirms, as of the date hereof, (i) the covenants,
guarantees, pledges, grants of Liens and agreements or other commitments
contained in each Credit Document to which it is a party, including, in each
case, such covenants, guarantees, pledges, grants of Liens and agreements or
other commitments as in effect immedi-





-3-



--------------------------------------------------------------------------------



ately after giving effect to this Amendment No. 1 and the transactions
contemplated hereby, (ii) its guarantee of the Obligations under each Guarantee,
as applicable, (iii) its grant of Liens on the Collateral to secure the
Obligations pursuant to the Security Documents and (iv) agrees that after giving
effect to this Amendment No. 1 and the transactions contemplated hereby (A) each
Credit Document to which it is a party shall continue to be in full force and
effect and (B) all guarantees, pledges, grants of Liens, covenants, agreements
and other commitments by such Credit Party under the Credit Documents shall
continue to be in full force and effect and shall accrue to the benefit of the
Secured Parties and shall not be affected, impaired or discharged hereby or by
the transactions contemplated in this Amendment No. 1.
12.
Effect of Amendment No. 1. Except as expressly set forth herein, this Amendment
No.1 shall not by implication or otherwise limit, impair, constitute a waiver
of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agent under the Credit Agreement, the Amended Credit Agreement or
any other Credit Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, the Amended Credit Agreement or any other
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. The parties hereto acknowledge and
agree that the amendment of the Credit Agreement pursuant to this Amendment No.
1 and all other Credit Documents amended and/or executed and delivered in
connection herewith shall not constitute a novation of the Credit Agreement and
the other Credit Documents as in effect prior to the date hereof. Nothing herein
shall be deemed to establish a precedent for purposes of interpreting the
provisions of the Credit Agreement or the Amended Credit Agreement or entitle
any Credit Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, the Amended Credit Agreement or any other
Credit Document in similar or different circumstances. This Amendment No. 1
shall apply to and be effective only with respect to the provisions of the
Credit Agreement, the Amended Credit Agreement and the other Credit Documents
specifically referred to herein.

[signature pages to follow]










-4-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment No. 1 as of the date first set
forth above.
NAUTILUS ACQUISITION HOLDINGS, INC., as Holdings
By:    /s/ Patrick R. Moore    
Name: Patrick R. Moore
Title: Senior Vice President and
Chief Financial Officer


NATIONAL VISION, INC., as Borrower
By:    /s/ Patrick R. Moore    
Name: Patrick R. Moore
Title: Senior Vice President and
Chief Financial Officer


OPTI-VISION FINANCE SERVICES, LLC, as Subsidiary Guarantor
By:    /s/ Patrick R. Moore    
Name: Patrick R. Moore
Title: Senior Vice President and
Chief Financial Officer


ARLINGTON CONTACT LENS SERVICE, INC., as Subsidiary Guarantor
By:    /s/ Patrick R. Moore    
Name: Patrick R. Moore
Title: Senior Vice President and
Chief Financial Officer
VC IV, LLC, as Subsidiary Guarantor
By:    /s/ Patrick R. Moore    
Name: Patrick R. Moore
Title: Senior Vice President and
Chief Financial Officer




NVAL HEALTHCARE SYSTEMS, INC., as Subsidiary Guarantor


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------



By:    /s/ Patrick R. Moore    
Name: Patrick R. Moore
Title: Senior Vice President and
Chief Financial Officer


INTERNATIONAL VISION ASSOCIATES, LTD, as Subsidiary Guarantor
By:    /s/ Patrick R. Moore    
Name: Patrick R. Moore
Title: Senior Vice President and     
Chief Financial Officer




[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Term A Lender and Revolving Credit Lender


By:    /s/ Charles Hart        
Name: Charles Hart
Title: Senior Vice President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A., as a Term A Lender, a Revolving Credit Lender and a
Letter of Credit Issuer
    
    
By:    /s/ Andrew Rossman        
Name: Andrew Rossman
Title: Vice President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





Wells Fargo Bank, National Association, as a Term A Lender and a Revolving
Credit Lender


By:    /s/ Denis Waltrich    
Name: Denis Waltrich
Title: Director


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





Fifth Third Bank, National Association, as a Term A Lender and a Revolving
Credit Lender


By:    /s/ James Beitz        
Name: James Beitz
Title: Vice President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





TRUIST BANK, as a Term A Lender and a Revolving Credit Lender


By:    /s/ Max N Greer III        
Name: Max N Greer III
Title: Senior Vice President








[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





Stifel Bank & Trust, as a Term A Lender and a Revolving Credit Lender


By:    /s/ Laura M. Roessler        
Name: Laura M. Roessler
Title: Vice President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





SYNOVUS BANK, as a Term A Lender and a Revolving Credit Lender


By:    /s/ Chandra Cockrell        
Name: Chandra Cockrell
Title: Relationship Manager




[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





HANCOCK WHITNEY BANK, as a Term A Lender and Revolving Credit Lender


By:    /s/ Joshua N. Livingston        
Name: Joshua N. Livingston
Title: Duly Authorized Signatory






[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





UNITED COMMUNITY BANK as a Term A Lender and Revolving Credit Lender


By:    /s/ Jeff Wilson        
Name: Jeff Wilson
Title: Vice President




[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





Atlantic Capital Bank, N.A., as a Term A Lender and Revolving Credit Lender


By:    /s/ Dick Ridenhour        
Name: Dick Ridenhour
Title: Senior Vice President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------







Goldman Sachs Bank USA, as a Revolving Credit Lender


By:    /s/ Jamie Minieri        
Name: Jamie Minieri
Title: Authorized Signatory






[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





CITIBANK, N.A., as a Revolving Credit Lender


By:    /s/ Alvaro De Velasco        
Name: Alvaro De Velasco
Title: Vice-President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Revolving Credit Lender


By:    /s/ Christopher M. Aitkin        
Name: Christopher M. Aitkin
Title: Vice President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





Morgan Stanley Senior Funding, Inc., as a Revolving Credit Lender


By:    /s/ Jonathan Kerner        
Name: Jonathan Kerner
Title: Vice President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





Woodforest National Bank, as a Term A Lender




By:    /s/ Sean Walker        
Name: Sean Walker
Title: SVP


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





FLUSHING BANK, as a Term A Lender


By:    /s/ Alan Harris        
Name: Alan Harris
Title: Senior Vice President


[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------





Agreed and Consented to by:


BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent




By:    /s/ Erik Truette            
Name: Erik Truette
Title: Vice President




[Signature Page to Amendment No.1]



--------------------------------------------------------------------------------




Annex A
Amendments to the Credit Agreement





--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 18, 2019,
as amended by
Amendment No.1, dated as of May 5, 2020
among
NAUTILUS ACQUISITION HOLDINGS, INC.,
as Holdings,
NATIONAL VISION, INC.,
as the Borrower
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.,
as the Administrative Agent, the Collateral Agent, the Swingline Lender and a
Lender,
the Letter of Credit Issuers Parties Hereto,
BOFA SECURITIES, INC.,
KKR CAPITAL MARKETS LLC,
JPMORGAN CHASE BANK, N.A., and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Bookrunners,


JPMORGAN CHASE BANK, N.A., and
WELLS FARGO BANK, N.A., as
as Syndication Agents


and


FIFTH THIRD BANK, and
SUNTRUSTTRUIST BANK (as successor by merger to SunTrust Bank),
as Documentation Agents




--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
Page


Section 1
Definitions
1


1.1
Defined Terms
1


1.2
Other Interpretive Provisions
5657




1.3
Accounting Terms
5758




1.4
Rounding
5758




1.5
References to Agreements Laws, Etc
5758




1.6
Exchange Rates
5758




1.7
Rates
5859




1.8
Times of Day
5859




1.9
Timing of Payment or Performance
5859




1.10
Certifications
5859




1.11
Compliance with Certain Sections
5859




1.12
Pro Forma and Other Calculations
5859




1.13
Divisions
6061




1.14
Amendment and Restatement
6061




Section 2
Amount and Terms of Credit
6061




2.1
Commitments
6061




2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
6263




2.3
Notice of Borrowing
6263




2.4
Disbursement of Funds
6364




2.5
Repayment of Loans; Evidence of Debt
6465




2.6
Conversions and Continuations
6667




2.7
Pro Rata Borrowings
6768




2.8
Interest
6768




2.9
Interest Periods
6869




2.10
Increased Costs, Illegality, Etc
6869




2.11
Compensation
7071




2.12
Change of Lending Office
7172




2.13
Notice of Certain Costs
7172




2.14
Incremental Facilities
7172




2.15
[Reserved]
7576




2.16
Defaulting Lenders
7576




Section 3
Letters of Credit
7778




3.1
Letters of Credit
7778




3.2
Letter of Credit Requests
7879




3.3
Letter of Credit Participations
7980




3.4
Agreement to Repay Letter of Credit Drawings
81


3.5
Increased Costs
8283




3.6
New or Successor Letter of Credit Issuer
8384




3.7
Role of Letter of Credit Issuer
84


3.8
Cash Collateral
8485




3.9
Applicability of ISP
8586




3.10
Conflict with Issuer Documents
8586




3.11
Letters of Credit Issued for Restricted Subsidiaries
8586




3.12

Provisions Related to Extended Revolving Credit Commitments

8586







-i-



--------------------------------------------------------------------------------




Page
Section 4
Fees
8687




4.1
Fees
8687


4.2
Voluntary Reduction of Revolving Credit Commitments
87
4.3
Mandatory Termination of Commitments
8788


Section 5
Payments
8788


5.1
Voluntary Prepayments
8788


5.2
Mandatory Prepayments
8889


5.3
Method and Place of Payment
9091


5.4
Net Payments
9091


5.5
Computations of Interest and Fees
9394


5.6
Limit on Rate of Interest
9395


Section 6
Conditions Precedent to Initial Borrowing
9495


6.1
Credit Documents
9495


6.2
Collateral
9495


6.3
Legal Opinions
9596


6.4
Closing Certificates
9596


6.5
Authorization of Proceedings of the Credit Parties; Corporate Documents
9596


6.6
Fees
9596


6.7
Representations and Warranties; No Default
9596


6.8
Solvency Certificate
9596


6.9
KYC Information
9596


6.10
Refinancing
9596


6.11
Notice of Term Loan Borrowing
9597


Section 7
Conditions Precedent to All Credit Events on and after the Restatement Effective
Date
9697


7.1
No Default; Representations and Warranties
9697


7.2
Notice of Borrowing; Letter of Credit Request
9697


Section 8
Representations and Warranties
9698


8.1
Corporate Status
9798


8.2
Corporate Power and Authority
9798


8.3
No Violation
9798


8.4
Litigation
9798


8.5
Margin Regulations
9798


8.6
Governmental Approvals
9798


8.7
Investment Company Act
9799


8.8
True and Complete Disclosure
9799


8.9
Financial Condition; Financial Statements
9899


8.10
Compliance with Laws; No Default
9899


8.11
Anti-Corruption, Sanctions and Anti-Money Laundering Compliance
98100


8.12
Tax Matters
98100


8.13
Compliance with ERISA
99100


8.14
Subsidiaries
99100


8.15
Intellectual Property
99100


8.16
Environmental Laws
99100


8.17
Properties
99101


8.18


Solvency


100101





-ii-



--------------------------------------------------------------------------------




Page
8.19
Patriot Act
100101


8.20
EEA Financial Institutions
101


Section 9
Affirmative Covenants
100101


9.1
Information Covenants
100101


9.2
Books, Records, and Inspections
103104


9.3
Maintenance of Insurance
103104


9.4
Payment of Taxes
103105


9.5
Preservation of Existence; Consolidated Corporate Franchises
104105


9.6
Compliance with Statutes, Regulations, Etc
104105


9.7
ERISA
104105


9.8
Maintenance of Properties
104106


9.9
Transactions with Affiliates
104106


9.10
End of Fiscal Years
105106


9.11
Additional Guarantors and Grantors
105107


9.12
Pledge of Additional Stock and Evidence of Indebtedness
106107


9.13
Use of Proceeds
106107


9.14
Further Assurances
106107


9.15
Lines of Business
107109


Section 10
Negative Covenants
107109


10.1
Limitation on Indebtedness
108109


10.2
Limitation on Liens
112113


10.3
Limitation on Fundamental Changes
113
10.4
Limitation on Sale of Assets
114
10.5
Limitation on Restricted Payments
115
10.6
Limitation on Subsidiary Distributions
121
10.7
Financial Covenants
122
Section 11
Events of Default
123
11.1
Payments
123
11.2
Representations, Etc
123
11.3
Covenants
123
11.4
Default Under Other Agreements
123
11.5
Bankruptcy, Etc
124
11.6
ERISA
124
11.7
Guarantee
124125


11.8
Pledge Agreement
124125


11.9
Security Agreement
125
11.10
Judgments
125
11.11
Change of Control
125
11.12
Remedies Upon Event of Default
125
11.13
Application of Proceeds
125126


11.14
Equity Cure
126
Section 12
The Agents
127
12.1
Appointment
127
12.2
Delegation of Duties
127
12.3
Exculpatory Provisions
127128


12.4
Reliance by Agents
128
12.5
Notice of Default
128129





-iii-



--------------------------------------------------------------------------------




Page
12.6
Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders
129
12.7
Indemnification
129
12.8
Agents in Their Individual Capacities
130
12.9
Successor Agents
130
12.10
Withholding Tax
131
12.11
Agents Under Security Documents and Guarantee
132
12.12
Right to Realize on Collateral and Enforce Guarantee
132
12.13
Intercreditor Agreements Govern
133
12.14
Certain ERISA Matters
133
Section 13
Miscellaneous
134
13.1
Amendments, Waivers, and Releases
134
13.2
Notices
137
13.3
No Waiver; Cumulative Remedies
137138


13.4
Survival of Representations and Warranties
138
13.5
Payment of Expenses; Indemnification
138
13.6
Successors and Assigns; Participations and Assignments
139
13.7
Replacements of Lenders Under Certain Circumstances
143
13.8
Adjustments; Set-off
144
13.9
Counterparts
144
13.10
Severability
144
13.11
Integration
144
13.12
GOVERNING LAW
144145


13.13
Submission to Jurisdiction; Waivers
144145


13.14
Acknowledgments
145
13.15
WAIVERS OF JURY TRIAL
146
13.16
Confidentiality
146
13.17
Direct Website Communications
147
13.18
USA PATRIOT Act
148
13.19
[Reserved]
148149


13.20
Payments Set Aside
148149


13.21
No Fiduciary Duty
149
13.22
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions
149
13.23
Acknowledgement Regarding Any Supported QFCs
149150




SCHEDULES
Schedule 1.1(a)    Mortgaged Properties
Schedule 1.1(b)    Commitments of Lenders
Schedule 1.1(c)    Existing Letters of Credit
Schedule 8.14    Subsidiaries
Schedule 8.16    Environmental
[Schedule 9.14    Post-Closing Actions]
Schedule 10.1    Restatement Effective Date Indebtedness
Schedule 10.2    Restatement Effective Date Liens
Schedule 10.5    Restatement Effective Date Investments
Schedule 13.2    Notice Addresses
EXHIBITS
Exhibit A    Form of Joinder Agreement
Exhibit B    [Reserved]
Exhibit C    [Reserved]
Exhibit D    [Reserved]


-iv-



--------------------------------------------------------------------------------




Exhibit E    Form of Credit Party Restatement Effective Certificate
Exhibit F    Form of Assignment and Acceptance
Exhibit G-1    Form of Promissory Note (Term A Loans)
Exhibit G-2    Form of Promissory Note (Revolving Credit Loans)
Exhibit H    Form of First Lien Intercreditor Agreement
Exhibit I    Form of Second Lien Intercreditor Agreement
Exhibit J-1
Form of Non-Bank Tax Certificate

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit J-2
Form of Non-Bank Tax Certificate

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit J-3
Form of Non-Bank Tax Certificate

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit J-4
Form of Non-Bank Tax Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit K    Form of Notice of Borrowing or Continuation or Conversion
Exhibit L    Form of Letter of Credit Request
Exhibit M    Form of Hedge Bank Designation




-v-



--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 18, 2019 (as amended,
amended and restated, supplemented or otherwise modified from time to time),
among NAUTILUS ACQUISITION HOLDINGS, INC., a Delaware corporation (“Holdings”),
National Vision, Inc., a Georgia corporation (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, together with the Swingline Lender, the “Lenders”), BANK OF
AMERICA, N.A., as the Swingline Lender, the Administrative Agent and the
Collateral Agent (such terms and each other capitalized term used but not
defined in this preamble having the meaning provided in Section 1) and each
Letter of Credit Issuer.
WHEREAS, the Borrower, Holdings, certain lenders and Goldman Sachs Bank USA, in
its capacity as administrative agent and collateral agent (in such capacities,
the “Former Agent”), entered into that certain First Lien Credit Agreement dated
as of March 13, 2014 (as amended, supplemented or otherwise modified prior to
the Restatement Effective Date, the “Original Credit Agreement”);
WHEREAS, pursuant to the Restatement Agreement (as defined below), the Borrower
has requested that the Required Lenders amend and restate the Original Credit
Agreement and that the Lenders provide new Term A Loans in an aggregate
principal amount of up to $420,000,000 and a new Revolving Credit Facility in an
aggregate principal amount of up to $300,000,000, the proceeds of which are to
be used (i) to redeem, defease, refinance or repay certain existing indebtedness
of the Borrower and its Subsidiaries, including all amounts outstanding (other
than contingent obligations) under the Original Credit Agreement immediately
prior to the Restatement Effective Date (the “Restatement Date Refinancing”),
(ii) to pay fees and expenses incurred in connection with the Transactions (as
defined below) and (iii) for general corporate purposes;
WHEREAS, the Lenders and Letter of Credit Issuers are willing to make available
to the Borrower such term loan and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein;
WHEREAS, the Lenders party to the Restatement Agreement have consented to the
amendment and restatement of the Original Credit Agreement and such Lenders are
willing to provide the facilities described above, in each case, subject to
terms and conditions set forth in the Restatement Agreement;
WHEREAS, it is the intent of the parties hereto that this Agreement amend and
restate in its entirety the Original Credit Agreement; and
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
Section 1Definitions
1.1    Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as announced from time to time by the
Administrative Agent as its “prime rate” at its principal office in New York
City and (iii) the rate per annum determined in the manner set forth in clause
(ii) of the definition of “LIBOR Rate” plus 1%; provided that, notwithstanding
the foregoing, in no event shall the ABR at any time be less than 1.002.00% per
annum. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the ABR is being used as an alternate rate of interest pursuant to Section 2.10
hereof, then the ABR shall, subject




--------------------------------------------------------------------------------




to the proviso in the first sentence of this definition, be the greater of
clauses (i) and (ii) above and shall be determined without reference to clause
(iii) above.
“ABR Loan” shall mean each Loan bearing interest based on the ABR.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
“Acquired Indebtedness” shall mean, with respect to any specified Person, (i)
Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person and (ii) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person.
“Additional Restrictions Period” means the period commencing on the Amendment
No. 1 Effective Date and ending on the earlier of (x) the last day of the
Borrower's 2021 fiscal year and (y) any earlier date that a Responsible Officer
of the Borrower delivers a certificate to the Administrative Agent electing to
terminate the Additional Restrictions Period, so long as, in the case of this
subclause (y), the Consolidated Total Debt to Consolidated EBITDA Ratio was
equal to or less than 4.25 to 1.00 as of the last day of the most recently ended
fiscal quarter for which Section 9.1 Financials have been delivered..
“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Adjusted Total Term A Loan Commitment” shall mean at any time the Total Term A
Loan Commitment less the Term A Loan Commitments of all Defaulting Lenders.
“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.
“Administrative Agent” shall mean Bank of America, N.A., as the administrative
agent for the Lenders under this Agreement and the other Credit Documents, or
any successor administrative agent pursuant to Section 12.9; provided that, with
respect to matters relating to the Original Credit Agreement or periods prior to
the Restatement Effective Date, such term shall refer to the Former Agent.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b)(ii)(D).
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.




-2-



--------------------------------------------------------------------------------




“Agent Parties” shall have the meaning provided in Section 13.17(b).
“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Syndication Agent, Documentation Agent and Joint Lead Arranger and Bookrunner.
“Agreement” shall mean this Credit Agreement.
“Amendment No. 1” shall mean that certain Amendment No. 1 dated as of the
Amendment No.1 Effective Date by and among the Borrower, the Guarantors, the
Lenders party thereto and the Administrative Agent and Collateral Agent.
“Amendment No. 1 Effective Date” shall have the meaning given to such term in
Amendment No. 1.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption,
including the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations promulgated thereunder.
“Applicable Margin” shall mean a percentage per annum equal to:
(a)     until delivery of financial statements and a related Compliance
Certificate for the period ending on September 30, 2019 pursuant to Section 9.1,
(1) for LIBOR Loans, 1.50%, (2) for ABR Loans, 0.50%, (3) for Letter of Credit
Fees, 1.50% per annum and (4) for Commitment Fees, 0.25% per annum and
(b)     thereafter, the percentages per annum set forth in the table below,
based upon the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 9.1; provided that (x) if on the date
that is 30 days after the Amendment No. 1 Effective Date less than $135,000,000
of Net Cash Proceeds has been generated from Capital Markets Prepayment Events
consummated following the Amendment No. 1 Effective Date, each of the Applicable
Margins set forth below shall be increased by 50 basis points until the date
that at least $135,000,000 of Net Cash Proceeds has been generated from Capital
Markets Prepayment Events consummated following the Amendment No. 1 Effective
Date and (y) in addition to any increase pursuant to the foregoing clause (x),
during any period when Consolidated EBITDA for the most recently ended Test
Period is less than $0, each of the Applicable Margins set forth below for
Pricing Level I (other than the Commitment Fee Rate) shall be increased by 50
basis points from the levels set forth below:
Pricing Level
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
Letter of Credit Fees
ABR Loans
LIBOR Loans
Commitment Fee Rate
I
>3.75:1.00
2.75%
1.75%
2.75%
0.5%
II
< 3.75:1.00
but
> 2.75:1.00
2.5%
1.5%
2.5%
0.45%
III
< 2.75:1.00
but
> 1.75:1.00
2.25%
1.25%
2.25%
0.4%
IV
< 1.75:1.00
but
> 0.75:1.00
2%
1%
2%
0.35%
V
< 0.75:1.00
1.75%
0.75%
1.75%
0.3%







-3-



--------------------------------------------------------------------------------




Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio or
Consolidated EBITDA for the most recent Test Period shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 9.1(d).
Notwithstanding the foregoing, (a) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension
Amendment, (b) the Applicable Margin in respect of any Class of Incremental
Loans, shall be the applicable percentages per annum set forth in the relevant
Joinder Agreement and (c) the Applicable Margin in respect of any Class of
Replacement Term Loans shall be the applicable percentages per annum set forth
in the relevant agreement.
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that any
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio or calculation
of Consolidated EBITDA set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest or fees for any period based on an Applicable
Margin that is less than that which would have been applicable had such
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio or
Consolidated EBITDA been accurately determined, then, for all purposes of this
Agreement, the Applicable Margin for any day occurring within the period covered
by such Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio or Consolidated EBITDA for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrower for the relevant period as a result of the miscalculation of such
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio or
Consolidated EBITDA shall be deemed to be (and shall be) due and payable, at the
time the interest or fees for such period were required to be paid; provided
that notwithstanding the foregoing, so long as an Event of Default described in
Section 11.5 has not occurred with respect to the Borrower, such shortfall shall
be due and payable within five Business Days following the written demand
thereof by the Administrative Agent and no Default shall be deemed to have
occurred as a result of such non-payment until the expiration of such five
Business Day period. In addition, at the option of the Required Lenders, at any
time during which the Borrower shall have failed to deliver any of the Section
9.1 Financials by the applicable date required under Section 9.1, then the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be
deemed to be in pricing level I and Consolidated EBITDA for the most recent Test
Period shall be deemed to be less than $0 for the purposes of determining the
Applicable Margin (but only for so long as such failure continues, after which
such ratio and pricing level shall be determined based on the then existing
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio and
Consolidated EBITDA for the most recent Test Period.
“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Asset Sale” shall mean:
(i)    the sale, conveyance, transfer, or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) (each a “disposition”) of Holdings or any
Restricted Subsidiary, or
(ii)    the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than preferred stock of Restricted Subsidiaries issued in compliance with
Section 10.1), whether in a single transaction or a series of related
transactions, in each case, other than:
(a)    any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or




-4-



--------------------------------------------------------------------------------




useful equipment in the ordinary course of business or any disposition of
inventory, immaterial assets, or goods (or other assets) in the ordinary course
of business (including the disposition of optical goods to FirstSight);
(b)    the disposition of all or substantially all of the assets of Holdings or
the Borrower in a manner permitted pursuant to Section 10.3;
(c)    the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
(other than pursuant to clause (i) of the definition thereof) that is permitted
to be made, and is made, pursuant to Section 10.5;
(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $10,000,0001,000,000;
(e)    any disposition of property or assets or issuance of securities by (1) a
Restricted Subsidiary to Holdings or (2) by Holdings or a Restricted Subsidiary
to another Restricted Subsidiary, provided that no dispositions from Credit
Parties to Restricted Subsidiaries that are not Credit Parties shall be
permitted pursuant to this clause (e) during the Additional Restrictions Period;
(f)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;
(g)    except during the Additional Restrictions Period, any issuance, sale or
pledge of Equity Interests in, or Indebtedness, or other securities of, an
Unrestricted Subsidiary;
(h)    foreclosures, condemnation, casualty or any similar action on assets
(including dispositions in connection therewith);
(i)    except during the Additional Restrictions Period, sales of accounts
receivable, or participations therein, and related assets in connection with any
Receivables Facility;
(j)    any financing transaction with respect to property built or acquired by
Holdings or any Restricted Subsidiary after the Restatement Effective Date,
including Sale Leasebacks and asset securitizations permitted by this Agreement;
(k)    (1) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims, (2) the
termination or collapse of cost sharing agreements with Holdings or any
Subsidiary and the settlement of any crossing payments in connection therewith,
or (3) the settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former consultants, directors, officers, or
employees of Holdings (or any direct or indirect parent company of Holdings) or
any Subsidiary or any of their successors or assigns;
(l)    the disposition or discount of inventory, accounts receivable, or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;
(m)    the licensing or sub-licensing of Intellectual Property or other general
intangibles (whether pursuant to franchise agreements or otherwise) in the
ordinary course of business;




-5-



--------------------------------------------------------------------------------




(n)    the unwinding of any Hedging Obligations or obligations in respect of
Cash Management Services;
(o)    sales, transfers, and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(p)    the lapse or abandonment of Intellectual Property rights in the ordinary
course of business, which in the reasonable business judgment of the Borrower
are not material to the conduct of the business of Holdings and the Restricted
Subsidiaries taken as a whole;
(q)    the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;
(r)    dispositions of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (2) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
(s)    leases, assignments, subleases, licenses, or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of Holdings and the Restricted Subsidiaries, taken as a whole;
(t)     dispositions of non-core assets acquired in connection with any
Permitted Acquisition or Investment permitted hereunder;
(u)    to the extent necessary or reasonably considered advisable by the
Borrower to comply with requirements of law at such time, dispositions of (A)
any retail location or any eye facility located in California and/or (B)
FirstSight or any other Managed Care Subsidiary;
(v)    dispositions pursuant to the Wal-Mart Agreements; and
(w)    any lease or sublease of real property and related office equipment and
personal property to health care professionals (or their Affiliates) or a
Managed Care Subsidiary in the ordinary course of business.
“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4; provided, further, that with
respect to any Asset Sale Prepayment Event, the Borrower shall not be obligated
to make any prepayment otherwise required by Section 5.2 unless and until the
aggregate amount of Net Cash Proceeds from all such Asset Sale Prepayment
Events, after giving effect to the reinvestment rights set forth herein, exceeds
$10,000,0001,000,000 (the “Prepayment Trigger”) in any fiscal year of Holdings,
but then from all such Net Cash Proceeds (excluding amounts below the Prepayment
Trigger).
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent.
“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Controller, the Vice President-Finance, a Senior Vice President, a Director, a
Manager, or any other senior officer or agent with express authority to act on
behalf of such Person designated as such by the board of directors or other
managing authority of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(d).




-6-



--------------------------------------------------------------------------------




“Available Commitment” shall mean an amount equal to the excess, if any, of (i)
the amount of the Total Revolving Credit Commitment over (ii) the sum of the
aggregate principal amount of (a) all Revolving Credit Loans (but not Swingline
Loans) then outstanding and (b) the aggregate Letters of Credit Outstanding at
such time.
“Average New Store Consolidated EBITDA” shall mean, with respect to any Test
Period, the numeric average of the amount of Consolidated EBITDA of Stores
(excluding New Stores) in their 7th through 10th fiscal quarters after opening
of such Stores (e.g., the sum of each such Store’s Consolidated EBITDA for such
four quarter period, divided by the number of applicable Stores).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrower” shall have the meaning provided in the preamble to this Agreement.
“Borrowing” shall mean (i) Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (ii) a Swingline Loan.
“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market.
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that (i) all leases of any Person that
are or would be characterized as operating leases in accordance with GAAP
immediately prior to December 31, 2013 (whether or not such operating leases
were in effect on such date) shall continue to be accounted for as operating
leases (and not as




-7-



--------------------------------------------------------------------------------




Capital Leases) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such leases to be
recharacterized as Capital Leases and (ii) all leases for Stores shall be
accounted for as operating leases for purposes of this Agreement.
“Capital Markets Prepayment Event” means any of the following during the
Additional Restrictions Period (i) issuance of Equity Interests of the Parent
Entity or Holdings or (ii) any issuance of Permitted Convertible Indebtedness or
other Indebtedness of the Parent Entity or any issuance of Permitted Other
Indebtedness by Holdings or any of its Restricted Subsidiaries (other than, for
the avoidance of doubt, Indebtedness issued pursuant to Section 2.14).
“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).
“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to December 31, 2013 (whether or not such operating lease obligations were
in effect on such date) shall continue to be accounted for as operating lease
obligations (and not as Capitalized Lease Obligations) for purposes of this
Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as Capitalized Lease
Obligations.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the Letter of Credit Issuer
shall agree in their sole discretion, other credit support. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Cash Equivalents” shall mean:
(i)    Dollars,
(ii)    (a) Euro, Pounds Sterling, Canadian Dollars, or any national currency of
any Participating Member State in the European Union or (b) local currencies
held from time to time in the ordinary course of business,
(iii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any country that is a member state
of the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition,
(iv)    certificates of deposit, time deposits, and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year, and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of foreign banks,




-8-



--------------------------------------------------------------------------------




(v)    repurchase obligations for underlying securities of the types described
in clauses (iii), (iv), and (ix) entered into with any financial institution
meeting the qualifications specified in clause (iv) above,
(vi)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and in each case maturing within 24 months after the date of creation thereof,
(vii)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized ratings agency) and in each
case maturing within 24 months after the date of creation or acquisition
thereof,
(viii)    readily marketable direct obligations issued by any state,
commonwealth, or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 24 months or less from
the date of acquisition,
(ix)    Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 24 months
or less from the date of acquisition,
(x)     solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein, (b)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 24 months from
the date of acquisition, and (c) the equivalent of demand deposit accounts which
are maintained with an Approved Foreign Bank, in each case, customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by such Foreign Subsidiary organized in such jurisdiction,
(xi)     in the case of investments by any Foreign Subsidiary or investments
made in a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (i) through (ix) above
of foreign obligors, which investments have ratings, described in such clauses
or equivalent ratings from comparable foreign rating agencies, and
(xii)    investment funds investing 90% of their assets in securities of the
types described in clauses (i) through (ix) above.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.
“Cash Management Bank” shall mean (i) any Person that, at the time it enters
into a Cash Management Agreement, is an Agent or a Lender or an Affiliate of an
Agent or a Lender or (ii) with respect to any Cash




-9-



--------------------------------------------------------------------------------




Management Agreement entered into prior to the Restatement Effective Date, any
Person that is a Lender or an Affiliate of a Lender on the Restatement Effective
Date.
“Cash Management Services” shall mean any one or more of the following types of
services or facilities: (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services) and (iii) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any Cash Management Agreements.
“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets, or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets, or real
property; provided, further, that with respect to any Casualty Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 unless and until the aggregate amount of Net Cash Proceeds from all
such Casualty Events, after giving effect to the reinvestment rights set forth
herein, exceeds $10,000,0001,000,000 (the “Casualty Prepayment Trigger”) in any
fiscal year of Holdings, but then from all such Net Cash Proceeds (excluding
amounts below the Casualty Prepayment Trigger).
“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower
substantially all of the assets of which consist of equity or debt of one or
more Foreign Subsidiaries that are CFCs.
“Change in Law” shall mean (i) the adoption of any law, treaty, order, policy,
rule, or regulation after the Restatement Effective Date, (ii) any change in any
law, treaty, order, policy, rule, or regulation or in the administration,
implementation, interpretation or application thereof by any Governmental
Authority after the Restatement Effective Date or (iii) compliance by any Lender
with any guideline, request, directive, or order issued or made after the
Restatement Effective Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law),
including, for avoidance of doubt any such adoption, change or compliance in
respect of (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, or directives thereunder or issued
in connection therewith and (b) all requests, rules, guidelines, requirements,
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), or the
United States or foreign regulatory authorities pursuant to Basel III.
“Change of Control” shall mean and be deemed to have occurred if any Person,
entity, or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
shall at any time have acquired direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding Voting Stock of Holdings that
exceeds 35% thereof, unless the Permitted Holders have, at such time, the right
or the ability by voting power, contract, or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings.
“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Term A Loans, New Term Loans (of each Series), Extended Term Loans (of
the same Extension Series), Replacement Term Loans (of the same Series),
Extended Revolving Credit Loans (of the same Extension Series), or Swingline
Loans and (ii) when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, an Extended Revolving Credit
Commitment (of the same Extension Series), a Term A Loan Commitment or a New
Term Loan Commitment.
“Closing Date” shall mean March 13, 2014.




-10-



--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property.
“Collateral Agent” shall mean Bank of America, N.A., as collateral agent under
the Security Documents, or any successor collateral agent pursuant to Section
12.9, and any Affiliate or designee of Bank of America, N.A. may act as the
Collateral Agent under any Credit Document; provided that, with respect to
matters relating to the Original Credit Agreement or periods prior to the
Restatement Effective Date, such term shall refer to the Former Agent.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean the rate per annum for Commitment Fees
determined in accordance with the definition of “Applicable Margin”.
“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, Extended Revolving
Credit Commitment, New Revolving Credit Commitment, Term A Loan Commitment or
New Term Loan Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning provided in Section 13.17.
“Compliance Certificate” shall mean a certificate of a responsible financial or
accounting officer of Holdings or the Borrower delivered pursuant to Section
9.1(d) for the applicable Test Period.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures,
customer acquisition costs, the amortization of original issue discount
resulting from the issuance of Indebtedness at less than par and incentive
payments, conversion costs, and contract acquisition costs of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.
“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(i)    increased (without duplication) by:
(a)    provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise, value
added, and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period deducted, including any penalties and interest
related to such taxes or arising from any tax examinations (and not added back)
in computing Consolidated Net Income, plus
(b)    Fixed Charges of such Person for such period (including (1) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (2) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” and any non-cash interest expense, to the extent the same were deducted
(and not added back) in calculating such Consolidated Net Income, plus




-11-



--------------------------------------------------------------------------------




(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted in computing Consolidated Net
Income, plus
(d)    any expenses, fees, charges, or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization, or the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Restatement Effective Date), including (1)
such fees, expenses, or charges related to the incurrence of the Loans hereunder
and all Transaction Expenses, (2) such fees, expenses, or charges related to the
offering of the Credit Documents and any other credit facilities, and (3) any
amendment or other modification of Loans hereunder, or other Indebtedness, and,
in each case, deducted (and not added back) in computing Consolidated Net
Income, plus
(e)    any other non-cash charges, including any write offs, write downs,
expenses, losses, or items to the extent the same were deducted (and not added
back) in computing Consolidated Net Income (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
deducted from Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period), plus
(f)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income, plus
(g)    the amount of management, monitoring, consulting, and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Initial Investors or any of their respective
Affiliates, plus
(h)    costs of surety bonds incurred in such period in connection with
financing activities, plus
(i)    the amount of reasonably identifiable and factually supportable
“run-rate” cost savings, operating expense reductions, and synergies that are
projected by the Borrower in good faith to result from actions either taken or
expected to be taken within 24 months of the determination to take such action,
net of the amount of actual benefits realized prior to or during such period
from such actions (which cost savings, operating expense reductions, and
synergies shall be calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, or synergies had been realized on the first day of
such period); provided that the aggregate increase to Consolidated EBITDA for
any period pursuant to this clause (i), clause (q) below, clause (r) below and
the definition of “Pro Forma Adjustment” shall not exceed 25% of Consolidated
EBITDA for such period (after giving effect to any increase in Consolidated
EBITDA pursuant to the definition of “Acquired EBITDA”), plus
(j)    the amount of loss or discount on sale of receivables and related assets
to the Receivables Subsidiary in connection with a Receivables Facility, plus
(k)    any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Holdings or net cash proceeds of an
issuance of Equity Interests of Holdings (other than Disqualified Stock) solely
to the extent that such net cash proceeds are excluded from the calculation set
forth in clause (iii) of Section 10.5(a) and have not been relied on for
purposes of any incurrence of Indebtedness pursuant to clause (l)(i) of Section
10.1, plus




-12-



--------------------------------------------------------------------------------




(l)    the amount of expenses relating to payments made to option holders of any
direct or indirect parent company of Holdings or any of its direct or indirect
parent companies in connection with, or as a result of, any distribution being
made to shareholders of such Person or its direct or indirect parent companies,
which payments are being made to compensate such option holders as though they
were shareholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted under this Agreement, plus
(m)    with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (a) and (c)
above relating to such joint venture corresponding to Holdings’ and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus
(n)    costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and Public Company Costs,
plus
(o)    cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period solely to the extent
that the corresponding non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (2) below for any
previous period and not added back, plus
(p)    to the extent not already included in the Consolidated Net Income, (1)
any expenses and charges that are reimbursed by indemnification or other similar
provisions in connection with any investment or any sale, conveyance, transfer,
or other Asset Sale of assets permitted hereunder and (2) to the extent covered
by insurance and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is (A)
not denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the determination by Borrower that
there exists such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption, plus
(q)    for any Test Period, the aggregate amount of “run-rate” Consolidated Net
Income projected by the Borrower in good faith to be attributable to New
Contracts entered into during such Test Period (or following such Test Period
but prior to the date for the delivery of the financial statements for such Test
Period pursuant to Section 9.1(a) or (b)) (which amount shall be calculated on a
Pro Forma Basis as though the full annual amount of such Consolidated Net Income
attributable to such New Contracts had been realized during such Test Period
(without duplication of any amounts attributable to such New Contracts already
received in such Test Period)); provided that the aggregate increase to
Consolidated EBITDA for any period pursuant to this clause (q), clause (i)
above, clause (r) below and the definition of “Pro Forma Adjustment” shall not
exceed 25% of Consolidated EBITDA for such period (after giving effect to any
increase in Consolidated EBITDA pursuant to such provision), plus
(r)    New Store Consolidated EBITDA Adjustments; provided that the aggregate
increase to Consolidated EBITDA for any period pursuant to this clause (r),
clause (i) above, clause (q) above and the definition of “Pro Forma Adjustment”
shall not exceed 25% of Consolidated EBITDA for such period (after giving effect
to any increase in Consolidated EBITDA pursuant to any such provision), plus
(s)    pre-opening costs and expenses incurred during the Test Period for Stores
or facilities opened during or after the Test Period, plus
(t)    charges, expenses, and other items described in the Lender Presentation,




-13-



--------------------------------------------------------------------------------




(ii)    decreased by (without duplication):
(a)    non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that reduced Consolidated
EBITDA in any prior period other than non-cash gains relating to the application
of Financial Accounting Standards Codification Topic 840— Leases (formerly
Financial Accounting Standards Board Statement No. 13); provided that, to the
extent non cash gains are deducted pursuant to this clause (ii)(a) for any
previous period and not otherwise added back to Consolidated EBITDA,
Consolidated EBITDA shall be increased by the amount of any cash receipts (or
any netting arrangements resulting in reduced cash expenses) in respect of such
non cash gains received in subsequent periods to the extent not already included
therein, plus
(b)    for any Test Period, the aggregate amount of “run-rate” Consolidated Net
Income attributable to Terminated Contracts that have terminated or expired
during such Test Period (or following such Test Period but prior to the date for
delivery of the financial statements for such Test Period pursuant to Section
9.1(a) or (b)) (which amount shall be calculated on a Pro Forma Basis so as to
eliminate the full annual amount of such Consolidated Net Income attributable to
such Terminated Contracts during such Test Period), plus
(iii)    increased or decreased by (without duplication):
(a)    any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances, and other balance sheet
items, plus or minus, as the case may be, and
(b)    any net gain or loss resulting in such period from Hedging Obligations,
and the application of Financial Accounting Standards Codification Topic
815—Derivatives and Hedging (ASC 815) (formerly Financing Accounting Standards
Board Statement No. 133), and its related pronouncements and interpretations, or
the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP.
For the avoidance of doubt:
(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,
(ii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (1) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by Holdings or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned, or otherwise disposed by Holdings or such Restricted
Subsidiary during such period (each such Person, business, property, or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (2) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition);
and




-14-



--------------------------------------------------------------------------------




(iii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business, or asset sold, transferred, abandoned, or
otherwise disposed of, closed or classified as discontinued operations by
Holdings or any Restricted Subsidiary during such period (each such Person,
property, business, or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer, or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such disposition
shall have been consummated.
“Consolidated First Lien Secured Debt” shall mean Consolidated Total Debt as of
such date consisting of the Obligations and Indebtedness secured by a Lien on
the Collateral on an equal priority basis (but without regard to the control of
remedies) with liens on any of the Collateral securing the Obligations, pursuant
to a First Lien Intercreditor Agreement.
“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus cash and cash equivalents
(in each case, free and clear of all Liens other than Permitted Liens and with
“cash and cash equivalents” determined in accordance with GAAP) of Holdings and
the Restricted Subsidiaries (other than the proceeds of any Indebtedness being
incurred and giving rise to the need to calculate the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio) to (ii) Consolidated EBITDA of
Holdings for the Test Period then last ended, in each case with such pro forma
adjustments to. In the event that Holdings or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, retires, or extinguishes any Indebtedness or
issues or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the Test Period but prior to or simultaneously with the date of
determination, then the Consolidated First Lien Secured Debt and Consolidated
EBITDA as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio”to
Consolidated EBITDA Ratio shall be calculated giving Pro Forma Effect to such
incurrence, assumption, guarantee, redemption, retirement, or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or preferred
stock (in each case, including a pro forma application of the net proceeds
therefrom), as if the same had occurred at the beginning of the Test Period;
provided, however, that Pro Forma Effect shall not give effect to any
Indebtedness incurred on the date of such determination (except pursuant to the
first paragraph of Section 10.1 and Section 10.1(n)).
“Consolidated Interest Coverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated EBITDA of Holdings for the Test
Period then last ended to (ii) Consolidated Interest Expense of Holdings for
such Test Period, in each case with such pro forma adjustments to Consolidated
EBITDA and Consolidated Interest Expense as are appropriate and consistent with
the pro forma adjustment provisions set forth in the definition of “Fixed Charge
Coverage Ratio”.
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:
(i)    consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) all commissions,
discounts, and other fees and charges owed with respect to letters of credit or
bankers acceptances, (b) capitalized interest to the extent paid in cash, and
(c) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (1) any one-time cash costs associated
with breakage in respect of hedging agreements for interest rates, (2) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations, all as calculated on a
consolidated basis in accordance with GAAP, (3) any “additional interest” owing
pursuant to a registration rights agreement, (4) non-cash interest expense
attributable to a parent entity resulting from push-down accounting, but solely
to the extent not reducing




-15-



--------------------------------------------------------------------------------




consolidated cash interest expense in any prior period, (5) any non-cash
expensing of bridge, commitment, and other financing fees that have been
previously paid in cash, but solely to the extent not reducing consolidated cash
interest expense in any prior period, and (6) commissions, discounts, yield, and
other fees and charges (including any interest expense) related to any
Receivables Facility); less
(ii)    cash interest income for such period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,
(i)    any after-tax effect of extraordinary, non-recurring, or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions), severance, relocation costs, curtailments, or
modifications to pension and post-retirement employee benefits plans, start-up,
transition, integration, and other restructuring and business optimization
costs, charges, reserves, or expenses (including related to acquisitions after
the Restatement Effective Date and to the start-up, closure, and/or
consolidation of facilities), new product introductions, and one-time
compensation charges shall be excluded,
(ii)    the Net Income for such period shall not include the cumulative effect
of a change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,
(iii)    any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed, or discontinued operations or Stores shall be excluded,
(iv)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by the board of
directors of Holdings, shall be excluded,
(v)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of Holdings
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash or Cash
Equivalents) to the referent Person or a Restricted Subsidiary thereof in
respect of such period,
(vi)    solely for the purpose of determining the amount available for
Restricted Payments under clause (iii)(A) of Section 10.5 the Net Income for
such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions (a) has been legally waived, or otherwise released, (b)
is imposed pursuant to this Agreement and other Credit Documents, Incremental
Loans, or Permitted Other Indebtedness, or (c) arises pursuant to an agreement
or instrument if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Secured Parties than the encumbrances and restrictions contained in the
Credit Documents (as determined by the Borrower in good faith); provided that
Consolidated Net Income of the referent Person will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to




-16-



--------------------------------------------------------------------------------




the extent converted into cash) or Cash Equivalents to such Person or a
Restricted Subsidiary in respect of such period, to the extent not already
included therein,
(vii)    effects of adjustments (including the effects of such adjustments
pushed down to Holdings and the Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by
Financial Accounting Standards Codification Topic 805 – Business Combinations
and Topic 350 – Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly
Financial Accounting Standards Board Statement Nos. 141 and 142, respectively)
resulting from the application of purchase accounting, including in relation to
the Original Transactions and any acquisition that is consummated after the
Closing Date or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,
(viii)    (a) any after-tax effect of income (loss) from the early
extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid),
(b) any non-cash income (or loss) related to currency gains or losses related to
Indebtedness, intercompany balances, and other balance sheet items and to
Hedging Obligations pursuant to ASC 815 (or such successor provision), and (c)
any non-cash expense, income, or loss attributable to the movement in mark to
market valuation of foreign currencies, Indebtedness, or derivative instruments
pursuant to GAAP, shall be excluded,
(ix)    any impairment charge, asset write-off, or write-down pursuant to ASC
350 and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long-Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement Nos. 142 and 144, respectively) and the amortization of
intangibles arising pursuant to ASC 805 shall be excluded,
(x)    (a) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options units, restricted
stock, or other rights to officers, directors, managers, or employees and (b)
non-cash income (loss) attributable to deferred compensation plans or trusts,
shall be excluded,
(xi)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance, or repayment of Indebtedness, issuance
of Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Restatement Effective Date and any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction shall be excluded,
(xii)    accruals and reserves (including contingent liabilities) that were
established or adjusted within twelve months after the Closing Date that were so
required to be established as a result of the Original Transactions in
accordance with GAAP, or changes as a result of adoption or modification of
accounting policies, shall be excluded,
(xiii)    to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of the determination
by Borrower that there exists such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days), losses and expenses
with respect to liability or casualty events or business interruption shall be
excluded,
(xiv)    any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded,




-17-



--------------------------------------------------------------------------------




(xv)    any costs or expenses incurred during such period relating to
environmental remediation, litigation, or other disputes in respect of events
and exposures that occurred prior to the Closing Date shall be excluded, and
(xvii)     any net increase or decrease in deferred revenue from the sale of Eye
Care Club memberships, product warranty programs and other programs providing
deferred revenue shall be excluded.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.
“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
third-party Indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
Consolidated Total Debt shall not include Letters of Credit, except to the
extent of Unpaid Drawings thereunder.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus cash and cash equivalents (in each case, free and clear
of all Liens other than Permitted Liens and with “cash and cash equivalents”
determined in accordance with GAAP) of Holdings and the Restricted Subsidiaries
(other than the proceeds of any Indebtedness being incurred and giving rise to
the need to calculate the Consolidated Total Debt to Consolidated EBITDA Ratio)
to (ii) Consolidated EBITDA of Holdings for the Test Period then last ended, in
each case with such pro forma adjustments to. In the event that Holdings or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires, or
extinguishes any Indebtedness or issues or redeems Disqualified Stock or
preferred stock subsequent to the commencement of the Test Period but prior to
or simultaneously with the date of determination, then the Consolidated Total
Debt and Consolidated EBITDA as are appropriate and consistent with the pro
forma adjustment provisions set forth in the definition of “Fixed Charge
Coverage Ratio”to Consolidated EBITDA Ratio shall be calculated giving Pro Forma
Effect to such incurrence, assumption, guarantee, redemption, retirement, or
extinguishment of Indebtedness, or such issuance or redemption of Disqualified
Stock or preferred stock (in each case, including a pro forma application of the
net proceeds therefrom), as if the same had occurred at the beginning of the
Test Period; provided, however, that Pro Forma Effect shall not give effect to
any Indebtedness incurred on the date of such determination (except pursuant to
the first paragraph of Section 10.1 and Section 10.1(n)).
“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities, or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.




-18-



--------------------------------------------------------------------------------




“Counterparty” shall mean a Person other than a retail customer.
“Credit Documents” shall mean this Agreement, the Restatement Agreement, each
Joinder Agreement, the Guarantees, the Security Documents, and any promissory
notes issued by the Borrower pursuant hereto.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.
“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.
“Credit Party” shall mean Holdings, the Borrower, and the other Guarantors.
“Cure Amount” shall have the meaning provided in Section 11.14.
“Cure Right” shall have the meaning provided in Section 11.14.
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(w)(i)).
“Declined Proceeds” shall have the meaning provided in Section 5.2(f).
“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.
“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.
“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.
“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country or territory itself is the subject of any Sanction.
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings or the Borrower,
setting forth the basis of such valuation, executed by either a senior vice
president or the principal financial officer of Holdings or the Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 10.4.
“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so




-19-



--------------------------------------------------------------------------------




designated as Designated Preferred Stock, pursuant to an officer’s certificate
executed by the principal financial officer of Holdings or the parent company
thereof, as the case may be, on the issuance date thereof, the cash proceeds of
which are excluded from the calculation set forth in clause (iii) of Section
10.5(a).
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
“disposition” shall have the meaning assigned such term in clause (i) of the
definition of “Asset Sale”.
“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Joint Lead Arrangers and Bookrunners
prior to the commencement of “primary syndication” as being Disqualified
Lenders, (ii) who are competitors of Holdings and its Subsidiaries that are
separately identified in writing by the Borrower to the Administrative Agent
from time to time, and (iii) in the case of each of clauses (i) and (ii), any of
their Affiliates (other than any such Affiliate that is affiliated with a
financial investor in such Person and that is not itself an operating company or
otherwise an Affiliate of an operating company so long as such Affiliate is a
bona fide Fund) that are either (a) identified in writing by the Borrower to the
Administrative Agent from time to time or (b) clearly identifiable on the basis
of such Affiliate’s name. The Administrative Agent shall have the right, and the
Borrower hereby expressly authorizes the Administrative Agent, to (A) post the
list of Disqualified Lenders provided by the Borrower and any updates thereto
from time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same, it being understood that
the DQ List may be disclosed to any assignee or Participant or prospective
assignee or Participant, subject to Section 13.16.
“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
or similar event, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock), other than as a result of a change of control, asset sale, or similar
event, in whole or in part, in each case, prior to the date that is 91 days
after the Latest Term Loan Maturity Date hereunder; provided that if such
Capital Stock is issued to any plan for the benefit of employees of Holdings or
its Subsidiaries or by any such plan to such employees, such Capital Stock shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death, or disability.
“Documentation Agents” shall mean Fifth Third Bank and SunTrust Bank, as
documentation agents for the Lenders under this Agreement and the other Credit
Documents.
“Dollar Equivalent” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by the Administrative Agent on the basis of the Spot Rate
(determined on the most recent date of determination) for the purchase of
Dollars with such currency.
“Dollars” and “$” shall mean dollars in lawful currency of the United States.
“Domestic Subsidiary” shall mean each Subsidiary of Holdings that is organized
under the laws of the United States, any state thereof, or the District of
Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in




-20-



--------------------------------------------------------------------------------




an EEA Member Country which is a parent of an institution described in clause
(a) of this definition, or (c) any financial institution established in an EEA
Member Country which is a Subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial,
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation, or injunctive relief relating to the presence
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials), or the environment including, without
limitation, ambient air, indoor air, surface water, groundwater, soil, land
surface and subsurface strata, and natural resources such as wetlands.
“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials.
“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of Holdings or any direct or indirect parent company of Holdings
(excluding Disqualified Stock), other than: (i) public offerings with respect to
the Borrower or any of its direct or indirect parent company’s (including
Holdings’) common stock registered on Form S-8, (ii) issuances to any Subsidiary
of Holdings, (iii) any such public or private sale that constitutes an Excluded
Contribution, and (iv) any Cure Amount.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section




-21-



--------------------------------------------------------------------------------




303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Pension Plan; (vii) the termination of, or the appointment
of a trustee to administer, any Pension Plan or the incurrence by any Credit
Party or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan, including but not limited
to the imposition of any Lien in favor of the PBGC or any Pension Plan; (viii)
the receipt by any Credit Party or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (ix) the
failure by any Credit Party or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (x) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan (or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA) or Multiemployer
Plan; (xi) the receipt by any Credit Party or any of its ERISA Affiliates of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or
(xii) the failure by any Credit Party or any of its ERISA Affiliates to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to Withdrawal Liability under Section 4201 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities, or the Fair Market Value of Qualified Proceeds received
by Holdings from (i) contributions to its common equity capital, and (ii) the
sale (other than to a Subsidiary of Holdings or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Holdings) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of Holdings, in each case designated as Excluded Contributions
pursuant to an officer’s certificate executed by either a senior vice president
or the principal financial officer of the Borrower on the date such capital
contributions are made or the date such Equity Interests are sold, as the case
may be, which are excluded from the calculation set forth in clause (iii) of
Section 10.5(a); provided that (i) any non-cash assets shall qualify only if
acquired by a parent of Holdings in an arm’s-length transaction within the six
months prior to such contribution and (ii) no Cure Amount shall constitute an
Excluded Contribution.
“Excluded Property” shall have the meaning set forth in the Security Agreement.
“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Capital Stock and Stock Equivalents of any Foreign Subsidiary
or any CFC Holding Company, any Voting Stock or Stock Equivalents of any such
Foreign Subsidiary or such CFC Holding Company in excess of 66% of the total
voting power of all outstanding Voting Stock or Stock Equivalents of such
Foreign Subsidiary or CFC Holding Company, (iii) any Capital Stock or Stock
Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law (including any legally effective requirement to obtain the
consent of any Governmental Authority unless such consent has been obtained),
(iv) in the case of (A) any Capital Stock or Stock Equivalents of any Subsidiary
to the extent such Capital Stock or Stock Equivalents are subject to a Lien
permitted by clause (ix) of the definition of “Permitted Lien” or (B) any
Capital Stock or Stock Equivalents of any Subsidiary that is not Wholly-Owned by
Holdings and its Subsidiaries at the time such Subsidiary becomes a Subsidiary,
any Capital Stock or Stock Equivalents of each such Subsidiary described in
clause (A) or (B) to the extent (I) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(II) any Contractual Requirement prohibits such a pledge without the consent of
any other party; provided that this clause (II) shall not apply if (x) such
other party is a Credit Party or Wholly-Owned Subsidiary or (y) consent has been




-22-



--------------------------------------------------------------------------------




obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate Holdings or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (III) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument, or indenture governing such Capital Stock
or Stock Equivalents the right to terminate its obligations thereunder (other
than customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(v) any Capital Stock or Stock Equivalents of any Subsidiary to the extent that
the pledge of such Capital Stock or Stock Equivalents would result in materially
adverse tax consequences to Holdings or any Subsidiary as reasonably determined
by the Borrower in consultation with the Administrative Agent, (vi) any Capital
Stock or Stock Equivalents that are margin stock, and (vii) any Capital Stock
and Stock Equivalents of any Subsidiary that is not a Material Subsidiary or is
an Unrestricted Subsidiary, a captive insurance Subsidiary, an SPV, any special
purpose entity or a Managed Care Subsidiary.
“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on a consolidated basis with its Restricted
Subsidiaries) constitute a Material Subsidiary, (ii) each Subsidiary that is not
a Wholly-Owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 9.11 (for
so long as such Subsidiary remains a non Wholly-Owned Restricted Subsidiary),
(iii) any CFC Holding Company, (iv) any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary that is a CFC, (v) any Foreign Subsidiary, (vi) each
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), (vii) each
Subsidiary with respect to which, as reasonably determined by Holdings, the
consequence of providing a Guarantee of the Obligations would adversely affect
the ability of Holdings and its Subsidiaries to satisfy applicable Requirements
of Law, (viii) any other Subsidiary with respect to which, (a) in the reasonable
judgment of the Administrative Agent and Borrower, as agreed in writing, the
cost or other consequences of providing a Guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or (b)
providing such a Guarantee would result in material adverse tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent, (ix) each Unrestricted Subsidiary, (x) any Receivables Subsidiary, (xi)
each other Subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted hereunder and financed with assumed secured Indebtedness
permitted hereunder, and each Restricted Subsidiary acquired in such Permitted
Acquisition or other Investment permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition or other
Investment permitted hereunder, (xii) each SPV or not-for-profit Subsidiary and
(xiii) any Managed Care Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Credit Party, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Obligations thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document, (i)
Taxes imposed on or measured by its overall net income, net profits, or branch
profits (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local, or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision




-23-



--------------------------------------------------------------------------------




thereof) as a result of such recipient being organized in, having its principal
office in, or in the case of any Lender, having its applicable lending office
in, such jurisdiction, or as a result of any other present or former connection
with such jurisdiction (other than any such connection arising solely from this
Agreement or any other Credit Documents or any transactions contemplated
thereunder), (ii) any United States federal withholding Tax imposed on any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document that is required to be imposed on amounts
payable to or for the account of a Lender pursuant to laws in force at the time
such Lender acquires an interest in any Credit Document (or designates a new
lending office), other than in the case of a Lender that is an assignee pursuant
to a request by the Borrower under Section 13.7 (or that designates a new
lending office pursuant to a request by the Borrower), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding Tax pursuant to
Section 5.4, (iii) any withholding Taxes attributable to a recipient’s failure
to comply with Section 5.4(e), or (iv) any withholding Tax imposed under FATCA.
“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.
“Existing Letters of Credit” shall mean those certain letters of credit listed
on Schedule 1.1(c).
“Existing Revolving Credit Class” shall have the meaning provided in Section
2.14(g)(ii).
“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).
“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
“Existing Term Loan Class” shall have the meaning provided in Section
2.14(g)(i).
“Expiring Credit Commitment” shall have the meaning provided in Section 2.1(e).
“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).
“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).
“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).
“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).
“Extension Date” shall have the meaning provided in Section 2.14(g)(v).
“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).
“Extension Request” shall mean a Term Loan Extension Request.
“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, and amortization schedule.




-24-



--------------------------------------------------------------------------------




“Eye Care Club” shall mean the multi-year programs offered from locations
operated by Holdings or its Subsidiaries pursuant to which a purchaser/customer
obtains the right to obtain multiple eye examinations and discounts on eyewear
during the program period.
“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System on such day, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York; provided that (i) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit H (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent, and the representatives for purposes
thereof for holders of one or more classes of First Lien Obligations (other than
the Obligations).
“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with liens on the
Collateral securing the Obligations.
“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be no
greater than 3.25 to 1.00.
“FirstSight” shall mean FirstSight Vision Services, Inc., a California
corporation.
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Fixed Charges for such Test Period. In the event that Holdings or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires, or extinguishes any
Indebtedness or issues or redeems Disqualified Stock or preferred stock
subsequent to the commencement of the Test Period but prior to or simultaneously
with the date of determination, then the Fixed Charge Coverage Ratio shall be
calculated giving Pro Forma Effect to such incurrence, assumption, guarantee,
redemption, retirement, or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or preferred stock (in each case, including a
pro forma application of the net proceeds therefrom), as if the same had
occurred at the beginning of the Test Period; provided, however, that Pro Forma
Effect shall not give effect to any Indebtedness incurred on the date of such
determination (except pursuant to the first paragraph of Section 10.1 and
Section 10.1(n)).




-25-



--------------------------------------------------------------------------------




“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:
(i)    Consolidated Interest Expense of such Person for such period,
(ii)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock (including any Designated Preferred Stock) or
any Refunding Capital Stock of such Person made during such period, and
(iii)    all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.
“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.
“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.
“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or (iii)
the failure of any Foreign Plan or Foreign Benefit Arrangement to comply with
any provisions of applicable law or regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.
“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is not a
Domestic Subsidiary.
“Former Agent” shall have the meaning provided in the recitals to this
Agreement.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (i)
with respect to a Letter of Credit Issuer, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (ii) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.
“Fronting Fee” shall have the meaning provided in Section 4.1(d).
“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.
“Funded Debt” shall mean all Indebtedness of Holdings and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of Holdings or any Restricted Subsidiary, to a date
more than one year from the date of its creation or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date (including all
amounts of such Funded Debt required to be paid or prepaid within one year from
the date of its creation), and, in the case of the Credit Parties, Indebtedness
in respect of the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an




-26-



--------------------------------------------------------------------------------




amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Furthermore, at any time after the Restatement Effective
Date, Holdings may elect to apply International Financial Reporting Standards
(“IFRS”) accounting principles in lieu of GAAP and, upon any such election,
references herein to GAAP and GAAP concepts shall thereafter be construed to
refer to IFRS and corresponding IFRS concepts (except as otherwise provided in
this Agreement); provided any such election, once made, shall be irrevocable;
provided, further, that any calculation or determination in this Agreement that
requires the application of GAAP for periods that include fiscal quarters ended
prior to Holdings’ election to apply IFRS shall remain as previously calculated
or determined in accordance with GAAP. The Borrower shall give written notice of
any such election made in accordance with this definition to the Administrative
Agent. For the avoidance of doubt, solely making an election (without any other
action) referred to in this definition will not be treated as an incurrence of
Indebtedness. Notwithstanding any other provision contained herein, the amount
of any Indebtedness under GAAP with respect to Capitalized Lease Obligations
shall be determined in accordance with the definition of “Capitalized Lease
Obligations”.
“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange.
“Granting Lender” shall have the meaning provided in Section 13.6(g).
“Guarantee” shall mean (i) the Guarantee made by Holdings and each other
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, dated as of the Closing Date, and (ii) any other guarantee of the
Obligations made by a Restricted Subsidiary in form and substance reasonably
acceptable to the Administrative Agent.
“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such Indebtedness of the ability of the primary obligor to make
payment of such Indebtedness, or (iv) otherwise to assure or hold harmless the
owner of such Indebtedness against loss in respect thereof; provided, however,
that the term guarantee obligations shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations or product warranties in effect
on the Restatement Effective Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any guarantee
obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such guarantee obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
“Guarantors” shall mean (i) each Subsidiary of Holdings that is party to the
Guarantee on the Restatement Effective Date, (ii) each Subsidiary of Holdings
that becomes a party to the Guarantee after the Restatement Effective Date
pursuant to Section 9.11 or otherwise, and (iii) Holdings; provided that in no
event shall any Excluded Subsidiary be required to be a Guarantor (unless such
Subsidiary is no longer an Excluded Subsidiary).
“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or




-27-



--------------------------------------------------------------------------------




“pollutants,” or words of similar import, under any Environmental Law; and (iii)
any other chemical, material, or substance, which is prohibited, limited, or
regulated due to its dangerous or deleterious properties or characteristics by,
any Environmental Law.
“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Hedge Bank” shall mean (i) (a) any Person that, at the time it enters into a
Hedge Agreement, is a Lender, an Agent or an Affiliate of a Lender or an Agent
and (b) with respect to any Hedge Agreement entered into prior to the
Restatement Effective Date, any Person that is a Lender or an Agent or an
Affiliate of a Lender or an Agent on the Restatement Effective Date and (ii) any
other Person that is designated by the Borrower as a “Hedge Bank” by written
notice to the Administrative Agent substantially in the form of Exhibit M or
such other form reasonably acceptable to the Administrative Agent.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.
“Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of Holdings and its Subsidiaries as at December 31, 2017 and
December 31, 2018, and the related audited consolidated statements of income and
cash flow of Holdings and its Subsidiaries for the years ended December 31, 2017
and December 31, 2018 and (ii) the unaudited interim consolidated balance sheets
of Holdings and its Subsidiaries for the fiscal quarters ending September 30,
2018, December 31, 2018 and March 31, 2019 and the related unaudited
consolidated statements of income and cash flow of Holdings and its Subsidiaries
for fiscal quarters ending September 30, 2018, December 31, 2018 and March 31,
2019.
“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Restatement Effective Date any other Person or
Persons (“New Holdings”) that is a Subsidiary of (or are Subsidiaries of)
Holdings or of any Parent Entity of Holdings (or the previous New Holdings, as
the case may be) but not the Borrower (“Previous Holdings”); provided that (a)
such New Holdings directly owns (i) 100% of the Equity Interests of the Borrower
and (ii) 100% of the Equity Interests of each other direct Subsidiary of
Previous Holdings which were owned by Previous Holdings immediately prior
thereto, (b) New Holdings shall expressly assume all the obligations of Previous
Holdings under this Agreement and the other Credit Documents pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (c) if reasonably requested by the Administrative
Agent, an opinion of counsel shall be delivered by the Borrower to the
Administrative Agent to the effect that, without limitation, such substitution
does not violate this Agreement or any other Credit Document, (d) all Capital
Stock of the Borrower and each other direct Subsidiary of Previous Holdings and
substantially all of the other assets of Previous Holdings are contributed or
otherwise transferred, directly or indirectly, to such New Holdings and pledged
to secure the Obligations, (f) (i) no Event of Default has occurred and is
continuing at the time of such substitution and such substitution does not
result in any Event of Default, (ii) such substitution does not result in any
material adverse tax consequences to any Credit Party and (iii) such
substitution does not result in any adverse tax consequences to any Lender
(unless reimbursed hereunder) or to the Administrative Agent (unless reimbursed
hereunder), (g) no Change of Control shall occur; provided, further, that if
each of the foregoing is satisfied, Previous Holdings shall be automatically
released of all its obligations under the Credit Documents and any reference to
Holdings in the Credit Documents shall be meant to refer to New Holdings and (h)
New Holdings shall be organized in the United States, any state thereof or the
District of Columbia.




-28-



--------------------------------------------------------------------------------




“IFRS” shall have the meaning given such term in the definition of “GAAP”.
“Impacted Loans” shall have the meaning provided in Section 2.10(a).
“Increased Amount Date” shall have the meaning provided in Section 2.14(a).
“Incremental Loans” shall have the meaning provided in Section 2.14(c).
“incur” shall have the meaning provided in Section 10.1.
“Indebtedness” shall mean, with respect to any Person, (i) any indebtedness
(including principal and premium) of such Person, whether or not contingent (a)
in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of Holdings solely by reason of push down
accounting under GAAP shall be excluded, (ii) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in clause (i)
of another Person (whether or not such items would appear upon the balance sheet
of such obligor or guarantor), other than by endorsement of negotiable
instruments for collection in the ordinary course of business, and (iii) to the
extent not otherwise included, the obligations of the type referred to in clause
(i) of another Person secured by a Lien on any asset owned by such Person,
whether or not such Indebtedness is assumed by such Person; provided that
notwithstanding the foregoing, Indebtedness shall be deemed not to include (1)
Contingent Obligations incurred in the ordinary course of business, (2)
obligations under or in respect of Receivables Facilities, (3) prepaid or
deferred revenue arising in the ordinary course of business, (4) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy warrants or other unperformed
obligations of the seller of such asset, (5) any balance that constitutes a
trade payable or similar obligation to a trade creditor, accrued in the ordinary
course of business, or (6) any earn-out obligation until such obligation, within
60 days of becoming due and payable, has not been paid and such obligation is
reflected as a liability on the balance sheet of such Person in accordance with
GAAP. The amount of Indebtedness of any Person for purposes of clause (iii)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the Fair Market Value of the property encumbered thereby as
determined by such Person in good faith.
For all purposes hereof, the Indebtedness of Holdings, the Borrower and the
other Restricted Subsidiaries, shall exclude all intercompany Indebtedness
having a term not exceeding 365 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice.
“Indemnified Liabilities” shall have the meaning provided in Section 13.5.
“Indemnified Person” shall have the meaning provided in Section 13.5.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.
“Initial Investors” shall mean Kohlberg Kravis Roberts & Co. L.P., KKR North
America Fund XI L.P., KKR North America Fund XI ESC L.P., KKR North America Fund
XI SBS L.P., KKR Partners III, L.P. KKR CIS Global Investor L.P., CPS Managers
Fund L.P., KKR Principal Opportunities Partnership (Domestic) L.P., KKR
Principal Opportunities Partnership (Domestic) L.P., Berkshire Fund VI, Limited
Partnership, Berkshire Investors LLC and Berkshire Investors III LLC, and each
of their respective Affiliates and successors.




-29-



--------------------------------------------------------------------------------




“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology,
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs; (c)
trademarks, service marks, trade names, brand names, corporate names, domain
names, logos, trade dress, and other source indicators, and the goodwill of any
business symbolized thereby; and (d) trade secrets, confidential, proprietary,
or non-public information and (ii) all registrations, issuances, applications,
renewals, extensions, substitutions, continuations, continuations-in-part,
divisions, re-issues, re-examinations, foreign counterparts, or similar legal
protections related to the foregoing.
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests, or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of Holdings in the same manner as the other investments included in
this definition to the extent such transactions involve the transfer of cash or
other property; provided that Investments shall not include, in the case of
Holdings, the Borrower, and the other Restricted Subsidiaries, intercompany
loans, advances, or Indebtedness either (i) having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business or (ii) arising from cash management, tax and/or accounting
operations.
For purposes of the definition of “Unrestricted Subsidiary” and Section 10.5,
(i)    Investments shall include the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the Fair Market Value of the net assets of a
Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (a) Holdings’ Investment in such Subsidiary at the time of such
redesignation less (b) the portion (proportionate to Holdings’ equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and
(ii)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by Holdings or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency.
“Investment Grade Securities” shall mean:
(i)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents),




-30-



--------------------------------------------------------------------------------




(ii)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings and its Subsidiaries,
(iii)    investments in any fund that invest at least 90% in investments of the
type described in clauses (i) and (ii) which fund may also hold immaterial
amounts of cash pending investment or distribution, and
(iv)    corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement, and instrument entered
into by the Letter of Credit Issuer and the Borrower (or any other Restricted
Subsidiary or Holdings) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A.
“Joint Lead Arrangers and Bookrunners” shall mean BofA Securities, Inc., KKR
Capital Markets LLC, JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC
and, for purposes of the protections and indemnification provisions hereof, the
“Joint Lead Arrangers and Bookrunners” (as defined in the Original Credit
Agreement).
“Junior Debt” shall mean any Indebtedness (other than any permitted intercompany
indebtedness owing to the Borrower or any Restricted Subsidiary) in respect of
Subordinated Indebtedness.
“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and KKR North
America Fund XI L.P.
“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Facility Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the Letter of
Credit Issuer.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).




-31-



--------------------------------------------------------------------------------




“LCT Election” shall have the meaning provided in Section 1.12(b).
“LCT Test Date” shall have the meaning provided in Section 1.12(b).
“Lender” shall have the meaning provided in the preamble to this Agreement.
“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or Reimbursement Obligations,
which refusal or failure is not cured within one business day after the date of
such refusal or failure, unless such Lender notifies the Administrative Agent in
writing that such refusal or failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (ii) the failure of
any Lender to pay over to the Administrative Agent, any Swingline Lender, any
Letter of Credit Issuer or any other Lender any other amount required to be paid
by it hereunder within one business day of the date when due, unless the subject
of a good faith dispute, (iii) a Lender has notified, in writing, the Borrower
or the Administrative Agent in writing that it does not intend to comply with
its funding obligations under this Agreement or has made a public statement to
that effect with respect to its funding obligations under this Agreement or a
Lender has publicly announced that it does not intend to comply with its funding
obligations under other loan agreements, credit agreements or similar facilities
generally, (iv) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations under this Agreement, (v) a Distressed Person has admitted in
writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender has become the subject of a
Bail-In Action.
“Lender Presentation” shall mean the Lender Presentation of Holdings dated June
6, 2019.
“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or any Person that directly or indirectly controls such Distressed Person or is
subject to a forced liquidation or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof so long as such equity interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality
thereof) to reject, repudiate, disavow or disaffirm any contracts or agreements
made with such Lender.
“Letter of Credit” shall mean each letter of credit issued pursuant to Section
3.1(a) and includes the Existing Letters of Credit.
“Letter of Credit Commitment” shall mean $20,000,000 (provided the Letter of
Credit Commitment of (i) Bank of America, N.A. shall not exceed $6,666,666.67,
(ii) JPMorgan Chase Bank, N.A. shall not exceed $6,666,666.67 and (iii) Wells
Fargo Bank, N.A. shall not exceed $6,666,666.66, in each case unless otherwise
agreed to by such Letter of Credit Issuer in its sole discretion), as the same
may be reduced from time to time pursuant to Section3.1.
“Letter of Credit Expiration Date” shall mean the day that is three Business
Days prior to the scheduled Maturity Date then in effect for the Revolving
Credit Facility.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (i) the amount of the principal amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to




-32-



--------------------------------------------------------------------------------




have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a) at
such time and (ii) such Lender’s Revolving Credit Commitment Percentage of the
Letters of Credit Outstanding at such time (excluding the portion thereof
consisting of Unpaid Drawings in respect of which the Lenders have made (or are
required to have made) payments to the Letter of Credit Issuer pursuant to
Section 3.4(a)).
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer “ shall mean (i) in the case of standby Letters of
Credit only, (a) as applicable, each of Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A. and (b) any of their respective Affiliates
or branches, (ii) any replacement, additional issuer, or successor pursuant to
Section 3.6 and (iii) solely with respect to the Existing Letter of Credit
issued by it and outstanding on the Restatement Effective Date, Goldman Sachs
Bank USA. In the event that there is more than one Letter of Credit Issuer at
any time, references herein and in the other Credit Documents to the Letter of
Credit Issuer shall be deemed to refer to the Letter of Credit Issuer in respect
of the applicable Letter of Credit or to all Letter of Credit Issuers, as the
context requires.
“Letter of Credit Request” shall mean a notice executed and delivered by the
Borrower pursuant to Section 3.2, and substantially in the form of Exhibit L or
another form which is acceptable to the Letter of Credit Issuer in its
reasonable discretion.
“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings.
“LIBOR” shall have the meaning provided in the definition of “LIBOR Rate”.
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
“LIBOR Rate” shall mean,
(i)     for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, and
(ii)     for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
; provided that if the LIBOR Rate as determined below for any period would be
less than zero1.00%, the LIBOR Rate for such period shall instead be zero1.00%.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” shall have the meaning provided in Section 2.10(d).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates




-33-



--------------------------------------------------------------------------------




and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent and in consultation
with the Borrower, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).
“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license to Intellectual Property be deemed to constitute a
Lien.
“Limited Condition Transaction” shall mean (a) the consummation of any
acquisition (including by way of merger), Investment, Disposition, Restricted
Payment requiring declaration (as determined by Borrower) by one or more of
Holdings, the Borrower and the Restricted Subsidiaries and whose consummation is
not conditioned on the availability of, or on obtaining, third party financing
and/or (b) any prepayment, repurchase or redemption of Indebtedness requiring
irrevocable notice in advance of such prepayment, repurchase or redemption.
“Loan” shall mean any Revolving Loan, Swingline Loan, Term Loan, Extended Term
Loan, New Term Loan, or any other loan made by any Lender pursuant to this
Agreement.
“Managed Care Subsidiary” shall mean FirstSight and any other Subsidiary of the
Borrower (i) whose financial condition or activities are regulated under laws of
any state in connection with the provision of health or vision care products or
services (or related administrative services) and (ii) a pledge of the Capital
Stock of whom, or whose guaranty of the Obligations or granting of a lien on its
assets to secure the Obligations would violate any applicable law or regulation
or require a consent of a Governmental Authority which has not been obtained.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of Holdings and
its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (i) the ability of Holdings and the other
Credit Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Credit Documents or (ii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents.
“Material Acquisition” shall mean any Permitted Acquisition or Investment, or
the last to occur of a group of no greater than three Permitted Acquisitions
and/or Investments (whether or not related to each other) consummated within a
period of one year, if the aggregate amount of consideration paid in respect of,
and liabilities incurred or assumed to finance, such Permitted Acquisition
and/or Investment (or, if applicable, such group of Permitted Acquisitions
and/or Investments) is in the aggregate at least $50,000,000 and the Borrower
has designated such Permitted Acquisitions and/or Investments as a “Material
Acquisition”.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.0% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries at such date or (ii) whose
revenues during such Test Period were equal to or greater than 5.0% of the
consolidated revenues of Holdings and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Restatement Effective Date, Restricted
Subsidiaries that are not Material Subsidiaries (other than Subsidiaries that
are Excluded




-34-



--------------------------------------------------------------------------------




Subsidiaries by virtue of any of clauses (ii) through (xii) of the definition of
“Excluded Subsidiary”) have, in the aggregate, (a) total assets at the last day
of such Test Period equal to or greater than 7.5% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries at such date or (b) revenues
during such Test Period equal to or greater than 7.5% of the consolidated
revenues of Holdings and the Restricted Subsidiaries for such period, in each
case determined in accordance with GAAP, then Holdings shall, on the date on
which financial statements for such quarter are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as Material Subsidiaries for each fiscal period until
this proviso is no longer applicable.
“Maturity Date” shall mean the Term A Loan Maturity Date, the New Term Loan
Maturity Date, the Revolving Credit Maturity Date, the maturity date of an
Extended Term Loan or the maturity date of an Extended Revolving Credit Loan, as
applicable.
“Maximum Incremental Facilities Amount” shall mean, at any(A) during the
Additional Restrictions Period, $50,000,000 or (B) at any other date of
determination, (i) the amount such that, after giving effect to the incurrence
of such amount Holdings would be in compliance on a Pro Forma Basis (including
any adjustments required by such definition as a result of a contemplated
Permitted Acquisition and, only in the case of a simultaneous incurrence of the
maximum amount permitted to be incurred under this clause (i) on the date of
such incurrence together with an incurrence in reliance on clause (ii) below on
such date, without giving pro forma effect to such simultaneous incurrence in
reliance on clause (ii) below or under the Revolving Credit Facility) with the
First Lien Secured Leverage Test (assuming that all outstanding Indebtedness
incurred pursuant to Section 10.1(x) prior to or on such date of determination
would be included in the definition of “Consolidated First Lien Secured Debt”,
whether or not such Indebtedness would otherwise be so included and assuming the
New Revolving Credit Commitments established at such time are fully drawn), plus
(ii) $100,000,000.
“Minimum Borrowing Amount” shall mean (i) with respect to a Borrowing of LIBOR
Loans, $1,000,000 (or, if less, the entire remaining applicable Commitments at
the time of such Borrowing) and (ii) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing).
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or Cash Equivalents or deposit account balances
provided to reduce or eliminate Fronting Exposure during the existence of a
Defaulting Lender, an amount equal to 101% of the Fronting Exposure of the
Letter of Credit Issuer with respect to Letters of Credit issued and outstanding
at such time and (ii) with respect to Cash Collateral consisting of cash or Cash
Equivalents or deposit account balances provided in accordance with the
provisions of Section 3.8(a)(i), (a)(ii), or (a)(iii), an amount equal to 101%
of the outstanding amount of all L/C Obligations.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust
deed, or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property to secure the Obligations, in form and
substance reasonably acceptable to the Collateral Agent and the Borrower,
together with such terms and provisions as may be required by local laws.
“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(a), and each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes or is
obligated to make contributions, or during the five preceding calendar years,
has made or been obligated to make contributions.
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment




-35-



--------------------------------------------------------------------------------




obligations, if applicable, but only as and when received) received by or on
behalf of Holdings or any of the Restricted Subsidiaries (or, in the case of a
Capital Markets Prepayment Event, the Parent Entity) in respect of such
Prepayment Event or incurrence of Permitted Other Indebtedness, as the case may
be, less (ii) the sum of:
(a)    the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings or any of the
Restricted Subsidiaries (or, in the case of a Capital Markets Prepayment Event,
the Parent Entity) in connection with such Prepayment Event or incurrence of
Permitted Other Indebtedness,
(b)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (a)
above) (1) associated with the assets that are the subject of such Prepayment
Event and (2) retained by Holdings or any of the Restricted Subsidiaries (or, in
the case of a Capital Markets Prepayment Event, the Parent Entity); provided
that the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction,
(c)    the amount of any Indebtedness (other than the Loans and Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,
(d)    in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that Holdings or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
Holdings or any of the Restricted Subsidiaries; provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless Holdings or a Restricted Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds no
later than 180 days following the last day of such Reinvestment Period, (1) be
deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty
Event, or Permitted Sale Leaseback occurring on the last day of such
Reinvestment Period or, if later, 180 days after the date Holdings or such
Restricted Subsidiary has entered into such binding commitment, as applicable
(such last day or 180th day, as applicable, the “Deferred Net Cash Proceeds
Payment Date”), and (2) be applied to the repayment of Term Loans in accordance
with Section 5.2(a)(i),
(e)    in the case of any Asset Sale Prepayment Event, Casualty Event, or
Permitted Sale Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (e)) attributable to minority interests and not available for
distribution to or for the account of Holdings or a Wholly-Owned Restricted
Subsidiary as a result thereof,
(f)    in the case of any Asset Sale Prepayment Event or Permitted Sale
Leaseback, any funded escrow established pursuant to the documents evidencing
any such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition;
provided that the amount of any subsequent reduction of such escrow (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction solely to the extent that Holdings and/or any Restricted Subsidiaries
receives cash in an amount equal to the amount of such reduction, and
(g)    all fees and out of pocket expenses paid by Holdings or a Restricted
Subsidiary (or, in the case of a Capital Markets Prepayment Event, the Parent
Entity) in connection with any of the foregoing (for the avoidance of doubt,
including, (1) in the case of the issuance of Permitted Other Indebtedness or
Capital Markets Prepayment Event, any fees, underwriting discounts, premiums,
and other costs and expenses incurred in connection with such issuance and (2)
attorney’s fees, investment banking fees, survey costs,




-36-



--------------------------------------------------------------------------------




title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, underwriting discounts and commissions,
other customary expenses, and brokerage, consultant, accountant, and other
customary fees),
in each case only to the extent not already deducted in arriving at the amount
referred to in clause (i) above.
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“New Contracts” shall mean binding contracts or purchase orders (i) entered with
new Counterparties or (ii) for new business with existing Counterparties, in
each case, under which Holdings and/or its Subsidiaries have begun to provide
goods or services, which are expected to increase the Consolidated Net Income of
Holdings.
“New Loan Commitments” shall have the meaning provided in Section 2.14(a).
“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(a).
“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).
“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).
“New Store Consolidated EBITDA Adjustment” shall mean, for any applicable Test
Period, the excess (not to be less than zero) of (i) aggregate amount derived
from the product of (a) the aggregate number of New Stores and (b) Average New
Store Consolidated EBITDA during the previous Test Period over (ii) the actual
Consolidated EBITDA generated by New Stores during the Test Period.
“New Stores” shall mean, with respect to any Test Period, the number of Stores
opened within the last 24 months, measured from and including the last month in
such Test Period.
“New Term Loan” shall have the meaning provided in Section 2.14(c).
“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).
“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).
“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.
“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
“New Term Loan Repayment Date” shall have the meaning provided in Section
2.5(c).
“Non-Bank Tax Certificate” shall have the meaning provided in Section
5.4(e)(ii)(3).
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Expiring Credit Commitment” shall have the meaning provided in Section
2.1(e).
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).
“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.




-37-



--------------------------------------------------------------------------------




“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan, or Letter of
Credit or under any Secured Cash Management Agreement, Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), in each
case, entered into with Holdings or any of the Restricted Subsidiaries, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Credit Parties
under the Credit Documents (and any of their Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities, and other amounts payable by any Credit Party under
any Credit Document.
“OFAC” shall have the meaning provided in Section 8.11.
“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments, and Extended Revolving
Credit Commitments, other than any New Revolving Credit Commitments (and any
Extended Revolving Credit Commitments related thereto).
“Original Transactions” shall mean the “Transactions” (as defined in the
Original Credit Agreement).
“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include (i) any Taxes that
result from an assignment, grant of a participation pursuant to Section 13.6(c)
or transfer or assignment to or designation of a new lending office or other
office for receiving payments under any Credit Document (“Assignment Taxes”) to
the extent such Assignment Taxes are imposed as a result of a connection between
the assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Credit Documents
or any transactions contemplated thereunder), except to the extent that any such
action described in this proviso is requested or required by the Borrower or
Holdings or (ii) Excluded Taxes.
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Letter of Credit Issuer, or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.
“Parent Entity” shall mean National Vision Holdings, Inc. or any other Person
that is a direct or indirect parent company (which may be organized as, among
other things, a partnership) of Holdings and/or the Borrower.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” shall have the meaning provided in Section 13.18.




-38-



--------------------------------------------------------------------------------




“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Pension Plan” shall mean any employee benefit pension plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.
“Permitted Acquisition” shall have the meaning provided in clause (iii) of the
definition of “Permitted Investment”.
“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.
“Permitted Convertible Indebtedness” means Indebtedness of any Parent Entity
that is convertible, at the option of the holder, into Equity Interests (other
than Disqualified Equity Interests) of such Parent Entity, cash or a combination
of such Equity Interests and cash; provided that (i) such Indebtedness has no
scheduled principal payments prior to the date that is five years following the
date of issuance (provided, however, this clause (i) shall not limit payments
and deliveries due upon conversion of such Indebtedness (including, for the
avoidance of doubt, if such Parent Entity has the right to elect to pay, or
elects to pay, the principal amount of any such Indebtedness in cash upon a
holder’s exercise of its conversion or exchange right under such Indebtedness,
such right or payment) and payments due upon required repurchase of such
Indebtedness) and (ii) such Indebtedness is not guaranteed by Holdings or any of
its Restricted Subsidiaries.
“Permitted Holders” shall mean each of (i) the Initial Investors and their
respective Affiliates (other than any portfolio company of an Initial Investor)
and members of management of Holdings or the Borrower (or any Parent Entity) who
are holders of Equity Interests of Holdings (or any Parent Entity) on the
Restatement Effective Date and any group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act or any successor provision) of which any
of the foregoing are members; provided that, in the case of such group and
without giving effect to the existence of such group or any other group, such
Initial Investors, their respective Affiliates (other than any portfolio company
of an Initial Investor) and members of management, collectively, have beneficial
ownership of more than 50% of the total voting power of the Voting Stock of
Holdings or any Parent Entity and (ii) any Parent Entity formed not in
connection with, or in contemplation of, a transaction (other than the Original
Transactions) that, assuming such parent was not formed, after giving effect
thereto would constitute a Change of Control.
“Permitted Investments” shall mean:
(i)    any Investment in Holdings or any Restricted Subsidiary; provided that
the aggregate outstanding amount of Investments made by the Borrower and the
Guarantors in Restricted Subsidiaries that are not the Borrower or a Guarantor
shall not, at any time, exceed the greater of (x) $50.0 million and (y) 25% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of such Investment;
(ii)    any Investment in cash, Cash Equivalents, or Investment Grade Securities
at the time such Investment is made;
(iii)    any Investment by Holdings or any Restricted Subsidiary in a Person
that is engaged in a Similar Business if as a result of such Investment (a
“Permitted Acquisition”), (1) such Person becomes a Restricted Subsidiary
Guarantor (except as permitted by any other provision of this definition) or (2)
such Person, in one transaction or a series of related transactions, is merged,
consolidated, or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, Holdings or a




-39-



--------------------------------------------------------------------------------




Restricted Subsidiary, and, in each case, any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, consolidation, or transfer; provided, further, that
the aggregate outstanding amount of consideration (excluding any consideration
resulting from the incurrence of Indebtedness, other than under the Revolving
Credit Facility) paid by the Borrower and the Guarantors in connection with
Permitted Acquisitions where the assets acquired are not owned directly by the
Borrower or a Guarantorconsideration payable by Holdings or any Restricted
Subsidiary that is acquired does not become a Guarantor shall not, at any
time,for all such Permitted Acquisitions during the Additional Restrictions
Period shall not exceed the greater of (x) $50.0 million and (y) 25.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of such Investment$20,000,000;
(iv)    any Investment in securities or other assets not constituting cash, Cash
Equivalents, or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale;
(v)    (a) any Investment existing or contemplated on the Restatement Effective
Date and, in each case, listed on Schedule 10.5 and (b) Investments consisting
of any modification, replacement, renewal, reinvestment, or extension of any
such Investment; provided that the amount of any such Investment is not
increased from the amount of such Investment on the Restatement Effective Date
except pursuant to the terms of such Investment (including in respect of any
unused commitment), plus any accrued but unpaid interest (including any portion
thereof which is payable in kind in accordance with the terms of such modified,
extended, renewed, or replaced Investment) and premium payable by the terms of
such Indebtedness thereon and fees and expenses associated therewith as of the
Restatement Effective Date;
(vi)    any Investment acquired by Holdings or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by Holdings or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization, or recapitalization of Holdings of such other
Investment or accounts receivable or (b) as a result of a foreclosure by
Holdings or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
(vii)    Hedging Obligations permitted under clause (j) of Section 10.1 and Cash
Management Services;
(viii)    any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(viii) that are at that time outstanding, not to exceed the greater of (a)
$45,000,000 and (b) 40.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (viii) is made in any Person that
is not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (i) above (to
the extent permitted thereby) and shall cease to have been made pursuant to this
clause (viii) for so long as such Person continues to be a Restricted
Subsidiary;[reserved];
(ix)    Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (iii) of Section 10.5(a);
(x)    guarantees of Indebtedness permitted under Section 10.1;




-40-



--------------------------------------------------------------------------------




(xi)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9 (except
transactions described in clause (b) of such paragraph);
(xii)    Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;
(xiii)    following the Additional Restrictions Period, additional Investments
having an aggregate Fair Market Value, taken together with all other Investments
made pursuant to this clause (xiii) that are at that time outstanding (without
giving effect to the sale of an Unrestricted Subsidiary to the extent the
proceeds of such sale do not consist of cash or marketable securities), not to
exceed the greater of (a) $40,000,00075,000,000 and (b) 35.0% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of such Investment (with the Fair Market Value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value); provided, however, that if any Investment pursuant to this clause
(xiii) is made in any Person that is not a Restricted Subsidiary at the date of
the making of such Investment and such Person becomes a Restricted Subsidiary
after such date, such Investment shall thereafter be deemed to have been made
pursuant to clause (i) above (to the extent permitted thereby) and shall cease
to have been made pursuant to this clause (xiii) for so long as such Person
continues to be a Restricted Subsidiary;
(xiv)    following the Additional Restrictions Period, Investments relating to
any Receivables Subsidiary that, in the good faith determination of the board of
directors of Holdings, are necessary or advisable to effect a Receivables
Facility or any repurchases in connection therewith;
(xv)    advances to, or guarantees of Indebtedness of, employees not in excess
of the greater of (a) $10,000,000 and (b) 5.0% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis) at the time of
such Investment;
(xvi)    (a) loans and advances to officers, directors, managers, and employees
for business-related travel expenses, moving expenses, and other similar
expenses, in each case incurred in the ordinary course of business or consistent
with past practices or to fund such Person’s purchase of Equity Interests of
Holdings or any direct or indirect parent company thereof and (b) promissory
notes received from stockholders of Holdings, any direct or indirect parent
company of Holdings or any Subsidiary in connection with the exercise of stock
options in respect of the Equity Interests of Holdings, any direct or indirect
parent company of Holdings and the Subsidiaries;
(xvii)    Investments consisting of extensions of trade credit in the ordinary
course of business;
(xviii)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(xix)    non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;
(xx)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client, franchisee and customer contracts and
loans or advances made to, and guarantees with respect to obligations of,
independent eye care professionals (or to professional corporations owned by
such professionals), franchisees, distributors, suppliers, licensors and
licensees in the ordinary course of business;
(xxi)    the licensing and contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons, in the ordinary course of
business;




-41-



--------------------------------------------------------------------------------




(xxii)    to the extent constituting Investments, transactions pursuant to the
Wal-Mart Agreements;
(xxiii) following the Additional Restrictions Period, other Investments;
provided that (A) no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof and (B) after giving Pro Forma Effect to
such Investment the Consolidated Total Debt to Consolidated EBITDA Ratio is
equal to or less than 3.253.00:1.00; and
(xxiv) Investments of a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
definition of “Permitted Investments”, Section 10.3 and/or Section 10.5 after
the Closing Date to the extent that such investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation .
“Permitted Liens” shall mean, with respect to any Person:
(i)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for the payment of rent or deposits made to
secure obligations arising from contractual or warranty refunds, in each case
incurred in the ordinary course of business;
(ii)    Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 60 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;
(iii)    Liens for taxes, assessments, or other governmental charges not yet
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or are not required to be paid pursuant to Section 8.12, or for property
taxes on property Holdings or one of its Subsidiaries has determined to abandon
if the sole recourse for such tax, assessment, charge, levy, or claim is to such
property;
(iv)    Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal, or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;
(v)    minor survey exceptions, minor encumbrances, ground leases, easements, or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines, and other similar purposes, or zoning, building
codes, or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental, to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
(vi)    Liens securing Indebtedness permitted to be outstanding pursuant to
clause (a) or (d), (l)(ii), (r), (w) or (x) of Section 10.1; provided that, (a)
in the case of clause (d) of Section 10.1, such Lien




-42-



--------------------------------------------------------------------------------




may not extend to any property or equipment (or assets affixed or appurtenant
thereto) other than the property or equipment being financed or refinanced under
such clause (d) of Section 10.1, replacements of such property, equipment or
assets, and additions and accessions and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender; (b)
in the case of clause (r) of Section 10.1, such Lien may not extend to any
assets other than the assets owned by the Restricted Subsidiaries incurring such
Indebtedness; (c) in the case of Liens securing Permitted Other Indebtedness
Obligations that constitute First Lien Obligations pursuant to this clause (vi),
the applicable Permitted Other Indebtedness Secured Parties (or a representative
thereof on behalf of such holders) shall enter into security documents with
terms and conditions not materially more restrictive to the Credit Parties,
taken as a whole, than the terms and conditions of the Security Documents and
(1) in the case of the first such issuance of Permitted Other Indebtedness
constituting First Lien Obligations, the Collateral Agent, the Administrative
Agent and the representative for the holders of such Permitted Other
Indebtedness Obligations shall have entered into the First Lien Intercreditor
Agreement and (2) in the case of subsequent issuances of Permitted Other
Indebtedness constituting First Lien Obligations, the representative for the
holders of such Permitted Other Indebtedness Obligations shall have become a
party to the First Lien Intercreditor Agreement in accordance with the terms
thereof; and (d) in the case of Liens securing Permitted Other Indebtedness
Obligations that do not constitute First Lien Obligations pursuant to this
clause (vi), the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and shall (x) in the case of the first such issuance of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the Collateral
Agent, the Administrative Agent and the representative of the holders of such
Permitted Other Indebtedness Obligations shall have entered into the Second Lien
Intercreditor Agreement and (y) in the case of subsequent issuances of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the
representative for the holders of such Permitted Other Indebtedness shall have
become a party to the Second Lien Intercreditor Agreement in accordance with the
terms thereof; without any further consent of the Lenders, the Administrative
Agent and the Collateral Agent shall be authorized to execute and deliver on
behalf of the Secured Parties the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement contemplated by this clause (vi);
(vii)    subject to Section 9.14, other than with respect to Mortgaged Property,
Liens existing on the Restatement Effective Date; provided that any Lien
securing Indebtedness or other obligations in excess of (a) $5,000,000
individually or (b) $10,000,000 in the aggregate (when taken together with all
other Liens securing obligations outstanding in reliance on this clause (b) that
are not listed on Schedule 10.2) shall only be permitted if set forth on
Schedule 10.2, and, in each case, any modifications, replacements, renewals, or
extensions thereof;
(viii)    Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by Holdings or any Restricted Subsidiary (other than, with
respect to such Person, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property of
such Person, and the proceeds and the products thereof and customary security
deposits in respect thereof and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition);
(ix)    Liens on property at the time Holdings or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into Holdings or any Restricted Subsidiary or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger, consolidation, or designation;
provided, further, however, that such Liens may not extend to any other




-43-



--------------------------------------------------------------------------------




property owned by Holdings or any Restricted Subsidiary (other than, with
respect to such property, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);
(x)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to Holdings or another Restricted Subsidiary permitted to be
incurred in accordance with Section 10.1;
(xi)    Liens securing Hedging Obligations and Cash Management Services so long
as the related Indebtedness is, and is permitted hereunder to be, secured by a
Lien on the same property securing such Hedging Obligations and Cash Management
Services;
(xii)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;
(xiii)    leases, subleases, licenses, or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of Holdings or
any Restricted Subsidiary and do not secure any Indebtedness;
(xiv)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
(xv)    Liens in favor of Holdings, the Borrower, or any other Guarantor;
(xvi)    Liens on equipment of Holdings or any Restricted Subsidiary granted in
the ordinary course of business to Holdings’ or such Restricted Subsidiary’s
client at which such equipment is located;
(xvii)    following the Additional Restrictions Period, Liens on accounts
receivable and related assets incurred in connection with a Receivables
Facility;
(xviii)    Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancing, refunding, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (vi) (other than pursuant to Section 10.1(l)(ii)), (vii),
(viii), and (ix), (x), and (xv) of this definition of “Permitted Liens”;
provided that (a) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
and (b) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (1) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (vi),
(vii), (viii), and (ix), (x), and (xv) at the time the original Lien became a
Permitted Lien under this Agreement, and (2) an amount necessary to pay any fees
and expenses, including premiums and accrued and unpaid interest, related to
such refinancing, refunding, extension, renewal, or replacement;
(xix)    deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;
(xx)    other Liens securing obligations which do not exceed the greater of (a)
$45,000,000 and (b) 40.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma




-44-



--------------------------------------------------------------------------------




Basis) at the time of the incurrence of such Lien$45,000,000, provided that
Indebtedness for borrowed money may not be secured in reliance on this clause
(xx) during the Additional Restrictions Period;
(xxi)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.5 or Section 11.10;
(xxii)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xxiii)    Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;
(xxiv)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
(xxv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xxvi)    Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of Holdings or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and the Restricted Subsidiaries, or (c) relating to purchase orders and
other agreements entered into by Holdings or any of the Restricted Subsidiaries
in the ordinary course of business;
(xxvii)    Liens (a) solely on any cash earnest money deposits made by Holdings
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement or (b) consisting of an
agreement to dispose of any property pursuant to a disposition permitted
hereunder;
(xxviii)    rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant, or permit held by Holdings or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant, or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
(xxix)    restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;
(xxx)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
(xxxi)    zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements, and contract zoning
agreements;
(xxxii)    Liens arising out of conditional sale, title retention, consignment,
or similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;




-45-



--------------------------------------------------------------------------------




(xxxiii)    Liens arising under the Security Documents;
(xxxiv)    Liens on goods purchased in the ordinary course of business the
purchase price of which is financed by a documentary letter of credit issued for
the account of Holdings, the Borrower or any of their Subsidiaries;
(xxxv)    (a) Liens on Equity Interests in joint ventures; provided that any
such Lien is in favor of a creditor of such joint venture and such creditor is
not an Affiliate of any partner to such joint venture and (b) purchase options,
call, and similar rights of, and restrictions for the benefit of, a third party
with respect to Equity Interests held by Holdings or any Restricted Subsidiary
in joint ventures;
(xxxvi)    Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;
(xxxvii)     with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law;
(xxxviii)    to the extent pursuant to a Requirements of Law, Liens on cash or
Permitted Investments securing Swap Obligations in the ordinary course of
business; and Liens on the assets of a Managed Care Subsidiary pursuant to
applicable rules, or regulations of, or undertakings made to, any Governmental
Authority having jurisdiction and authority over such Managed Care Subsidiary;
and
(xxxix)    Liens arising pursuant to the Wal-Mart Agreements.
For purposes of this definition, the term :Indebtedness” shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.
“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (i) be unsecured, (ii) have the same lien priority as
the First Lien Obligations (without regard to control of remedies); provided
such Permitted Other Indebtedness is in the form of secured first lien notes, or
(iii) be secured by a Lien ranking junior to the Lien securing the First Lien
Obligations), in each case issued or incurred by the Borrower or other
Guarantor, (a) the terms of which do not provide for any scheduled repayment,
mandatory repayment, or redemption or sinking fund obligations prior to, at the
time of incurrence, the Latest Maturity Date (other than, in each case,
customary offers or obligations to repurchase upon a change of control, asset
sale, or casualty or condemnation event, AHYDO payments and customary
acceleration rights after an event of default), (b) the covenants, taken as a
whole, are not more restrictive to the Borrower and the other Restricted
Subsidiaries than those herein (taken as a whole) (except for covenants
applicable only to periods after the Latest Maturity Date at the time of such
refinancing) (it being understood that, (1) to the extent that any financial
maintenance covenant is added for the benefit of any such Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is also added for the benefit of the Lenders
or (2) no consent shall be required by the Administrative Agent or any of the
Lenders if any covenants are only applicable after the Latest Maturity Date at
the time of such refinancing); provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within two Business Days after receipt of such certificate that it disagrees
with such determination (including a reasonable description of the basis upon




-46-



--------------------------------------------------------------------------------




which it disagrees), (c) of which no Subsidiary of Holdings (other than the
Borrower or a Guarantor) is an obligor, and (d) that, if secured, is not secured
by a lien any assets other than the Collateral.
“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement, or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.
“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants, and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities, and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.
“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).
“Permitted Other Provision” shall have the meaning provided in Section
2.14(g)(i).
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Restatement Effective Date;
provided that any such Sale Leaseback not between Holdings and a Restricted
Subsidiary is consummated for fair value as determined at the time of
consummation in good faith by (i) Holdings or such Restricted Subsidiary or (ii)
in the case of any Sale Leaseback (or series of related Sales Leasebacks), the
aggregate proceeds of which exceed the greater of (a) $40,000,000 and (b) 35.0%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of the incurrence of such Sale Leaseback, the board
of directors (or analogous governing body) of Holdings or such Restricted
Subsidiary (which such determination may take into account any retained interest
or other Investment of Holdings or such Restricted Subsidiary in connection
with, and any other material economic terms of, such Sale Leaseback).; provided,
further that during the Additional Restrictions Period, the Consolidated Total
Debt to Consolidated EBITDA Ratio for the most recently ended Test Period is
equal to or less than 3.00:1.00.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.
“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA be reasonably
likely to be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning provided in Section 13.17(a).
“Pledge Agreement” shall mean the Pledge Agreement, dated as of the Closing
Date, entered into by the Credit Parties party thereto and the Collateral Agent
for the benefit of the Secured Parties.




-47-



--------------------------------------------------------------------------------




“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
“Prepayment Event” shall mean any Capital Markets Prepayment Event, Asset Sale
Prepayment Event, Debt Incurrence Prepayment Event, Casualty Event, or any
Permitted Sale Leaseback.
“primary obligor” shall have the meaning provided such term in the definition of
“Contingent Obligations”.
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of (i)
actions taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (ii) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of Holdings and
the Restricted Subsidiaries; provided that (a) at the election of Holdings, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition was less than
$10,000,000 and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that (i) any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period and (ii) the aggregate increase to Consolidated EBITDA
for any period pursuant to this definition and clauses (i)(i), (i)(q) and (i)(r)
of the definition of “Consolidated EBITDA” shall not exceed 25% of Consolidated
EBITDA for such period (after giving effect to any increase in Consolidated
EBITDA pursuant to the definition of “Acquired EBITDA”).
“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, the Pro Forma Adjustment shall
have been made and (ii) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant: (a)
income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (1) in the case of a
sale, transfer, or other disposition of all or substantially all Capital Stock
in any Subsidiary of Holdings or any division, product line, or facility used
for operations of Holdings or any of its Subsidiaries, shall be excluded, and
(2) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) other than as set forth in the definition of “Maximum
Incremental Facilities Amount”, any incurrence or assumption of Indebtedness by
Holdings or any of the Restricted Subsidiaries in connection therewith (it being
agreed that if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of “Consolidated EBITDA” and give
effect to operating expense reductions that are (x)(1) directly attributable to
such transaction, (2) expected to have a continuing impact on Holdings, the
Borrower or any of the other Restricted Subsidiaries, and (3) factually
supportable or (y) otherwise consistent with the definition of “Pro Forma
Adjustment”.
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.




-48-



--------------------------------------------------------------------------------




“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.
“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.
“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.
“Real Estate” shall have the meaning provided in Section 9.1(f).
“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to Holdings and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which Holdings or any Restricted Subsidiary
sells, directly or indirectly, grants a security interest in or otherwise
transfers its accounts receivable to either (i) a Person that is not a
Restricted Subsidiary or (ii) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell its accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.
“Receivables Fee” shall mean distributions or payments made directly or by means
of discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.
“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which Holdings or any Subsidiary makes an Investment and to which Holdings or
any Subsidiary transfers accounts receivables and related assets.
“Refinanced Term Loans” shall have the meaning provided in Section 13.1.
“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).
“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.




-49-



--------------------------------------------------------------------------------




“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Reimbursement Obligations” shall mean the Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).
“Reinvestment Period” shall mean 450(i) during the Additional Restrictions
Period, 180 days following the date of receipt of Net Cash Proceeds of an Asset
Sale Prepayment Event, Casualty Event, or Permitted Sale Leaseback or (ii) at
any other date of determination, 365 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback.
“Rejection Notice” shall have the meaning provided in Section 5.2(f).
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.
“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into the environment.
“Removal Effective Date” shall have the meaning provided in Section 12.9(b).
“Repayment Amount” shall mean the Term A Loan Repayment Amount, a New Term Loan
Repayment Amount with respect to any Series, or an Extended Term Loan Repayment
Amount with respect to any Extension Series, as applicable.
“Replacement Term Loan Commitment” means the commitments of the Lenders to make
Replacement Term Loans.
“Replacement Term Loans” shall have the meaning provided in Section 13.1.
“Reportable Event” shall mean any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code), other than those events as to which notice is waived pursuant
to PBGC Reg. § 4043.
“Required Lenders” shall mean, at any date, (i) Non-Defaulting Lenders having or
holding a majority of the sum of (a) the Adjusted Total Revolving Credit
Commitment at such date, (b) the Adjusted Total Term Loan Commitment at such
date, and (c) the outstanding principal amount of the Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date or (ii) if the Total Revolving
Credit Commitment and the Total Term Loan Commitment have been terminated or for
the purposes of acceleration pursuant to Section 11, Non-Defaulting




-50-



--------------------------------------------------------------------------------




Lenders having or holding a majority of the outstanding principal amount of the
Loans and Letter of Credit Exposure (excluding the Loans and Letter of Credit
Exposure of Defaulting Lenders) in the aggregate at such date.
“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).
“Required Term A Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term A Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term A Loans (excluding Term A Loans held by Defaulting Lenders) at such
date.
“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restatement Agreement” shall mean the Joinder and Amendment and Restatement
Agreement, dated as of July 18, 2019, by and among the Credit Parties, the
Administrative Agent, the Collateral Agent, the Former Agent and the Lenders
party thereto.
“Restatement Date Refinancing” shall have the meaning provided in the recitals
to this Agreement.
“Restatement Effective Date” shall mean July 18, 2019, the date on which the
conditions precedent to effectiveness set forth in Section 6 are satisfied.
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
“Restricted Payment” shall have the meaning provided in Section 10.5(a).
“Restricted Subsidiary” shall mean any Subsidiary of Holdings other than an
Unrestricted Subsidiary.
“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(b), in an aggregate principal amount (carried out to the ninth
decimal place) at any one time outstanding not to exceed the amount set forth,
and opposite such Lender’s name on Schedule 1.1(b) under the caption Revolving
Credit Commitment or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including Section 2.14).
The aggregate Revolving Credit Commitments of all Revolving Credit Lenders, as
of the Restatement Effective Date, shall be $300,000,000, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.




-51-



--------------------------------------------------------------------------------




“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage (carried out to the ninth decimal place) obtained by
dividing (i) such Lender’s Revolving Credit Commitment at such time by (ii) the
amount of the Total Revolving Credit Commitment at such time; provided that at
any time when the Total Revolving Credit Commitment shall have been terminated,
each Lender’s Revolving Credit Commitment Percentage shall be the percentage
obtained by dividing (a) such Lender’s Revolving Credit Exposure at such time by
(b) the Revolving Credit Exposure of all Lenders at such time.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the aggregate principal amount of Revolving Credit Loans of such
Lender then outstanding, (ii) such Lender’s Letter of Credit Exposure at such
time, and (iii) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans at such time.
“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.
“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).
“Revolving Credit Maturity Date” shall mean July 18, 2024 or, if such date is
not a Business Day, the immediately preceding Business Day .
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.
“Revolving Loan” shall mean, collectively or individually as the context may
require, any (i) Revolving Credit Loan or (ii) Extended Revolving Credit Loan,
in each case made pursuant to and in accordance with the terms and conditions of
this Agreement.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.
“Sanctions” shall mean any sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union or any member state thereof, Her Majesty’s
Treasury of the United Kingdom (“HMT”) or other relevant sanctions authority.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit I (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrower) among the Administrative Agent, the Collateral Agent and the
representatives for purposes thereof for any Permitted Other Indebtedness
Secured Parties that are holders of Permitted Other Indebtedness Obligations
having a Lien on the Collateral ranking junior to the Lien securing the
Obligations.
“Section 2.14 Additional Amendment” shall have the meaning provided in Section
2.14(g)(iv).




-52-



--------------------------------------------------------------------------------




“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Holdings or any of the Restricted
Subsidiaries and any Cash Management Bank, which is specified in writing by the
Borrower to the Administrative Agent as constituting a Secured Cash Management
Agreement hereunder.
“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.
“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between Holdings, the Borrower or any Restricted Subsidiary and any Hedge
Bank, which is specified in writing by the Borrower to the Administrative Agent
as constituting a “Secured Hedge Agreement” hereunder. For purposes of the
preceding sentence, the Borrower may deliver one notice designating all Hedge
Agreements entered into pursuant to a specified Master Agreement as “Secured
Hedge Agreements”.
“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.
“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer, and each Lender, in each case with respect to the
Credit Facilities, each Hedge Bank that is party to any Secured Hedge Agreement
with Holdings, the Borrower or any Restricted Subsidiary, each Cash Management
Bank that is party to a Secured Cash Management Agreement with the Borrower or
any Restricted Subsidiary and each sub-agent pursuant to Section 12 appointed by
the Administrative Agent with respect to matters relating to the Credit
Facilities or the Collateral Agent with respect to matters relating to any
Security Document.
“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, entered into by the Borrower, the other grantors party thereto, and the
Collateral Agent for the benefit of the Secured Parties.
“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, if executed, the First Lien Intercreditor
Agreement, if executed, and each other security agreement or other instrument or
document executed and delivered pursuant to Sections 9.11, 9.12, or 9.14 or
pursuant to any other such Security Documents to secure the Obligations or to
govern the lien priorities of the holders of Liens on the Collateral.
“Series” shall have the meaning provided in Section 2.14(a).
“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of Holdings and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined with the total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above.
“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Restatement Effective Date or
any business that is similar, reasonably related, synergistic, incidental, or
ancillary thereto.




-53-



--------------------------------------------------------------------------------




“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of Holdings and its Subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the present assets of Holdings and its
Subsidiaries, on a consolidated basis; (ii) the fair value of the property of
Holdings and its Subsidiaries, on a consolidated basis, is greater than the
total amount of liabilities (including contingent liabilities) of Holdings and
its Subsidiaries, on a consolidated basis; (iii) the capital of Holdings and its
Subsidiaries, on a consolidated basis, is not unreasonably small in relation to
their business as contemplated on the date hereof; and (iv) Holdings and its
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise).
“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).
“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan, New
Revolving Credit Commitment, or other event or action that in each case by the
terms of this Agreement requires Pro Forma Compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro Forma
Basis.
“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.
“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.
“SPV” shall have the meaning provided in Section 13.6(g).
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met; provided, however, that with
respect to any Letter of Credit that by its terms or the terms of any Issuer
Document provides for one or more automatic increases in the stated amount
thereof, the Stated Amount shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.
“Stores” shall mean any retail store (which may include any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by Holdings or any Restricted Subsidiary.
“Subordinated Indebtedness” shall mean Indebtedness of Holdings, the Borrower,
or any other Guarantor that is by its terms subordinated in right of payment to
the obligations of Holdings, the Borrower, or such Guarantor, as applicable,
under this Agreement or the Guarantee, as applicable.
“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of




-54-



--------------------------------------------------------------------------------




such corporation (irrespective of whether or not at the time Capital Stock of
any class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time owned by such
Person directly or indirectly through Subsidiaries, or (ii) any limited
liability company, partnership, association, joint venture, or other entity of
which such Person directly or indirectly through Subsidiaries has more than a
50% equity interest at the time. Unless otherwise expressly provided, all
references herein to a Subsidiary shall mean a Subsidiary of Holdings.
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract, or transaction that constitutes
a “swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean $20,000,000. The Swingline Commitment is part
of and not in addition to the Revolving Credit Commitment.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Credit Commitment
Percentage of the aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean Bank of America, N.A., in its capacity as lender
of Swingline Loans hereunder or any replacement or successor thereto.
“Swingline Loans” shall have the meaning provided in Section 2.1(c).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.
“Syndication Agents” shall mean JPMorgan Chase Bank, N.A. and Wells Fargo
Securities, LLC, as syndication agents for the Lenders under this Agreement and
the other Credit Documents.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.
“Term A Lender” shall mean a Lender with a Term A Loan Commitment or an
outstanding Term A Loan.
“Term A Loan Commitment” shall mean, in the case of each Lender that is a Lender
on the Restatement Effective Date, the amount (carried out to the ninth decimal
place) set forth opposite such Lender’s name on Schedule 1.1(b) as such Lender’s
“Term A Loan Commitment”. The aggregate amount of the Term A Loan Commitments as
of the Restatement Effective Date is $420,000,000.
“Term A Loan Maturity Date” shall mean July 18, 2024 or, if such date is not a
Business Day, the immediately preceding Business Day.
“Term A Loan Repayment Amount” shall have the meaning provided in Section
2.5(b).
“Term A Loan Repayment Date” shall have the meaning provided in Section 2.5(b).
“Term A Loans” shall mean the Term A Loans funded on the Restatement Effective
Date pursuant to the terms and conditions of the Restatement Agreement and this
Agreement (including Section 2.1(a)(ii)).




-55-



--------------------------------------------------------------------------------




“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s A
Loan Commitment, and, if applicable, New Term Loan Commitment with respect to
any Series and Replacement Term Loan Commitment with respect to any Series.
“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(g)(i).
“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.
“Term Loans” shall mean the Term A Loans, any New Term Loans, any Replacement
Term Loans, and any Extended Term Loans, collectively or individually, as the
context may require.
“Terminated Contracts” shall mean binding contracts with Counterparties that
have terminated (whether on or before their stated expiration).
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended and for which Section
9.1 Financials shall have been delivered (or were required to be delivered) to
the Administrative Agent (or, before the first delivery of Section 9.1
Financials, the most recent period of four fiscal quarters at the end of which
financial statements are available).
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (i) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (ii) the Total Term Loan
Commitment at such date, and (iii) without duplication of clause (ii), the
aggregate outstanding principal amount of all Term Loans at such date.
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.
“Total Term A Loan Commitment” shall mean the sum of the Term A Loan Commitments
of all Lenders.
“Total Term Loan Commitment” shall mean the sum of the Term A Loan Commitments
and the New Term Loan Commitments, if applicable, of all the Lenders.
“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by Holdings, the Borrower, or any of their respective Affiliates in connection
with the Transactions, this Agreement, and the other Credit Documents, and the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement to occur on the Restatement Effective Date, including the repayment of
Indebtedness under the Original Credit Agreement in connection therewith, the
consummation of any other transactions in connection with the foregoing
(including the payment of the fees and expenses incurred in connection with any
of the foregoing (including the Transaction Expenses)).
“Transferee” shall have the meaning provided in Section 13.6(e).
“Type” shall mean (i) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan and (ii) as to any Revolving Loan, its nature as an ABR Loan or a LIBOR
Revolving Credit Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United




-56-



--------------------------------------------------------------------------------




Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Subsidiary” shall mean (i) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (ii) any Subsidiary of an
Unrestricted Subsidiary.
TheExcept during an Additional Restrictions Period, the board of directors of
Holdings may designate any Subsidiary of Holdings (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) other than the
Borrower or a Subsidiary of Holdings that is a direct or indirect parent of the
Borrower to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on, any property of, Holdings or any Subsidiary of Holdings (other than any
Subsidiary of the Subsidiary to be so designated or an Unrestricted Subsidiary);
provided that:
(a)    such designation complies with Section 10.5; and
(b)    each of (1) the Subsidiary to be so designated and (2) its Subsidiaries
has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee, or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of Holdings or any Restricted Subsidiary.
The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Event of Default shall have occurred and be continuing and
either: (i) Holdings could incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge CoverageConsolidated Total Debt to Consolidated
EBITDA Ratio test set forth in the first paragraph of Section 10.1 or (ii) the
Fixed Charge Coverage Ratio for Holdings and the Restricted Subsidiaries would
be greater than such ratio for Holdings and the Restricted Subsidiaries
immediately prior to such designation, in each case on a Pro Forma Basis taking
into account such designation.10.1.
Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board resolution giving effect to such
designation and a certificate of an Authorized Officer of Holdings certifying
that such designation complied with the foregoing provisions.
“U.S.” and “United States” shall mean the United States of America.
“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).
“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.
“Wal-Mart Agreements” shall mean (i) the Management & Services Agreement, dated
as of May 1, 2012, by and among Wal-Mart Stores, Inc., a Delaware corporation
(“Wal-Mart”), its U.S. operating subsidiaries, including Sam’s West, Inc., and
the Borrower, (ii) the Lease of Premises and License of Equipment, dated May 2,
2009, by and among Wal-Mart, its affiliates and subsidiaries and FirstSight, as
amended by the First Amendment to FirstSight Lease, dated as of March 31, 2012,
(iii) the Management and Services Agreement, dated as of December 17, 2012, by
and between Wal-Mart, but excluding its United States operating subsidiaries
Sam’s West, Inc., a Delaware corporation, and Sam’s East Inc., a Delaware
corporation (together with Sam’s West, Inc., “Sam’s”) and Arlington Contact Lens
Services, Inc., an Ohio corporation (“AC Lens”), (iv) the Management and
Services




-57-



--------------------------------------------------------------------------------




Agreement, dated as of December 17, 2012, by and among Sam’s and its operating
subsidiaries and AC Lens, (v) the Professional Office Lease Agreement, dated as
of May 1, 2012, by and among Wal-Mart, its affiliates and subsidiaries and the
Borrower and (vi) the Supplier Agreement, dated as of May 1, 2012, by and among
the Borrower and Wal-Mart, in each case, as amended, restated, amended and
restated, supplemented, otherwise modified or replaced from time to time.
“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.
“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding Tax, any other applicable
withholding agent.
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof”, and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Section, Exhibit, and Schedule references are to the Credit Document in
which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.




-58-



--------------------------------------------------------------------------------




(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(i)    All references to “knowledge” or “awareness” of any Credit Party or any
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.
1.3    Accounting Terms.
(a)    Except as expressly provided herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a consistent manner.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio, and the First Lien Secured
Leverage Test shall each be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.
(c)    Where reference is made to “Holdings and the Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than Restricted Subsidiaries.
1.4    Rounding. Any financial ratios required to be maintained by Holdings
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.
1.5    References to Agreements Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment, and restatements,
extensions, supplements, modifications, replacements, refinancings, renewals, or
increases, but only to the extent that such amendments, restatements, amendment,
and restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by any Credit Document; and
(b) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirement of Law.
1.6    Exchange Rates. Notwithstanding the foregoing, for purposes of any
determination under Section 2.14, Section 9, Section 10 or Section 11 or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding, or
proposed to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at the Spot Rate; provided, however, that for purposes
of determining compliance with Section 2.14 or Section 10 with respect to the
amount of any Indebtedness, Restricted Investment, Lien, Asset Sale, or
Restricted Payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness, Lien or Restricted
Investment is incurred or Asset Sale or Restricted Payment made; provided that,
for the avoidance of doubt, the foregoing provisions of this Section 1.6 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness, Lien, or Investment may be incurred or Asset Sale or
Restricted Payment made at any time under such Sections. For purposes of any
determination of Consolidated Total Debt or Consolidated First Lien Secured
Debt, amounts in




-59-



--------------------------------------------------------------------------------




currencies other than Dollars shall be translated into Dollars at the currency
exchange rates used in preparing the most recently delivered Section 9.1
Financials..
1.7    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the
rates in the definition of “LIBOR Rate” or with respect to any rate that is an
alternative or replacement for or successor to any such rate (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.
1.8    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.9    Timing of Payment or Performance. Except as otherwise provided herein,
when the payment of any obligation or the performance of any covenant, duty, or
obligation is stated to be due or performance required on (or before) a day
which is not a Business Day, the date of such payment (other than as described
in the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
1.10    Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.
1.11    Compliance with Certain Sections. In the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), disposition, Restricted Payment,
Affiliate transaction, Contractual Requirement, or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause or subsection of Section 9.9 or any clause
or subsection of Sections 10.1, 10.2, 10.3, 10.4, 10.5 or 10.6 then, such
transaction (or portion thereof) at any time shall be allocated to one or more
of such clauses or subsections within the relevant sections as determined by the
Borrower in its sole discretion at such time.
1.12    Pro Forma and Other Calculations.
(a)    For purposes of calculating the Fixed Charge Coverage Ratioany financial
ratio, Investments, acquisitions, dispositions, mergers, consolidations, and
disposed operations (as determined in accordance with GAAP) that have been made
by Holdings or any Restricted Subsidiary during the Test Period or subsequent to
such Test Period and on or prior to or simultaneously with the date of
determination shall be calculated on a Pro Forma Basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations, and disposed
operations (and the change in any associated fixed charge obligations and the
change in Consolidated EBITDA resulting therefrom) had occurred on the first day
of the Test Period. If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any Restricted Subsidiary since the beginning of such period) shall have made
any Investment, acquisition, disposition, merger, consolidation, or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratioapplicable financial ratio shall be calculated
giving Pro Forma Effect thereto for such Test Period as if such Investment,
acquisition, disposition, merger, consolidation, or disposed operation had
occurred at the beginning of the Test Period. Notwithstanding anything to the
contrary herein, with respect to any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that does not
require compliance with a financial ratio or test (including, without
limitation, the Fixed Charge Coverage Ratio, the Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to Consolidated
EBITDA Ratio) (any such amounts, the “Fixed Amounts”) substantially concurrently
with any amounts Incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with any such
financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it
is understood and agreed that the Fixed Amounts (and any cash proceeds thereof)
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence Based Amounts in connection with such substantially
concurrent Incurrence, except that Incurrences of Indebtedness and Liens
constituting Fixed Amounts shall be taken into




-60-



--------------------------------------------------------------------------------




account for purposes of Incurrence Based Amounts other than Incurrence Based
Amounts contained in Section 10.1 or Section 10.2.
(b)    Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, for the avoidance of doubt
and without duplication, cost savings, and operating expense reductions
resulting from such Investment, acquisition, merger, or consolidation which is
being given Pro Forma Effect that have been or are expected to be realized;
provided that such costs savings and operating expense reductions are made in
compliance with the definition of “Pro Forma Adjustment”). If any Indebtedness
bears a floating rate of interest and is being given Pro Forma Effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account for such entire period, any Hedging Obligation applicable
to such Indebtedness with a remaining term of 12 months or longer, and in the
case of any Hedging Obligation applicable to such Indebtedness with a remaining
term of less than 12 months, taking into account such Hedging Obligation to the
extent of its remaining term). Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Holdings to be the rate of interest implicit
in such Capitalized Lease Obligation in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a Pro Forma Basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable period
(or, if lower, the greater of (i) maximum commitments under such revolving
credit facilities as of the date of determination and (ii) the aggregate
principal amount of loans outstanding under such a revolving credit facilities
on such date). Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.
In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, or Consolidated Total Debt to Consolidated EBITDA
Ratio or the Fixed Charge Coverage Ratio; or
(ii)    other than for purposes of determining the satisfaction of the
conditions precedent to extensions of credit under the Revolving Credit
Commitment, determining the accuracy of representations and warranties in
Section 8 and/or whether a Default or Event of Default shall have occurred and
be continuing under Section 11; or
(iii)    testing availability under baskets set forth in this agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”) (it being understood and agreed that the Borrower may elect to revoke
any LCT Election in its sole discretion), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”), and if, after giving Pro Forma Effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any Incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCT Test Date, the Borrower could have taken
such action on the relevant LCT Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCT
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA of the Borrower or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with




-61-



--------------------------------------------------------------------------------




respect to the Incurrence of Indebtedness or Liens, or the making of Restricted
Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of (i) the date on which such Limited Condition Transaction
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any Incurrence of Indebtedness
and the use of proceeds thereof) have been consummated until such time as the
Limited Condition Transaction has been consummated or the definitive agreement
with respect thereto has been terminated or expires.
(c)    Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated.
(d)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Test Period most recently ended on or prior to the
relevant date of determination.
1.13    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes an asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
1.14    Amendment and Restatement. This Agreement shall amend and restate the
Original Credit Agreement in its entirety, with the parties hereby agreeing that
there is no novation of the Original Credit Agreement or any other Credit
Document and from and after the effectiveness of this Agreement, the rights and
obligations of the parties under the Original Credit Agreement shall be subsumed
and governed by this Agreement. From and after the effectiveness of this
Agreement, the Obligations under the Original Credit Agreement shall continue as
Obligations under this Agreement and the Credit Documents until otherwise paid
in accordance with the terms hereof. The Security Documents and the grant of
Liens on all of the Collateral described therein do and shall continue to secure
the payment of all Obligations. Without limiting the generality of the
foregoing, the parties hereto acknowledge and agree that the Liens securing the
“Obligations” as defined in the Original Credit Agreement, shall from and after
the Restatement Effective Date secure the payment and performance of all
Obligations for the benefit of the Collateral Agent and the Secured Parties, and
all such Liens shall continue in full force and effect after giving effect to
this Agreement and are hereby confirmed and reaffirmed by each of the Credit
Parties. The parties hereto further acknowledge and agree that all “Collateral
Documents” as defined in the Original Credit Agreement shall remain in full
force and effect after the Restatement Effective Date in favor of and for the
benefit of the Collateral Agent and the Secured Parties (with each reference
therein to the collateral agent, the credit agreement or a credit document being
a reference to the Collateral Agent, this Agreement or the other Credit
Documents, as applicable), and each Credit Party hereby confirms and ratifies
its obligations thereunder. For the avoidance of doubt, unless otherwise
expressly provided herein, upon the Restatement Effective Date, any basket which
permits a certain amount of a given type of transaction over the life of the
Credit Agreement (however denominated) shall be reset such that any use of such
baskets on or subsequent to the Closing Date but prior to the Restatement
Effective Date shall be disregarded for purposes of testing such basket;
provided that nothing in this Section 1.14 shall be construed to (i) prohibit
any transaction occurring prior to the Restatement Effective Date utilizing the
corresponding baskets under the Original Credit Agreement or (ii) apply to the
calculation of any adjustment to Consolidated EBITDA (or any related
definition).
Section 2    Amount and Terms of Credit
2.1    Commitments.




-62-



--------------------------------------------------------------------------------




(a)    Term A Loans. Subject to and upon the terms and conditions of the
Restatement Agreement and this Agreement, the Term A Lenders agree to make the
Term A Loans to the Borrower on the Restatement Effective Date, which Term A
Loans shall not exceed for any such Term A Lender the Term A Loan Commitment of
such Lender and in the aggregate shall not exceed $420,000,000. Such Term Loans
(i) may at the option of the Borrower be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans; provided that all Term Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Term Loans of the same Type,
(ii) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid, may not be reborrowed, (iii) shall not exceed for any such
Lender the Term A Loan Commitment of such Lender, and (iv) shall not exceed in
the aggregate the Total Term A Loan Commitments. On the Term A Loan Maturity
Date, all then unpaid Term A Loans shall be repaid in full in Dollars.
(b)    Subject to and upon the terms and conditions herein set forth each
Revolving Credit Lender severally agrees to make Revolving Credit Loans
denominated in Dollars to the Borrower from its applicable lending office (each,
a “Revolving Credit Loan”) in an aggregate principal amount not to exceed at any
time outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment, provided that any of the foregoing such Revolving Credit Loans (A)
shall be made at any time and from time to time on and after the Restatement
Effective Date and prior to the Revolving Credit Maturity Date, (B) may, at the
option of the Borrower be incurred and maintained as, and/or converted into, ABR
Loans or LIBOR Loans that are Revolving Credit Loans; provided that all
Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type, (C) may be repaid (without premium
or penalty) and reborrowed in accordance with the provisions hereof, (D) shall
not, for any Lender at any time, after giving effect thereto and to the
application of the proceeds thereof, result in such Revolving Credit Lender’s
Revolving Credit Exposure in respect of any Class of Revolving Loans at such
time exceeding such Revolving Credit Lender’s Revolving Credit Commitment in
respect of such Class of Revolving Loan at such time and (E) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Exposures at such time exceeding the Total Revolving Credit Commitment
then in effect or the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Exposures of any Class of Revolving Loans at such time
exceeding the aggregate Revolving Credit Commitment with respect to such Class.
(c)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Restatement Effective Date and prior to the Swingline
Maturity Date, to make a loan or loans (each, a “Swingline Loan” and,
collectively the “Swingline Loans”) to the Borrower, which Swingline Loans (i)
shall be ABR Loans, (ii) shall have the benefit of the provisions of Section
2.1(d), (iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Exposures at such time exceeding the Revolving
Credit Commitment then in effect, and (v) may be repaid and reborrowed in
accordance with the provisions hereof. On the Swingline Maturity Date, all
Swingline Loans shall be repaid in full. The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from Holdings, the Borrower, the
Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default exists and is continuing until such time as the
Swingline Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or (ii)
the waiver of such Default or Event of Default in accordance with the provisions
of Section 13.1.
(d)    On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to each Revolving Credit Lender that all then-outstanding Swingline
Loans shall be funded with a Borrowing of Revolving Credit Loans, in which case
(i) Revolving Credit Loans constituting ABR Loans shall be made on the
immediately succeeding Business Day (each such Borrowing, a “Mandatory
Borrowing”) by each Revolving Credit Lender pro rata based on each Revolving
Credit Lender’s Revolving Credit Commitment Percentage, and the proceeds thereof
shall be applied directly to the Swingline Lender to repay the Swingline Lender
for such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in




-63-



--------------------------------------------------------------------------------




Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing, or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Credit Lender hereby agrees
that it shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective Revolving Credit Commitment Percentages; provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to such Lender purchasing same from and after such date of purchase.
(e)    If the maturity date shall have occurred in respect of any tranche of
Revolving Credit Commitments (the “Expiring Credit Commitment”) at a time when
another tranche or tranches of Revolving Credit Commitments is or are in effect
with a longer maturity date (each a “Non-Expiring Credit Commitment” and
collectively, the “Non-Expiring Credit Commitments”), then with respect to each
outstanding Swingline Loan, if consented to by the Swingline Lender (such
consent not to be unreasonably withheld, conditioned or delayed), on the
earliest occurring maturity date such Swingline Loan shall be deemed reallocated
to the tranche or tranches of the Non-Expiring Credit Commitments on a pro rata
basis; provided that (x) to the extent that the amount of such reallocation
would cause the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swingline Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swingline Loans may be
reduced as agreed between the Swingline Lender and the Borrower, without the
consent of any other Person.
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $100,000 in excess thereof and Swingline
Loans shall be in a minimum amount of $500,000 and in a multiple of $100,000 in
excess thereof (except that Mandatory Borrowings shall be made in the amounts
required by Section 2.1(d) and Revolving Credit Loans to reimburse the Letter of
Credit Issuer with respect to any Unpaid Drawing shall be made in the amounts
required by Section 3.3 or Section 3.4, as applicable). More than one Borrowing
may be incurred on any date; provided that at no time shall there be outstanding
more than five Borrowings of LIBOR Loans that are Term Loans and ten Borrowings
of LIBOR Loans that are Revolving Credit Loans under this Agreement.
2.3    Notice of Borrowing.
(a)    The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office prior to 12:00 p.m. (New York City time) (i) in the case of a
Borrowing of Term A Loans that are to be ABR Loans, at least one Business Day’s
prior written notice and (ii) in the case of a Borrowing of Term A Loans to be
made on the Restatement Effective Date if such Term A Loans are to be LIBOR
Loans, at least two Business Day’s prior written notice. Such notice (a “Notice
of Borrowing”) shall specify (A) the aggregate principal amount of the Term
Loans to be made, (B) the date of the Borrowing (which shall be the Restatement
Effective Date) and (C) whether the Term A Loans shall consist of ABR Loans
and/or LIBOR Loans and, if the Term A Loans are to include LIBOR Loans, the
Interest Period to be initially applicable thereto. A Notice of Borrowing may be
in such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by an
Authorized Officer of the Borrower. A Notice of Borrowing may be given by (x)
telephone or (y) a written Notice of Borrowing (provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
written Notice of Borrowing. If no election as to the Type of Borrowing is
specified in any such notice, then the




-64-



--------------------------------------------------------------------------------




requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Borrowing of LIBOR Loans is specified in any such notice, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.3(a) (and the contents thereof),
and of each Lender’s pro rata share of the requested Borrowing.
(b)    Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall
give the Administrative Agent at the Administrative Agent’s Office, (i) prior to
12:00 noon (New York City Time) at least three Business Days’ prior written
notice of each Borrowing of LIBOR Loans that are Revolving Credit Loans and (ii)
prior to 10:00 a.m. (New York City time) on the day of such Borrowing prior
written notice of each Borrowing of Revolving Credit Loans that are ABR Loans.
Such Notice may be given by telephone; provided that any telephonic notice must
be confirmed promptly by delivery to the Administrative Agent of a Notice of
Borrowing. Each such Notice of Borrowing, except as otherwise expressly provided
in Section 2.10, shall specify (x) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (y) the date of
Borrowing (which shall be a Business Day) and (z) whether the respective
Borrowing shall consist of ABR Loans or LIBOR Loans that are Revolving Credit
Loans and, if LIBOR Loans that are Revolving Credit Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall promptly give
each Revolving Credit Lender written notice of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s Revolving Credit Commitment Percentage
thereof, of the identity of the Borrower, and of the other matters covered by
the related Notice of Borrowing.
(c)    Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender written notice with a copy to the
Administrative Agent of each Borrowing of Swingline Loans prior to 2:00 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall
specify (x) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (y) the date of Borrowing (which shall be a
Business Day).
(d)    Mandatory Borrowings shall be made upon the notice specified in Section
2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(e)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(f)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it shall give hereunder by telephone (which obligation is
absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
Holdings or the Borrower.
2.4    Disbursement of Funds.
(a)    No later than 2:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing (including Mandatory Borrowings), each Lender shall
make available its pro rata portion, if any, of each Borrowing requested to be
made on such date in the manner provided below; provided that on the Restatement
Effective Date, such funds may be made available at such earlier time as may be
agreed among the Lenders, Holdings, and the Administrative Agent for the purpose
of consummating the Transactions; provided, further, that all Swingline Loans
shall be made available to the Borrower in the full amount thereof by the
Swingline Lender no later than 4:00 p.m. (New York City time).
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, in Dollars and in
immediately available funds, to the Administrative Agent at the Administrative
Agent’s Office and the Administrative Agent will (except in the case of
Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make available to
the Borrower, by depositing to an account designated by Holdings or the Borrower
to the Administrative Agent the aggregate of the amounts so made available in
Dollars. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of any such Borrowing that




-65-



--------------------------------------------------------------------------------




such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available such amount
to the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent in
Dollars. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the Overnight Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest or fees, calculated in accordance with Section
2.8, for the respective Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to, fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower shall repay to the Administrative Agent, for the benefit of
the applicable Lenders, on the Term A Loan Maturity Date, the then outstanding
Term A Loans. The Borrower shall repay to the Administrative Agent for the
benefit of the Revolving Credit Lenders, on the Revolving Credit Maturity Date,
the then outstanding Revolving Credit Loans.
(b)    The Borrower shall repay to the Administrative Agent for the benefit of
the Term A Lenders, (x) on each date set forth below (or if not a Business Day
the immediately preceding Business Day) (each, a “Term A Loan Repayment Date”),
a principal amount equal to the applicable amount set forth below opposite such
Term A Loan Repayment Date and (y) on the Term A Loan Maturity Date, any
remaining outstanding amount of Term A Loans (each, a “Term A Loan Repayment
Amount”):


Term A Loan Repayment Date
Term A Loan Repayment Amount
December 27, 2019
$2,625,000
March 27, 2020
$2,625,000
June 26, 2020
$2,625,000
September 25, 2020
$2,625,000
January 1, 2021
$2,625,000







-66-



--------------------------------------------------------------------------------




Term A Loan Repayment Date
Term A Loan Repayment Amount
April 2, 2021
$2,625,000
July 2, 2021
$2,625,000
October 1, 2021
$2,625,000
December 31, 2021
$2,625,000
April 1, 2022
$2,625,000
July 1, 2022
$2,625,000
September 30, 2022
$2,625,000
December 30, 2022
$5,250,000
March 31, 2023
$5,250,000
June 30, 2023
$5,250,000
September 29, 2023
$5,250,000
December 29, 2023
$5,250,000
March 29, 2024
$5,250,000
June 28, 2024
$5,250,000
Term A Loan Maturity Date
Remaining outstanding principal amount of Term A Loans





(c)    In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.14(d), be repaid by the Borrower in the amounts (each, a
“New Term Loan Repayment Amount”) and on the dates (each a “New Term Loan
Repayment Date”) set forth in the applicable Joinder Agreement and subject to
any adjustment to ensure fungibility with the other Term Loans as reasonably
determined by the Administrative Agent and the Borrower. In the event that any
Extended Term Loans are established, such Extended Term Loans shall, subject to
Section 2.14(g), be repaid by the Borrower in the amounts (each such amount with
respect to any Extended Repayment Date, an “Extended Term Loan Repayment
Amount”) and on the dates (each, an “Extended Repayment Date”) set forth in the
applicable Extension Amendment.




-67-



--------------------------------------------------------------------------------




(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(e)    The Administrative Agent shall maintain the Register pursuant to Section
13.6(b), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder,
whether such Loan is a Term A Loan, New Term Loan, Revolving Credit Loan or
Swingline Loan, as applicable, the Type of each Loan made, the name of the
Borrower and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that in the event of any inconsistency between the Registrar and any such
account or subaccount, the Registrar shall govern, provided, further, that the
failure of any Lender, the Administrative Agent or the Swingline Lender to
maintain such account, such Register or subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.
(g)    The Borrower hereby agrees that, upon request of any Lender at any time
and from time to time after the Borrower has made an initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a promissory note, substantially in the form of Exhibit G-1 or Exhibit
G-2, as applicable, evidencing the (i) Revolving Loans or Swingline Loans and
(ii) Term A Loans (including New Term Loans), respectively, owing to such
Lender. Thereafter, unless otherwise agreed to by the applicable Lender, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 13.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if requested by such payee, to such payee and its registered
assigns).
2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Term Loans of one
Type or Revolving Credit Loans of one Type into a Borrowing or Borrowings of
another Type and (y) the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period; provided that (i) no partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of LIBOR Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans
may not be converted into LIBOR Loans if an Event of Default is in existence on
the date of the conversion and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2. Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (i) three Business Days prior, in the case of a
continuation of or conversion to LIBOR Loans (other than in the case of a notice
delivered on the Restatement Effective Date, which shall be deemed to be
effective on the Restatement Effective Date), or (ii) one Business Day prior in
the case of a conversion into ABR Loans (each, a “Notice of Conversion or
Continuation” substantially in the form of Exhibit K) specifying the Loans to be
so converted or continued, the Type of Loans to be converted or continued into
and, if such Loans are to be converted into or continued as LIBOR Loans, the
Interest Period to be initially applicable thereto. Such notice may be given by
(A) telephone, or (B) a Notice of Conversion; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Notice of Conversion. A Notice of Conversion




-68-



--------------------------------------------------------------------------------




or Continuation may be in such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) and shall
be appropriately completed and signed by an Authorized Officer of the Borrower.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a LIBOR Loan, the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall give each applicable Lender notice as promptly as practicable of any
such proposed conversion or continuation affecting any of its Loans.
(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a), the
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.
2.7    Pro Rata Borrowings. Each Borrowing of Term A Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then-applicable Term
A Loan Commitments. Each Borrowing of Revolving Credit Loans under this
Agreement shall be made by the Revolving Credit Lenders pro rata on the basis of
their then-applicable Revolving Credit Commitment Percentages. Each Borrowing of
New Term Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable New Term Loan Commitments. It is understood that
(a) no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation, under any Credit Document.
2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for ABR Loans plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant LIBOR Rate.
(c)    If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum (the “Default Rate”) that
is (x) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2.00% or (y) in the case of any other overdue amount,
including overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) for the applicable Class plus 2.00% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment).
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of March, June,
September and December, (ii) in respect of each LIBOR Loan, on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
in excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, and (iii) in respect of each Loan, (A)
except in the case of ABR Revolving Credit Loans on any prepayment in respect
thereof, (B) at maturity (whether by acceleration or otherwise), and (C) after
such maturity, on demand.




-69-



--------------------------------------------------------------------------------




(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice of the
Interest Period applicable to such Borrowing, which Interest Period shall, at
the option of the Borrower be a one, two, three or six month period (or if
available to all the Lenders making such LIBOR Loans as determined by such
Lenders in good faith based on prevailing market conditions, a twelve month or
shorter period).
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and
(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date of such Loan.
2.10    Increased Costs, Illegality, Etc.
(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent and (y) in the case of clauses (ii) and (iii) below, the Required Term
Loan Lenders (with respect to Term Loans) or the Required Revolving Credit
Lenders (with respect to Revolving Credit Commitments) shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):
(i)    on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Restatement Effective Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of “LIBOR Rate”; or
(ii)    at any time, that such Lenders shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans
(including any increased costs or reductions attributable to Taxes, other than
any increase or reduction attributable to Indemnified Taxes, Excluded Taxes or
Other Taxes) because of any Change in Law; or




-70-



--------------------------------------------------------------------------------




(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lenders in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the
Restatement Effective Date that materially and adversely affects the interbank
LIBOR market;
(such Loans, “Impacted Loans”), then, and in any such event, such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall within a reasonable
time thereafter give notice (if by telephone, confirmed in writing) to Holdings,
the Borrower, and to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies
Holdings, the Borrower and the Lenders that the circumstances giving rise to
such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to LIBOR Loans that have not yet been incurred shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lenders, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable, in their
reasonable discretion shall determine) as shall be required to compensate such
Lenders for such actual increased costs or reductions in amounts receivable
hereunder (it being agreed that a written notice as to the additional amounts
owed to such Lenders, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lenders shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto), and (z) in the case of subclause (iii) above, the Borrower shall take
one of the actions specified in subclause (x) or (y), as applicable, of Section
2.10(b) promptly and, in any event, within the time period required by law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if a
Notice of Borrowing or Notice of Conversion or Continuation with respect to the
affected LIBOR Loan has been submitted pursuant to Section 2.3 but the affected
LIBOR Loan has not been funded or continued, cancel such requested Borrowing by
giving the Administrative Agent written notice thereof on the same date that the
Borrower was notified by Lenders pursuant to Section 2.10(a)(ii) or (iii) or (y)
if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).
(c)    If, after the Restatement Effective Date, any Change in Law relating to
capital adequacy or liquidity of any Lender or compliance by any Lender or its
parent with any Change in Law relating to capital adequacy or liquidity
occurring after the Restatement Effective Date, has or would have the effect of
reducing the actual rate of return on such Lender’s or its parent’s or its
Affiliate’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent or
its Affiliate could have achieved but for such Change in Law (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy or liquidity), then from time to time, promptly after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such actual additional amount or amounts as will compensate such Lender
or its parent for such actual reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation to the extent
such Lender is not imposing such charges on, or requesting such compensation
from, borrowers (similarly situated to the Borrower hereunder) under comparable
syndicated credit facilities similar to the Credit Facilities. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) promptly
following receipt of such notice.




-71-



--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent (after consultation with the
Borrower) determines (which determination shall be conclusive absent manifest
error), or the Borrower or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) the LIBOR Rate component shall no longer be utilized
in determining the ABR. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR Loans
(to the extent of the affected LIBOR Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of “LIBOR Successor Rate”
shall provide that in no event shall such LIBOR Successor Rate be less than
zero1.00% for purposes of this Agreement
2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions, (c)
any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or 5.2,
the Borrower shall, after receipt of a written request by such Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), promptly pay to the Administrative Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated




-72-



--------------------------------------------------------------------------------




profits) actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such LIBOR
Loan. A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section 2.11 and setting forth in
reasonable detail the manner in which such amount or amounts were determined
shall be delivered to the Borrower and shall be conclusive, absent manifest
error.
2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or other material economic, legal
or regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this Section
2.12 shall affect or postpone any of the obligations of the Borrower or the
right of any Lender provided in Sections 2.10, 3.5 or 5.4.
2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Sections 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 120 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Sections 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrower.
2.14    Incremental Facilities.
(a)    The Borrower may by written notice to Administrative Agent elect to
request the establishment of one or more (x) additional tranches of term loans
(the commitments thereto, the “New Term Loan Commitments”), (y) increases in
Revolving Credit Commitments (the “New Revolving Credit Commitments” and
together with the New Term Loan Commitments, the “New Loan Commitments”), by an
aggregate amount not in excess of the Maximum Incremental Facilities Amount in
the aggregate and not less than $10,000,000 individually (or such lesser amount
as (x) may be approved by the Administrative Agent or (y) shall constitute the
difference between the Maximum Incremental Facilities Amount and all such New
Loan Commitments obtained on or prior to such date). Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Loan Commitments shall be effective. In connection with
the incurrence of any Indebtedness under this Section 2.14, at the request of
the Administrative Agent, the Borrower shall provide to the Administrative Agent
a certificate certifying that the New Loan Commitments do not exceed the Maximum
Incremental Facilities Amount, which certificate shall be in reasonable detail
and shall provide the calculations and basis therefor. The Borrower may approach
any Lender or any Person (other than a natural Person) to provide all or a
portion of the New Loan Commitments; provided that any Lender offered or
approached to provide all or a portion of the New Loan Commitments may elect or
decline, in its sole discretion, to provide a New Loan Commitment. In each case,
such New Loan Commitments shall become effective as of the applicable Increased
Amount Date; provided that (i) no Event of Default (except in connection with an
acquisition or investment, no Event of Default under Section 11.1 or Section
11.5) shall exist on such Increased Amount Date before or after giving effect to
such New Loan Commitments, as applicable, (ii) the New Loan Commitments shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower and Administrative Agent, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in Section
5.4(e), and (iii) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Loan Commitments, as applicable. No
Lender shall have any obligation to provide any Commitments pursuant to this
Section 2.14(a). Any New Term Loans made on an Increased Amount Date shall, at
the election of the Borrower and agreed to by Lenders constitute an increase in
a then existing Class of Term Loans under this Agreement; provided that if the
upfront fees payable to any Lender providing such New Term Loan Commitments, be
designated as (a) a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement or (b) as part of a Series of existing Term Loans for
all purposes of this AgreementLoan Commitments are higher than the upfront fees
paid to the existing Lenders in the primary syndication of the Term A Loans and
Revolving Commitments, the Borrower shall pay the differential (in basis points)
to each the existing Lender with respect to its Revolving Commitments and Term A
Loans.




-73-



--------------------------------------------------------------------------------




(b)    On any Increased Amount Date on which New Revolving Credit Commitments
(and each Loan made under a New Revolving Credit Commitment (a “New Revolving
Credit Loan”) are effected, subject to the satisfaction of the foregoing terms
and conditions, each of the Lenders with Revolving Credit Commitments of such
Class shall assign to each Lender with a New Revolving Credit Commitment (each,
a “New Revolving Loan Lender”) and each of the New Revolving Loan Lenders shall
purchase from each of the Lenders with Revolving Credit Commitments of such
Class, at the principal amount thereof, such interests in the Revolving Credit
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, the Revolving
Credit Loans of such Class will be held by existing Revolving Credit Lenders and
New Revolving Loan Lenders ratably in accordance with their Revolving Credit
Commitments of such Class after giving effect to the addition of such New
Revolving Credit Commitments to the Revolving Credit Commitments and each New
Revolving Loan Lender and shall become a Lender with respect to the New
Revolving Credit Commitment and all matters relating thereto; provided that the
Administrative Agent, the Swingline Lender and the Letter of Credit Issuer shall
have consented (not to be unreasonably withheld or delayed) to such Lender’s or
New Revolving Loan Lender’s providing such New Revolving Credit Commitment to
the extent such consent, if any, would be required under Section 13.6(b) for an
assignment of Revolving Loans or Revolving Credit Commitments, as applicable, to
such Lender or New Revolving Loan Lender.
(c)    On any Increased Amount Date on which any New Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term Loan”
and, together with the New Revolving Credit Loans, the “Incremental Loans”) in
an amount equal to its New Term Loan Commitment of such Series, and (ii) each
New Term Loan Lender of any Series shall become a Lender hereunder with respect
to the New Term Loan Commitment of such Series and the New Term Loans of such
Series made pursuant thereto.
(d)    The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be on terms and documentation set forth in the
Joinder Agreement as determined by the Borrower; provided that (i) the
applicable New Term Loan Maturity Date of each Series shall be no earlier than
the Term A Loan Maturity Date; (ii) the weighted average life to maturity of all
New Term Loans shall be no shorter than the weighted average life to maturity of
the then existing Term A Loans as calculated without giving effect to any
prepayments made in connection with the Term Loans; (iii) the pricing, interest
rate margins, discounts, premiums, rate floors, fees, and amortization schedule
applicable to any New Term Loans shall be determined by the Borrower and the
Lenders thereunder;; and (iv) to the extent such terms and documentation are not
consistent with the then existing Term Loans (except to the extent permitted by
clause (i), (ii) or (iii) above), they shall be reasonably satisfactory to the
Administrative Agent (it being understood that, (1) to the extent that any
financial maintenance covenant is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant is also added for the benefit
of any corresponding Loans remaining outstanding after the issuance or
incurrence of such Indebtedness or (2) no consent shall be required by the
Administrative Agent or any of the Lenders if any covenants or other provisions
are only applicable after the Latest Term Loan Maturity Date), which shall be
identical to the Term Loans of any then existing Class.
(e)    New Revolving Credit Commitments shall be identical to the Revolving
Credit Commitments of the applicable Class (other than with respect to upfront
fees) and other than the Maturity Date and as set forth in this Section 2.14(e).
(f)    Each Joinder Agreement may, without the consent of any other Lenders,
effect technical and corresponding amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14.
(g)    (i) The Borrower may at any time and from time to time request that all
or a portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing




-74-



--------------------------------------------------------------------------------




Term Loan Class which such request shall be offered equally to all such Lenders)
(a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall not be materially more
restrictive to the Credit Parties (as determined in good faith by the Borrower),
when taken as a whole, than the terms of the Term Loans of the Existing Term
Loan Class unless the Lenders of the Term Loans of such applicable Existing Term
Loan Class receive the benefit of such more restrictive terms (a “Permitted
Other Provision”); provided, however, that (x) the scheduled final maturity date
shall be extended and all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization of principal of the Term Loans of such Existing Term Loan
Class (with any such delay resulting in a corresponding adjustment to the
scheduled amortization payments reflected in Section 2.5 or in the Joinder
Agreement, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were converted, in each case as more particularly
set forth in paragraph (iv) of this Section 2.14(g) below), (y) (A) the interest
margins with respect to the Extended Term Loans may be higher or lower than the
interest margins for the Term Loans of such Existing Term Loan Class and/or (B)
additional fees, premiums or AHYDO payments may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment and to the extent that any
Permitted Other Provision (including a financial maintenance covenant) is added
for the benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such Permitted Other Provision is
also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Indebtedness. Notwithstanding anything
to the contrary in this Section 2.14 or otherwise, no Extended Term Loans may be
optionally prepaid prior to the date on which the Existing Term Loan Class from
which they were converted is repaid in full, except in accordance with the last
sentence of Section 5.1(a). No Lender shall have any obligation to agree to have
any of its Term Loans of any Existing Term Loan Class converted into Extended
Term Loans pursuant to any Extension Request. Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class from which they were converted.
(ii)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, any Extended Revolving
Credit Commitments and/or any New Revolving Credit Commitments, each existing at
the time of such request (each, an “Existing Revolving Credit Commitment” and
any related revolving credit loans thereunder, “Existing Revolving Credit
Loans”; each Existing Revolving Credit Commitment and related Existing Revolving
Credit Loans together being referred to as an “Existing Revolving Credit Class”)
be converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Credit Commitments
(any such Existing Revolving Credit Commitments which have been so extended,
“Extended Revolving Credit Commitments” and any related Loans, “Extended
Revolving Credit Loans”) and to provide for other terms consistent with this
Section 2.14(g). In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments which such request
shall be offered equally to all such Lenders) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established, which shall not
be materially more restrictive to the Credit Parties (as determined in good
faith by the Borrower), when taken as a whole, than the terms of the applicable
Existing Revolving Credit Commitments (the “Specified Existing Revolving Credit
Commitment”) unless (x) the Lenders providing existing Revolving Credit Loans
receive the benefit of such more restrictive terms or (y) any such provisions
apply after the Revolving Credit Termination Date, in each case, to the extent
provided in the applicable Extension Amendment; provided, however, that (w) all
or any of the final maturity dates of such Extended Revolving Credit Commitments
may be delayed to later dates than the final maturity dates of the Specified
Existing Revolving Credit Commitments, (x) (A) the interest margins with respect
to the Extended Revolving Credit Commitments may be higher or lower than the
interest margins for the Specified Existing Revolving Credit Commitments and/or
(B) additional fees and premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any increased
margins contemplated by the preceding clause (A) and (y) the revolving credit
commitment fee rate with respect to the Extended Revolving Credit Commitments
may be higher or lower than the revolving credit commitment fee rate for the
Specified Existing Revolving Credit Commitment; provided that, notwithstanding
anything to the contrary in this Section 2.14(g) or otherwise, (1) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of Loans with respect to any Original Revolving
Credit Commitments shall be made on a pro rata basis with all other Original
Revolving Credit




-75-



--------------------------------------------------------------------------------




Commitments and (2) assignments and participations of Extended Revolving Credit
Commitments and Extended Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Credit Loans related to such Commitments set forth
in Section 13.6. No Lender shall have any obligation to agree to have any of its
Revolving Credit Loans or Revolving Credit Commitments of any Existing Revolving
Credit Class converted into Extended Revolving Credit Loans or Extended
Revolving Credit Commitments pursuant to any Extension Request. Any Extended
Revolving Credit Commitments of any Extension Series shall constitute a separate
Class of revolving credit commitments from the Specified Existing Revolving
Credit Commitments and from any other Existing Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date).
(iii)    Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Term Loans, Revolving Credit Commitments, New Revolving Credit Commitment or
Extended Revolving Credit Commitment of the Existing Class or Existing Classes
subject to such Extension Request converted into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans, Revolving Credit Commitments,
New Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to such Extension Request that it has
elected to convert into Extended Term Loans or Extended Revolving Credit
Commitments, as applicable. In the event that the aggregate amount of Term
Loans, Revolving Credit Commitments, New Revolving Credit Commitment or Extended
Revolving Credit Commitment of the Existing Class or Existing Classes subject to
Extension Elections exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments of the Existing Class or
Existing Classes subject to Extension Elections shall be converted to Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, on a pro
rata basis based on the amount of Term Loans, Revolving Credit Commitments, New
Revolving Credit Commitment or Extended Revolving Credit Commitment included in
each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Credit Commitment into an Extended Revolving Credit Commitment, such
Extended Revolving Credit Commitment shall be treated identically to all other
Original Revolving Credit Commitments for purposes of the obligations of a
Revolving Credit Lender in respect of Swingline Loans under Section 2.1(c) and
Letters of Credit under Section 3, except that the applicable Extension
Amendment may provide that the Swingline Maturity Date and/or the L/C Facility
Maturity Date may be extended and the related obligations to make Swingline
Loans and issue Letters of Credit may be continued so long as the Swingline
Lender and/or the Letter of Credit Issuer, as applicable, have consented to such
extensions in their sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).
(iv)    Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $10,000,000. In
addition to any terms and changes required or permitted by Section 2.14(g)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof) and (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment. Notwithstanding anything to the contrary in this
Section 2.14(g) and without limiting the generality or applicability of Section
13.1 to any Section 2.14 Additional Amendments, any Extension Amendment may
provide




-76-



--------------------------------------------------------------------------------




for additional terms and/or additional amendments other than those referred to
or contemplated above (any such additional amendment, a “Section 2.14 Additional
Amendment”) to this Agreement and the other Credit Documents; provided that such
Section 2.14 Additional Amendments are within the requirements of Section
2.14(g)(i) and do not become effective prior to the time that such Section 2.14
Additional Amendments have been consented to (including, without limitation,
pursuant to (1) consents applicable to holders of New Term Loans and New
Revolving Credit Commitments provided for in any Joinder Agreement and (2)
consents applicable to holders of any Extended Term Loans or Extended Revolving
Credit Commitments provided for in any Extension Amendment) by such of the
Lenders, Credit Parties and other parties (if any) as may be required in order
for such Section 2.14 Additional Amendments to become effective in accordance
with Section 13.1.
(v)    Notwithstanding anything to the contrary contained in this Agreement, (A)
on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Revolving Credit Commitments to Extended Revolving Credit
Commitments.
(vi)    The Administrative Agent and the Lenders (other than the Swingline
Lender to the extent such consent is expressly required by this Section 2.14)
hereby consent to the consummation of the transactions contemplated by this
Section 2.14 (including, for the avoidance of doubt, payment of any interest,
fees, or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.14.
2.15    [Reserved].
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
13.1.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting




-77-



--------------------------------------------------------------------------------




Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Letter of
Credit Issuer or Swingline Lender hereunder; third, to Cash Collateralize the
Letter of Credit Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 3.8; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Letter of Credit Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 3.8; sixth, to the
payment of any amounts owing to the Borrower, the Lenders, the Letter of Credit
Issuer or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower, any Lender, the Letter of Credit Issuer
or the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 7 were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 4 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its applicable percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 3.8.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Letter of Credit Issuer the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. NoSubject to Section 13.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.




-78-



--------------------------------------------------------------------------------




(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to them
hereunder or under applicable law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Letter of Credit Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 3.8.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender, and the Letter of Credit Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Revolving Credit Commitment Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
Section 3    Letters of Credit
3.1    Letters of Credit.
(a)    Subject to and upon the terms and conditions herein set forth, at any
time and from time to time after the Restatement Effective Date and prior to the
L/C Facility Maturity Date, the Letter of Credit Issuer agrees, in reliance upon
the agreements of the Revolving Credit Lenders set forth in this Section 3, to
issue from time to time from the Restatement Effective Date through the L/C
Facility Maturity Date for the account of the Borrower (or, so long as the
Borrower is the primary obligor, for the account of Holdings or any Restricted
Subsidiary (other than the Borrower)) letters of credit (the “Letters of Credit”
and each, a “Letter of Credit”) in such form as may be approved by the Letter of
Credit Issuer in its reasonable discretion. Each Existing Letter of Credit shall
be deemed to have been issued under this Agreement by the applicable Letter of
Credit Issuer on the Restatement Effective Date.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letters of Credit Outstanding at
such time, would exceed the Letter of Credit Commitment then in effect (or with
respect to any Letter of Credit Issuer, exceed such Letter of Credit Issuer’s
Letter of Credit Commitment); (ii) no Letter of Credit shall be issued the
Stated Amount of which would cause the aggregate amount of the Lenders’
Revolving Credit Exposures at the time of the issuance thereof to exceed the
Total Revolving Credit Commitment then in effect; (iii) each Letter of Credit
shall have an expiration date occurring no later than one year after the date of
issuance thereof (except as set forth in Section 3.2(d)), provided that in no
event shall such expiration date occur later than the L/C Facility Maturity
Date, in each case, unless otherwise agreed upon by the Administrative Agent,
the Letter of Credit Issuer and, unless such Letter of Credit has been Cash
Collateralized or backstopped (in the case of a backstop only, on terms
reasonably satisfactory to such Letter of Credit Issuer), the Revolving Credit
Lenders; (iv) the Letter of Credit shall be denominated in Dollars; (v) no
Letter of Credit shall be issued if it would be illegal under any applicable law
for the beneficiary of the Letter of Credit to have a Letter of Credit issued in
its favor; and (vi) no Letter of Credit shall be issued by the Letter of Credit
Issuer after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
the Letter of Credit Issuer shall have received a written notice of (x)
rescission of such notice from the party or parties originally delivering such
notice or (y) the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1.
(c)    Upon at least two Business Days’ prior written notice to the
Administrative Agent and the Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the




-79-



--------------------------------------------------------------------------------




Borrower shall have the right, on any day, permanently to terminate or reduce
the Letter of Credit Commitment in whole or in part; provided that, after giving
effect to such termination or reduction, the Letters of Credit Outstanding shall
not exceed the Letter of Credit Commitment (or with respect to a Letter of
Credit Issuer, the Letters of Credit outstanding with respect to Letters of
Credit issued by such Letter of Credit Issuer shall not exceed such Letter of
Credit Issuer’s Letter of Credit Commitment).
(d)    [Reserved].
(e)    The Letter of Credit Issuer shall not be under any obligation to issue
any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain the Letter of Credit Issuer from issuing
such Letter of Credit, or any law applicable to the Letter of Credit Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Letter of Credit Issuer shall
prohibit, or request that the Letter of Credit Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the Letter of Credit Issuer with respect to such Letter of Credit
any restriction, reserve or capital requirement (in each case, for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the Letter of Credit Issuer
any unreimbursed loss, cost or expense which was not applicable on the
Restatement Effective Date and which the Letter of Credit Issuer in good faith
deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of the Letter of Credit Issuer applicable to letters of credit generally;
(iii)    except as otherwise agreed by the Letter of Credit Issuer, such Letter
of Credit is in an initial Stated Amount less than $50,000, in the case of a
commercial Letter of Credit, or $10,000, in the case of a standby Letter of
Credit;
(iv)    such Letter of Credit is denominated in a currency other than Dollars;
(v)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder; or
(vi)    a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Borrower have entered into
arrangements reasonably satisfactory to the Letter of Credit Issuer to eliminate
the Letter of Credit Issuer’s risk with respect to such Revolving Credit Lender
or such risk has been reallocated in accordance with Section 2.16.
(f)    The Letter of Credit Issuer shall not increase the Stated Amount of any
Letter of Credit if the Letter of Credit Issuer would not be permitted at such
time to issue such Letter of Credit in its amended form under the terms hereof.
(g)    The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(h)    The Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Section 13
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”




-80-



--------------------------------------------------------------------------------




as used in Section 13 included the Letter of Credit Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
Letter of Credit Issuer.
3.2    Letter of Credit Requests.
(a)    Whenever the Borrower desires that a Letter of Credit be issued for its
account or amended, the Borrower shall give the Administrative Agent and the
Letter of Credit Issuer a Letter of Credit Request by no later than 1:00 p.m.
(New York City time) at least four Business Days (or such other period as may be
agreed upon by the Borrower, the Administrative Agent and the Letter of Credit
Issuer) prior to the proposed date of issuance or amendment. Each Letter of
Credit Request shall be executed by the Borrower. Such Letter of Credit Request
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Letter of Credit
Issuer, by personal delivery or by any other means acceptable to the Letter of
Credit Issuer.
(b)    In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Request shall specify in form and detail reasonably
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
identity of the applicant; and (H) such other matters as the Letter of Credit
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the Letter of Credit Issuer (I) the
Letter of Credit to be amended; (II) the proposed date of amendment thereof
(which shall be a Business Day); (III) the nature of the proposed amendment; and
(IV) such other matters as the Letter of Credit Issuer may reasonably require.
Additionally, the Borrower shall furnish to the Letter of Credit Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Letter of Credit Issuer or the Administrative Agent may
reasonably require.
(c)    Unless the Letter of Credit Issuer has received written notice from any
Revolving Credit Lender, the Administrative Agent or any Credit Party, at least
one Business Day prior to the requested date of issuance or amendment of the
Letter of Credit, that one or more applicable conditions contained in Sections 6
(solely with respect to any Letter of Credit issued on the Restatement Effective
Date) and 7 shall not then be satisfied to the extent required thereby, then,
subject to the terms and conditions hereof, the Letter of Credit Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
(or, so long as the Borrower is the primary obligor, for the account of Holdings
or another Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the Letter of Credit Issuer’s usual
and customary business practices.
(d)    If the Borrower so requests in any Letter of Credit Request, the Letter
of Credit Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Letter of Credit Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof and the Borrower not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Letter of Credit Issuer, the Borrower shall not be required to make a specific
request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer; provided, however, that
the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing the Letter of
Credit Issuer not to permit such extension.




-81-



--------------------------------------------------------------------------------




(e)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Letter of Credit Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the first Business Day of each month, the Letter of Credit Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time.
(f)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).
3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees.
(b)    In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.
(c)    In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the applicable Borrower shall not have repaid
such amount in full to the respective Letter of Credit Issuer through the
Administrative Agent pursuant to Section 3.4(a), the Administrative Agent shall
promptly notify each L/C Participant of such failure, and each L/C Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of the Letter of Credit Issuer, the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of such unreimbursed payment in Dollars
and in immediately available funds. If and to the extent such L/C Participant
shall not have so made its Revolving Credit Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
Letter of Credit Issuer, such L/C Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees that are reasonably and customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.
(d)    Whenever the Administrative Agent receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Administrative Agent shall
promptly pay to




-82-



--------------------------------------------------------------------------------




each L/C Participant that has paid its Revolving Credit Commitment Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the amount so paid in respect of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations at the Overnight Rate.
(e)    The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.
(f)    If any payment received by the Administrative Agent for the account of
the Letter of Credit Issuer pursuant to Section 3.3(c) is required to be
returned, each Lender shall pay to the Administrative Agent for the account of
the Letter of Credit Issuer its Revolving Credit Commitment Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment with respect to any drawing under any Letter of Credit in the
same currency in which such drawing was made unless the Letter of Credit Issuer
(at its option) shall have specified in the notice of drawing that it will
require reimbursement in Dollars. Any such reimbursement shall be made by the
Borrower to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”) no later
than the date that is one Business Day after the date on which the Borrower
receives written notice of such payment or disbursement (the “Reimbursement
Date”), with interest on the amount so paid or disbursed by the Letter of Credit
Issuer, to the extent not reimbursed prior to 5:00 p.m. (New York City time) on
the Reimbursement Date, from the Reimbursement Date to the date the Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable Margin for ABR Loans that are Revolving Credit Loans plus the
ABR as in effect from time to time, provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall have
notified the Administrative Agent and the relevant Letter of Credit Issuer prior
to 1:00 p.m. (New York City time) on the Reimbursement Date that the Borrower
intends to reimburse the relevant Letter of Credit Issuer for the amount of such
drawing with funds other than the proceeds of Loans, the Borrower shall be
deemed to have given a Notice of Borrowing requesting that, with respect to
Letters of Credit, the Revolving Credit Lenders make Revolving Credit Loans
(which shall be denominated in Dollars and which shall be ABR Loans) on the
Reimbursement Date in the amount of such drawing and (ii) the Administrative
Agent shall promptly notify each L/C Participant of such drawing and the amount
of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Borrower in Dollars in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage of the applicable Unpaid
Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by making
the amount of such Revolving Credit Loan available to the Administrative Agent.
Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount. The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing. In the event that the Borrower fails to
Cash Collateralize any Letter of Credit that is outstanding on the L/C Facility
Maturity Date, the full amount of the Letters of Credit Outstanding in respect
of such Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that the Letter of Credit Issuer shall
hold the proceeds received from the L/C Participants as contemplated above as
cash collateral for such Letter of Credit to reimburse any Drawing under such
Letter of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Facility
Maturity Date, second, to the extent such Letter of Credit expires or is
returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any Revolving Credit Loans that have not been paid at
such time and third, to the Borrower or as otherwise directed by a court of
competent jurisdiction. Nothing in this Section 3.4(a)




-83-



--------------------------------------------------------------------------------




shall affect the Borrower’s obligation to repay all outstanding Revolving Credit
Loans when due in accordance with the terms of this Agreement.
(b)    The obligation of the Borrower to reimburse the Letter of Credit Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the Letter of Credit Issuer of any requirement that exists for
the Letter of Credit Issuer’s protection and not the protection of the Borrower
(or Holdings or other Restricted Subsidiary) or any waiver by the Letter of
Credit Issuer which does not in fact materially prejudice the Borrower (or
Holdings or other Restricted Subsidiary);
(v)    any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP;
(vi)    any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code;
(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(viii)    any adverse change in any relevant exchange rates or in the relevant
currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower (or Holdings
or other Restricted Subsidiary) (other than the defense of payment or
performance).
(c)    The Borrower shall not be obligated to reimburse the Letter of Credit
Issuer for any wrongful payment made by the Letter of Credit Issuer under the
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer as determined in the final non-appealable judgment of a court of
competent jurisdiction.




-84-



--------------------------------------------------------------------------------




3.5    Increased Costs. If after the Restatement Effective Date, the adoption of
any applicable law, treaty, rule, or regulation, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or actual compliance by the Letter of Credit Issuer or
any L/C Participant with any request or directive made or adopted after the
Restatement Effective Date (whether or not having the force of law), by any such
authority, central bank or comparable agency shall either (x) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by the Letter of Credit Issuer, or any L/C
Participant’s L/C Participation therein, or (y) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions or costs affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
actual cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the actual
amount of any sum received or receivable by the Letter of Credit Issuer or such
L/C Participant hereunder (including any increased costs or reductions
attributable to Taxes, other than any increase or reduction attributable to
Indemnified Taxes, Excluded Taxes or Other Taxes) in respect of Letters of
Credit or L/C Participations therein, then, promptly after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent (with respect to a
Letter of Credit issued on account of the Borrower (or Holdings or other
Restricted Subsidiary))), the Borrower shall pay to the Letter of Credit Issuer
or such L/C Participant such actual additional amount or amounts as will
compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the Restatement Effective Date. A certificate submitted to the
Borrower by the relevant Letter of Credit Issuer or an L/C Participant, as the
case may be (a copy of which certificate shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such actual additional
amount or amounts necessary to compensate the Letter of Credit Issuer or such
L/C Participant as aforesaid shall be conclusive and binding on the Borrower
absent clearly demonstrable error.
3.6    New or Successor Letter of Credit Issuer.
(a)    A Letter of Credit Issuer may resign as the Letter of Credit Issuer upon
60 days’ prior written notice to the Administrative Agent, the Lenders,
Holdings, and the Borrower. The Borrower may replace a Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and the Letter of
Credit Issuer. The Borrower may add Letter of Credit Issuers at any time upon
notice to the Administrative Agent. If the Letter of Credit Issuer shall resign
or be replaced, or if the Borrower shall decide to add a new Letter of Credit
Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit or a new Letter of Credit
Issuer, as the case may be, or, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), another successor or
new issuer of Letters of Credit, whereupon such successor issuer accepting such
appointment shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit accepting such appointment
shall be granted the rights, powers and duties of the Letter of Credit Issuer
hereunder, and the term Letter of Credit Issuer shall mean such successor or
such new issuer of Letters of Credit effective upon such appointment. At the
time such resignation or replacement shall become effective, the Borrower shall
pay to the resigning or replaced Letter of Credit Issuer all accrued and unpaid
fees applicable to the Letters of Credit pursuant to Sections 4.1(b) and 4.1(d).
The acceptance of any appointment as the Letter of Credit Issuer hereunder
whether as a successor issuer or new issuer of Letters of Credit in accordance
with this Agreement, shall be evidenced by an agreement entered into by such new
or successor issuer of Letters of Credit, in a form reasonably satisfactory to
the Borrower and the Administrative Agent and, from and after the effective date
of such agreement, such new or successor issuer of Letters of Credit shall
become the Letter of Credit Issuer hereunder. After the resignation or
replacement of the Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of the Letter of Credit Issuer under this
Agreement and the other Credit Documents with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required
to issue additional Letters of Credit. In connection with any resignation or
replacement pursuant to this clause (a) (but, in case of any such resignation,
only to the extent that a




-85-



--------------------------------------------------------------------------------




successor issuer of Letters of Credit shall have been appointed), either (i) the
Borrower, the resigning or replaced Letter of Credit Issuer and the successor
issuer of Letters of Credit shall arrange to have any outstanding Letters of
Credit issued by the resigning or replaced Letter of Credit Issuer replaced with
Letters of Credit issued by the successor issuer of Letters of Credit or (ii)
the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall be denominated in the same currency as, and shall have a
face amount equal to, the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back-stopped Letters of Credit. After any resigning or replaced
Letter of Credit Issuer’s resignation or replacement as Letter of Credit Issuer,
the provisions of this Agreement relating to the Letter of Credit Issuer shall
inure to its benefit as to any actions taken or omitted to be taken by it (A)
while it was the Letter of Credit Issuer under this Agreement or (B) at any time
with respect to Letters of Credit issued by such Letter of Credit Issuer.
(b)    To the extent there are, at the time of any resignation or replacement as
set forth in clause (a) above, any outstanding Letters of Credit, nothing herein
shall be deemed to impact or impair any rights and obligations of any of the
parties hereto with respect to such outstanding Letters of Credit (including,
without limitation, any obligations related to the payment of Fees or the
reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.
3.7    Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the Letter of Credit Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Letter of Credit Issuer, the Administrative Agent, any of their respective
Affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Required
Revolving Credit Lenders; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in the final non-appealable
judgment of a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuit of such rights and remedies
as they may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(b); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against the Letter
of Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Letter of Credit Issuer’s willful misconduct or gross
negligence or the Letter of Credit Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit in each case as determined in the final non-appealable judgment
of a court of competent jurisdiction. In furtherance and not in limitation of
the foregoing, the Letter of Credit Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.




-86-



--------------------------------------------------------------------------------




3.8    Cash Collateral.
(a)    Certain Credit Support Events. Upon the written request of the
Administrative Agent or the Letter of Credit Issuer, if (i) as of the L/C
Facility Maturity Date, any L/C Obligation for any reason remains outstanding,
(ii) the Borrower shall be required to provide Cash Collateral pursuant to
Section 11.13, or (iii) the provisions of Section 2.16(a)(v) are in effect, the
Borrower shall immediately (in the case of clause (ii) above) or within one
Business Day (in all other cases) following any written request by the
Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iii) above, after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to (and subject to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuer and the Lenders, and agree to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein as described in Section 3.8(a), and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.8(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the Letter of Credit Issuer as herein provided,
other than Permitted Liens, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount (including, without limitation, as a
result of exchange rate fluctuations), the Borrower will, promptly upon written
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
Cash Collateral shall be maintained in blocked, interest bearing deposit
accounts with the Administrative Agent. The Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.8 or Sections
2.16, 5.2, or 11.13 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 13.6(b)(ii)) or there is no longer existing an
Event of Default) or (ii) the determination by the Administrative Agent and the
Letter of Credit Issuer that there exists excess Cash Collateral.
3.9    Applicability of ISP. Unless otherwise expressly agreed by the Letter of
Credit Issuer and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the Letter of Credit Issuer shall not be responsible to the
Borrower for, and the Letter of Credit Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Letter of
Credit Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the applicable law or any order of a jurisdiction where the Letter of
Credit Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.




-87-



--------------------------------------------------------------------------------




3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control and any grant of security interest in any Issuer Documents shall be
void.
3.11    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Restricted Subsidiary,
the Borrower shall be obligated to reimburse the Letter of Credit Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Holdings or any other Restricted Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of Holdings and the other Restricted Subsidiaries.
3.12    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the Letter of Credit Issuer which issued such Letter of Credit,
if one or more other tranches of Revolving Credit Commitments in respect of
which the Letter of Credit Expiration Date shall not have so occurred are then
in effect, such Letters of Credit for which consent has been obtained shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 3.3 and 3.4) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (ii)
to the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 3.8. Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the Letter of Credit Issuer and the Borrower, without the consent of any other
Person.
Section 4    Fees
4.1    Fees.
(a)    Without duplication, the Borrower agrees to pay to the Administrative
Agent in Dollars, for the account of each Revolving Credit Lender (in each case
pro rata according to the respective Revolving Credit Commitments of all such
Lenders), a commitment fee (the “Commitment Fee”) for each day from the
Restatement Effective Date to the Revolving Credit Termination Date. Each
Commitment Fee shall be payable (x) quarterly in arrears on the last Business
Day of March, June, September and December and (y) on the Revolving Credit
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above), and shall be computed for each day
during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the Available Commitment in effect on such day.
(b)    Without duplication, the Borrower agrees to pay to the Administrative
Agent in Dollars for the account of the Revolving Credit Lenders pro rata on the
basis of their respective Letter of Credit Exposure, a fee in respect of each
Letter of Credit issued on the Borrower’s or any of the other Restricted
Subsidiaries’ behalf (the “Letter of Credit Fee”), for the period from the date
of issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable
Margin for Commitment Fee Rate. Except as provided below, such Letter of Credit
Fees shall be due and payable (x) quarterly in arrears on the last Business Day
of March, June, September and December and (y) on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.
(c)    Without duplication, the Borrower agrees to pay to the Administrative
Agent in Dollars, for its own account, administrative agent fees as have been
previously agreed in writing or as may be agreed in writing from time to time.
(d)    Without duplication, the Borrower agrees to pay to the Letter of Credit
Issuer a fee in Dollars in respect of each Letter of Credit issued by it to the
Borrower (the “Fronting Fee”), for the period from the date of




-88-



--------------------------------------------------------------------------------




issuance of such Letter of Credit to the termination date of such Letter of
Credit, computed at the rate for each day equal to 0.125% per annum on the
actual daily Stated Amount of such Letter of Credit (or at such other rate per
annum as agreed in writing between the Borrower and the Letter of Credit
Issuer). Such Fronting Fees shall be due and payable (x) quarterly in arrears on
the last Business Day of March, June, September and December and (y) on the date
upon which the Total Revolving Credit Commitment terminates and the Letters of
Credit Outstanding shall have been reduced to zero.
(e)    Without duplication, the Borrower agrees to pay directly to the Letter of
Credit Issuer in Dollars upon each issuance or renewal of, drawing under, and/or
amendment of, a Letter of Credit issued by it such amount as shall at the time
of such issuance or renewal of, drawing under, and/or amendment be the
processing charge that the Letter of Credit Issuer is customarily charging for
issuances or renewals of, drawings under or amendments of, letters of credit
issued by it.
(f)    Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.
(g)    Except as otherwise expressly provided, such fees as stipulated in this
Section 4.1 shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
4.2    Voluntary Reduction of Revolving Credit Commitments. Upon at least two
Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part; provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Revolving Credit Commitments pursuant to Section 2.14(g),
the Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of Revolving Credit Commitments so extended on such date
(provided that (x) after giving effect to any such reduction and to the
repayment of any Revolving Credit Loans made on such date, the Revolving Credit
Exposure of any such Lender does not exceed the Revolving Credit Commitment
thereof and (y) for the avoidance of doubt, any such repayment of Revolving
Credit Loans contemplated by the preceding clause shall be made in compliance
with the requirements of Section 5.3(a) with respect to the ratable allocation
of payments hereunder, with such allocation being determined after giving effect
to any conversion pursuant to Section 2.14(g) of Revolving Credit Commitments
and Revolving Credit Loans into Extended Revolving Credit Commitments and
Extended Revolving Credit Loans pursuant to Section 2.14(g) prior to any
reduction being made to the Revolving Credit Commitment of any other Lender) and
(ii) the Borrower may at its election permanently reduce the Revolving Credit
Commitment of a Defaulting Lender to $0 without affecting the Revolving Credit
Commitments of any other Lender, (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $5,000,000, and (c) after giving
effect to such termination or reduction and to any prepayments of the Loans made
on the date thereof in accordance with this Agreement, the aggregate amount of
the Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving
Credit Commitment and the aggregate amount of the Lenders’ Revolving Credit
Exposures in respect of any Class shall not exceed the aggregate Revolving
Credit Commitment of such Class.
4.3    Mandatory Termination of Commitments.
(a)    The Term A Loan Commitment shall terminate in full on the Restatement
Effective Date immediately following the funding of the Term A Loan thereunder.
(b)    The Revolving Credit Commitment shall terminate at 5:00 p.m. (New York
City time) on the Revolving Credit Maturity Date.
(c)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the Swingline Maturity Date.




-89-



--------------------------------------------------------------------------------




(d)    The New Term Loan Commitment for any Series shall, unless otherwise
provided in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York
City time) on the Increased Amount Date for such Series.
Section 5    Payments
5.1    Voluntary Prepayments. The Borrower shall have the right to prepay Loans,
including Term Loans, Revolving Credit Loans, and Swingline Loans, as
applicable, in each case, other than as set forth in Section 5.1(b), without
premium or penalty, in whole or in part from time to time on the following terms
and conditions: (1) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office notice of its intent to make such prepayment, the
amount of such prepayment and (in the case of LIBOR Loans) the specific
Borrowing(s) pursuant to which made, which notice shall be given by the Borrower
no later than 12:00 Noon (New York City time) (i) in the case of LIBOR Loans,
three Business Days prior to, (ii) in the case of ABR Loans (other than
Swingline Loans), one Business Day prior to or (ii) in the case of Swingline
Loans, on, the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (2) each partial prepayment of (i) any Borrowing of LIBOR Loans shall be
in a minimum amount of $5,000,000 and in multiples of $1,000,000 in excess
thereof, (ii) any ABR Loans (other than Swingline Loans) shall be in a minimum
amount of $1,000,000 and in multiples of $100,000 in excess thereof, and (iii)
Swingline Loans shall be in a minimum amount of $500,000 and in multiples of
$100,000 in excess thereof, provided that no partial prepayment of LIBOR Loans
made pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans
made pursuant to such Borrowing to an amount less than the applicable Minimum
Borrowing Amount for such LIBOR Loans, and (3) in the case of any prepayment of
LIBOR Loans pursuant to this Section 5.1 on any day other than the last day of
an Interest Period applicable thereto, the Borrower shall, promptly after
receipt of a written request by any applicable Lender (which request shall set
forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11. Each prepayment in respect of any Term Loans pursuant
to this Section 5.1 shall be applied to the Class or Classes of Term Loans as
the Borrower may specify. Such notice may be given by telephone; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written notice of prepayment. Each prepayment in
respect of any Term Loans pursuant to this Section 5.1 shall be (a) applied to
the Class or Classes of Term Loans as the Borrower may specify and (b) applied
to reduce any Term A Loan Repayment Amounts, New Term Loan Repayment Amounts,
and, subject to Section 2.14(g), Extended Term Loan Repayment Amounts, as the
case may be, in each case, in such order as the Borrower may specify. At the
Borrower’s election in connection with any prepayment pursuant to this Section
5.1, such prepayment shall not be applied to any Term Loan or Revolving Credit
Loan of a Defaulting Lender.
5.2    Mandatory Prepayments.
(a)    Term Loan Prepayments.
(i)    On each occasion that a Prepayment Event occurs, the Borrower shall,
within three Business Days after receipt of the Net Cash Proceeds of a Debt
Incurrence Prepayment Event (other than one covered by clause (iii) below) or
Capital Markets Prepayment Event and within ten Business Days after the
occurrence of any other Prepayment Event (or, in the case of Deferred Net Cash
Proceeds, within ten Business Days after the Deferred Net Cash Proceeds Payment
Date), prepay, in accordance with clause (c) below, Term Loans with an
equivalent principal amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event; provided that, (i) with respect to the Net Cash Proceeds of an
Asset Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback, in each
case solely to the extent with respect to any Collateral, the Borrower may use a
portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking pari passu with
the Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations and with respect to which such a
requirement to prepay or make an offer to purchase exists and the




-90-



--------------------------------------------------------------------------------




denominator of which is the sum of the outstanding principal amount of such
Permitted Other Indebtedness and the outstanding principal amount of Term Loans
and (ii) with respect to Net Cash Proceeds from Capital Market Prepayment
Events, the Borrower shall only be required to prepay Term Loans with (x) the
first $75,000,000 of Net Cash Proceeds from Capital Markets Prepayment Events,
(y) except in the case of any issuance and sale of common stock of any Parent
Entity within 90 days after the Amendment No. 1 Effective Date, 50% of the
amount of Net Cash Proceeds from all Capital Markets Prepayment Events that are
in excess of $400,000,000 of Net Cash Proceeds and (z) prior to the expiration
of the Additional Restrictions Period.
(ii)    [Reserved.]
(iii)    On each occasion that Permitted Other Indebtedness is issued or
incurred pursuant to Section 10.1(w), the Borrower shall within three Business
Days of receipt of the Net Cash Proceeds of such Permitted Other Indebtedness
prepay, in accordance with clause (c) below, Term Loans with a principal amount
equal to 100% of the Net Cash Proceeds from such issuance or incurrence of
Permitted Other Indebtedness.
(iv)    Notwithstanding any other provisions of this Section 5.2, (A) to the
extent that any or all of the Net Cash Proceeds of any Prepayment Event by a
Foreign Subsidiary giving rise to a prepayment pursuant to clause (i) above (a
“Foreign Prepayment Event”) are prohibited or delayed by any Requirement of Law
from being repatriated to the Credit Parties, an amount equal to the portion of
such Net Cash Proceeds so affected will not be required to be applied to repay
Loans at the times provided in clauses (i) and (ii) above, as the case may be,
but only so long, as the applicable Requirement of Law will not permit
repatriation to the Credit Parties (the Credit Parties hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable Requirement of Law to permit repatriation), and once
a repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable Requirement of Law, an amount equal to such Net Cash Proceeds will be
promptly (and in any event not later than ten Business Days after such
repatriation is permitted) applied (net of any taxes that would be payable or
reserved against if such amounts were actually repatriated whether or not they
are repatriated) to the repayment of the Loans pursuant to clauses (i) and (ii)
above, as applicable, and (B) to the extent that the Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Prepayment Event would have a material adverse tax consequence with
respect to such Net Cash Proceeds, an amount equal to the Net Cash Proceeds so
affected may be retained by the applicable Foreign Subsidiary; provided that in
the case of this clause (B), on or before the date on which any Net Cash
Proceeds from any Foreign Prepayment Event so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to clause (i)
above, (x) the Borrower shall apply an amount equal to such Net Cash Proceeds to
such reinvestments or prepayments as if such Net Cash Proceeds had been received
by the Credit Parties rather than such Foreign Subsidiary, less the amount of
any taxes that would have been payable or reserved against if such Net Cash
Proceeds had been repatriated (or, if less, the Net Cash Proceeds that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Cash Proceeds
shall be applied to the repayment of Indebtedness of a Foreign Subsidiary. For
the avoidance of doubt, nothing in this Agreement, including Section 5 shall be
construed to require any Foreign Subsidiary to repatriate cash.
(b)    Repayment of Revolving Credit Loans. If on any date the aggregate amount
of the Lenders’ Revolving Credit Exposures in respect of any Class of Revolving
Loans for any reason exceeds 100% of the Revolving Credit Commitment of such
Class then in effect, the Borrower shall forthwith repay on such date Revolving
Loans of such Class in an amount equal to such excess. If after giving effect to
the prepayment of all outstanding Revolving Loans of such Class, the Revolving
Credit Exposures of such Class exceed the Revolving Credit Commitment of such
Class then in effect, the Borrower shall Cash Collateralize the Letters of
Credit Outstanding in relation to such Class to the extent of such excess.
Additionally, if for three consecutive Business Days, the unrestricted cash and
cash equivalents of Holdings and its Restricted Subsidiaries exceed $50,000,000
and any Revolving Loans or Swingline Loans are then outstanding, the Borrower
will, within three Business Days thereafter, prepay an amount of Revolving Loans
or Swingline Loans equal to the lesser of (i) such excess amount of unrestricted
cash and cash equivalents in excess of $50,000,000 and (ii) all then outstanding
Revolving Loans and Swingline Loans.
(c)    Application to Repayment Amounts. Subject to Section 5.2(f), each
prepayment of Term Loans required by Section 5.2(a)(i) or (ii) shall be
allocated pro rata among the Term A Loans, New Term Loans and




-91-



--------------------------------------------------------------------------------




Extended Term Loans based on the applicable remaining Repayment Amounts due
thereunder and shall be applied within each Class of Term Loans in respect of
such Term Loans in direct order of maturity thereof or as otherwise directed by
the Borrower; provided that if any Class of Extended Term Loans have been
established hereunder, the Borrower may allocate such prepayment in its sole
discretion to the Term Loans of the Existing Term Loan Class, if any, from which
such Extended Term Loans were converted (except, as to Term Loans made pursuant
to a Joinder Agreement, as otherwise set forth in such Joinder Agreement, or as
to a Replacement Term Loan). Subject to Section 5.2(f), with respect to each
such prepayment, the Borrower will, not later than the date specified in Section
5.2(a) for making such prepayment, give the Administrative Agent written notice
which shall include a calculation of the amount of such prepayment to be applied
to each Class of Term Loans requesting that the Administrative Agent provide
notice of such prepayment to each Term A Lender, New Term Loan Lender, or Lender
of Extended Term Loans, as applicable.
(d)    Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may, if applicable, designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made; provided, that if any Lender has provided a Rejection Notice in compliance
with Section 5.2(f), such prepayment shall be applied with respect to the Term
Loans to be prepaid on a pro rata basis across all outstanding Types of such
Term Loans in proportion to the percentage of such outstanding Term Loans to be
prepaid represented by each such Class. In the absence of a Rejection Notice or
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.
(e)    Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans, the Borrower may designate (i) the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made and (ii)
the Revolving Loans to be prepaid, provided that (y) each prepayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans;
and (z) notwithstanding the provisions of the preceding clause (y), no
prepayment of Revolving Loans shall be applied to the Revolving Credit Loans of
any Defaulting Lender unless otherwise agreed in writing by the Borrower. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.
(f)    Rejection Right. Holdings or the Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to Section 5.2(a) at least three Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of such prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Term Loan Lender may reject all (but not less than all) of its
pro rata share of any mandatory prepayment other than any such mandatory
prepayment with respect to a Debt Incurrence Prepayment Event under Section
5.2(a)(i) or Permitted Other Indebtedness under Section 5.2(a)(iii) (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to Section 5.2(a) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 p.m. (New York City
time) one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. If a Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above, any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans.
5.3    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto (or, in the case of the Swingline Loans to the
Swingline Lender) or the Letter of Credit Issuer entitled thereto, as the case
may be, not later than 2:00 p.m. (New York City time), in each case, on the date
when due and shall be made in immediately available funds at the Administrative
Agent’s Office or at such other office as the Administrative Agent shall specify
for such purpose by notice to the Borrower (or, in the case of the Swingline
Loans, at such office as the Swingline Lender shall specify for such purpose by




-92-



--------------------------------------------------------------------------------




Notice to the Borrower), it being understood that written or facsimile notice by
the Borrower to the Administrative Agent to make a payment from the funds in the
Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account. All
repayments or prepayments of any Loans (whether of principal, interest or
otherwise) hereunder shall be made in the currency in which such Loans are
denominated and all other payments under each Credit Document shall, unless
otherwise specified in such Credit Document, be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the
Administrative Agent’s sole discretion) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.
(b)    Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion for purposes of calculating
interest thereon (or, in the case of the Swingline Loans, at the Swingline
Lender’s sole discretion). Except as otherwise provided herein, whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.
5.4    Net Payments.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall to the extent permitted
by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.
(ii)    If any Credit Party, the Administrative Agent or any other applicable
Withholding Agent shall be required by applicable law to withhold or deduct any
Taxes from any payment, then (A) such Withholding Agent shall withhold or make
such deductions as are reasonably determined by such Withholding Agent to be
required by applicable law, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or deductions have
been made (including withholding or deductions applicable to additional sums
payable under this Section 5.4) each Lender (or, in the case of a payment to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such withholding or
deductions been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes.
(c)    Tax Indemnifications. Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 15 days after demand
therefor, for the full amount of Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.4) payable by the Administrative Agent or
such Lender, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment or liability
(along with a written statement setting forth in reasonable detail the basis and
calculation of such amounts) delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If the Borrower reasonably believes that any
such Indemnified Taxes or Other Taxes were not correctly or legally asserted,
the Administrative Agent and/or each affected Lender will use reasonable efforts
to cooperate with the Borrower in pursuing a refund of such Indemnified Taxes or
Other Taxes so long as such efforts would not, in the sole determination of the
Administrative Agent or affected Lender, result in any additional costs,
expenses or risks or be otherwise disadvantageous to it.




-93-



--------------------------------------------------------------------------------




(d)    Evidence of Payments. After any payment of Taxes by any Credit Party or
the Administrative Agent to a Governmental Authority as provided in this Section
5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders and Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Restatement Effective Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before any date on which such documentation expires
or becomes obsolete or invalid, (iii) after the occurrence of any change in the
Lender’s circumstances requiring a change in the most recent documentation
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent, and each such Lender shall promptly notify in writing the
Borrower and the Administrative Agent if such Lender is no longer legally
eligible to provide any documentation previously provided.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;
(B)    each Non-U.S. Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Credit Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) whichever of the following is
applicable:
(1)    executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, (or any successor form thereto) claiming eligibility for benefits
of an income tax treaty to which the United States is a party;
(2)    executed originals of Internal Revenue Service Form W-8ECI (or any
successor form thereto);
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not (A)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and that no payments under any Credit Document are
effectively connected with such Non-U.S.




-94-



--------------------------------------------------------------------------------




Lender’s conduct of a United States trade or business and (y) executed originals
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any
successor thereto);
(4)    where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Tax Certificate of such beneficial owner(s)) (provided
that, if the Non-U.S. Lender is a partnership and not a participating Lender,
the Non-Bank Tax Certificate(s) may be provided by the Non-U.S. Lender on behalf
of the direct or indirect partner(s)); or
(5)    executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;
(C)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement; and
(D)    If the Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower with two duly
completed original copies of Internal Revenue Service Form W-9. If the
Administrative Agent is not a “United States person” (as defined in Section
7701(a)(3) of the Code), it shall provide applicable Form W-8 (together with
required accompanying documentation) with respect to payments to be received by
it on behalf of the Lenders.
(iii)    Notwithstanding anything to the contrary in this Section 5.4, no Lender
or the Administrative Agent shall be required to deliver any documentation that
it is not legally eligible to deliver.
(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 5.4, the Administrative Agent
or such Lender (as applicable) shall promptly pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Credit Parties under this Section 5.4 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential). Notwithstanding anything to the contrary in this




-95-



--------------------------------------------------------------------------------




paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or any Lender in a
less favorable net after-Tax position than the Administrative Agent or any
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Credit Party or any other Person.
(g)    For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender and the
term “applicable law” includes FATCA.
(h)    Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.
5.5    Computations of Interest and Fees.
(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans shall be calculated on the basis of a 360-day year for the actual days
elapsed. Interest on ABR Loans shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.
(b)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.
5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules, and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.




-96-



--------------------------------------------------------------------------------




Section 6    Conditions Precedent to Initial Borrowing
The obligation of any Lender to make any Loan hereunder on the Restatement
Effective Date is subject to the satisfaction of the following conditions
precedent, except as otherwise agreed between the Borrower and the
Administrative Agent.
6.1    Credit Documents.
The Administrative Agent (or its counsel) shall have received the Restatement
Agreement, executed and delivered by the Former Agent, each Lender listed on
Schedule 1.1(b), each Letter of Credit Issuer, Holdings, the Borrower and each
Guarantor.
6.2    Collateral. Except for any items referred to on Schedule 9.14:
(a)    The Collateral Agent shall have received updated schedules to the
Security Agreement;
(b)    All outstanding equity interests in whatever form of the Borrower and
each Restricted Subsidiary that is directly owned by or on behalf of any Credit
Party and required to be pledged pursuant to the Security Documents shall have
been pledged pursuant thereto;
(c)    The Collateral Agent shall have received the certificates representing
securities of the Borrower and of each Credit Party’s Wholly-Owned Restricted
Subsidiaries that are Domestic Subsidiaries to the extent required to be
delivered under the Security Documents and pledged under the Security Documents
to the extent certificated, accompanied by instruments of transfer and undated
stock powers or allonges endorsed in blank; and
(d)    All Uniform Commercial Code financing statements (and amendments thereto)
required to be filed, registered or recorded to create the Liens intended to be
created by any Security Document and perfect such Liens to the extent required
by such Security Document shall have been delivered to the Collateral Agent, and
shall be in proper form, for filing, registration or recording.
6.3    Legal Opinions. The Administrative Agent (or its counsel) shall have
received the executed legal opinion, in customary form, of (i) Simpson Thacher &
Bartlett LLP, special New York counsel to the Credit Parties and (ii) Kilpatrick
Townsend & Stockton LLP, special Georgia counsel to the Credit Parties. Holdings
and the Borrower hereby instruct and agree to instruct the other Credit Parties
to have such counsel deliver such legal opinions.
6.4    Closing Certificates. The Administrative Agent (or its counsel) shall
have received a certificate of (x) each of Holdings and the Borrower, dated the
Restatement Effective Date, substantially in the form of Exhibit E, with
appropriate insertions, executed by any Authorized Officer (or in the case of
Holdings any Director or authorized agent of Holdings) and the Secretary or any
Assistant Secretary of Holdings or the Borrower (or in the case of Holdings any
Director or authorized agent of Holdings), as applicable, and attaching the
documents referred to in Section 6.5 and (y) an Authorized Officer certifying
compliance with Section 6.7 and 6.10.
6.5    Authorization of Proceedings of the Credit Parties; Corporate Documents.
The Administrative Agent shall have received (i) a copy of the resolutions of
the board of directors or other managers of each Credit Party (or a duly
authorized committee thereof) authorizing (a) the execution, delivery, and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (b) in the case of the Borrower, the extensions of
credit contemplated hereunder, (ii) the Certificate of Incorporation and
By-Laws, Certificate of Formation and Operating Agreement or other comparable
organizational documents, as applicable, of each Credit Party, and (iii)
signature and incumbency certificates (or other comparable documents evidencing
the same) of the Authorized Officers of each Credit Party executing the Credit
Documents to which it is a party.




-97-



--------------------------------------------------------------------------------




6.6    Fees. The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Term A Loans, fees and, to the extent
invoiced at least three business days prior to the Restatement Effective Date
(except as otherwise reasonably agreed by the Borrower) expenses in the amounts
previously agreed in writing to be received on the Restatement Effective Date
(which amounts may, at the Borrower’s option, be offset against the proceeds of
the Term A Loans).
6.7    Representations and Warranties; No Default. On the Restatement Effective
Date, the condition set forth in Section 7.1 shall be satisfied.
6.8    Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate from the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance, a Director, a Manager, or any other senior financial officer
of Holdings to the effect that after giving effect to the consummation of the
Transactions, Holdings on a consolidated basis with the Restricted Subsidiaries
is Solvent.
6.9    KYC Information.
(a)    Upon the reasonable request of any Lender made at least ten days prior to
the Restatement Effective Date, the Borrower shall have provided to such Lender
the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, in each case at least three days prior to the
Restatement Effective Date.
(b)    At least three days prior to the Restatement Effective Date, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver a Beneficial Ownership Certification in
relation to the Borrower.
6.10    Refinancing. Substantially simultaneously with the funding of the Term A
Loans, the Restatement Date Refinancing shall be consummated.
6.11    Notice of Term Loan Borrowing. The Administrative Agent (or its counsel)
shall have received a Notice of Borrowing with respect to the Term A Loan
meeting the requirements of Section 2.3.
For purposes of determining compliance with the conditions specified in Section
6 on the Restatement Effective Date, each Lender that has signed the Restatement
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Effective Date specifying its objection thereto.
Section 7    Conditions Precedent to All Credit Events on and after the
Restatement Effective Date
Subject to Section 1.12, the agreement of each Lender to make any Loan requested
to be made by it on any date (excluding (i) Mandatory Borrowings and Revolving
Credit Loans required to be made by the Revolving Credit Lenders in respect of
Unpaid Drawings pursuant to Sections 3.3 and 3.4 and (ii) borrowings under
Sections 2.14) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date on or after the Restatement Effective Date is
subject to the satisfaction (or waiver) of the following conditions precedent:
7.1    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Credit Event pursuant
to any Loan made pursuant to Section 2.14(a) (which shall be subject to the
terms of Section 2.14(a)) (a) no Default or Event of Default shall have occurred
and be continuing and, in the case of any borrowing of Revolving Loans or
Swingline Loans, the aggregate unrestricted cash and Cash Equivalents of
Holdings and its Restricted Subsidiaries would not exceed $50,000,000 on a Pro
Forma Basis and (b) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects (provided that any such representations and warranties
which are qualified by materiality, material adverse effect or similar language
shall be true and correct in




-98-



--------------------------------------------------------------------------------




all respects) with the same effect as though such representations and warranties
had been made on and as of the date of such Credit Event (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (provided that any such representations and warranties which
are qualified by materiality, material adverse effect or similar language shall
be true and correct in all respects) as of such earlier date); provided solely
with respect to any Credit event pursuant to any Incremental Term Loan made
pursuant to Section 2.14(a), in connection with a Permitted Acquisition or other
Investment permitted hereunder, all representations and warranties shall be
subject to customary Sungard and “funds certain” provisions as reasonably agreed
by the Borrower and the Administrative Agent.
7.2    Notice of Borrowing; Letter of Credit Request.
(a)    Prior to the making of each Term Loan after the Restatement Effective
Date, the Administrative Agent shall have received a Notice of Borrowing meeting
the requirements of Section 2.3.
(b)    Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.
(c)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.
Section 8    Representations and Warranties
In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and the Borrower make the following representations and warranties to the
Lenders, all of which shall survive the execution and delivery of this Agreement
and the making of the Loans and the issuance of the Letters of Credit (it being
understood that the following representations and warranties shall be deemed
made with respect to any Foreign Subsidiary only to the extent relevant under
applicable law):
8.1    Corporate Status. Each Credit Party (a) is a duly organized and validly
existing corporation, limited liability company or other entity in good standing
(if applicable) under the laws of the jurisdiction of its organization and has
the corporate, limited liability company or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing (if applicable) in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect.
8.2    Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid,
and binding obligation of such Credit Party enforceable in accordance with its
terms (provided that, with respect to the creation and perfection of security
interests with respect to Indebtedness, Capital Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent enforceability of such obligation with
respect to which Capital Stock and Stock Equivalents of Foreign Subsidiaries is
governed by the Uniform Commercial Code), except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.




-99-



--------------------------------------------------------------------------------




8.3    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof and the other transactions contemplated hereby
or thereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect or (c) violate any provision of the certificate of
incorporation, by-laws, articles or other organizational documents of such
Credit Party or any of the Restricted Subsidiaries.
8.4    Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings or the Borrower, threatened in writing against Holdings,
the Borrower or any of the Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect.
8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, U or X of
the Board.
8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings,
consents, approvals, registrations and recordings in respect of the Liens
created pursuant to the Security Documents (and to release existing Liens), and
(iii) such licenses, approvals, authorizations, registrations, filings or
consents the failure of which to obtain or make would not reasonably be expected
to result in a Material Adverse Effect.
8.7    Investment Company Act. None of Holdings, the Borrower, or any other
Restricted Subsidiary is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
8.8    True and Complete Disclosure.
(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of Holdings,
the Borrower, any of the other Restricted Subsidiaries or any of their
respective authorized representatives to the Administrative Agent, any
Documentation Agent, Syndication Agent, any Joint Lead Arranger and Bookrunner,
and/or any Lender on or before the Restatement Effective Date (including all
such written information and data contained in (i) the Lender Presentation (as
updated prior to the Restatement Effective Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished (after giving effect to all supplements
and updates), it being understood and agreed that for purposes of this Section
8.8(a), such factual information and data shall not include pro forma financial
information, projections, estimates (including financial estimates, forecasts,
and other forward-looking information) or other forward looking information and
information of a general economic or general industry nature.
(b)    The projections (including financial estimates, forecasts, and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.




-100-



--------------------------------------------------------------------------------




(c)    As of the Restatement Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all material respects.
8.9    Financial Condition; Financial Statements.
(a)    (i) The unaudited historical consolidated financial information of
Holdings set forth in the Lender Presentation, and (ii) the Historical Financial
Statements, in each case present fairly in all material respects the combined
financial position of Holdings at the respective dates of said information,
statements and results of operations for the respective periods covered thereby.
The financial statements referred to in clause (a)(ii) of this Section 8.9 have
been prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements.
(b)    There has been no Material Adverse Effect since the Restatement Effective
Date.; provided that, until the last day of Holdings fourth fiscal quarter of
its 2021 fiscal year, the facts, circumstances and conditions relating to
Holdings and its Subsidiaries that (i) exist on the Amendment No. 1 Effective
Date, (ii) have been disclosed to the Lenders prior to the Amendment No. 1
Effective Date and (iii) have resulted solely and directly from the outbreak of
Covid-19 shall, for purposes of this representation and warranty, be deemed to
have existed on the Restatement Effective Date.
Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents.
8.10    Compliance with Laws; No Default. Each Credit Party is in compliance
with all Requirements of Law applicable to it or its property, except where the
failure to be in compliance would not reasonably be expected to result in a
Material Adverse Effect. No Default has occurred and is continuing.
8.11    Anti-Corruption, Sanctions and Anti-Money Laundering Compliance. The
Credit Parties have instituted and maintained policies and procedures reasonably
designed to promote and achieve compliance with Anti-Corruption Laws and
Sanctions and each Credit Party, their respective Subsidiaries, and to the
knowledge of each Credit Party, their respective Related Parties, are in
compliance, in all material respects, with Anti-Corruption Laws, Sanctions, the
Trading with the Enemy Act, as amended and Anti-Money Laundering Laws. None of
the Credit Parties, their respective Subsidiaries, and to the knowledge of the
Credit Parties, their respective Related Parties, is (a) the subject or target
of Sanctions, (b) included on List of Specially Designated Nationals by the
United States Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
any similar list enforced by any other relevant sanctions authority or (c) is
located, organized or resident in a Designated Jurisdiction. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
8.12    Tax Matters. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) each of Holdings, the Borrower and each of the
other Restricted Subsidiaries has filed all Tax returns required to be filed by
it and has timely paid all Taxes payable by it (whether or not shown on a Tax
return and including in its capacity as withholding agent) that have become due,
other than those being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of management of
Holdings, the Borrower or such Restricted Subsidiary, as applicable) with
respect thereto in accordance with GAAP and (b) each of Holdings, the Borrower
and each of the Restricted Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of management of Holdings, the Borrower or
such Restricted Subsidiary, as applicable) in accordance with GAAP for the
payment of all Taxes not yet due and payable. There is no current or proposed
Tax assessment, deficiency or other claim against Holdings, the Borrower or any
Restricted Subsidiary that would reasonably be expected to result in a Material
Adverse Effect.
8.13    Compliance with ERISA.




-101-



--------------------------------------------------------------------------------




(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Foreign Plan Event has occurred or is reasonably expected to occur.
8.14    Subsidiaries. Schedule 8.14 lists each Subsidiary of Holdings and the
Borrower (and the direct and indirect ownership interest of Holdings and the
Borrower therein), in each case existing on the Restatement Effective Date.
8.15    Intellectual Property. Each of Holdings, the Borrower and the other
Restricted Subsidiaries owns or has the right to use all Intellectual Property
that is used in or otherwise necessary for the operation of their respective
businesses as currently conducted, except where the failure of the foregoing
would not reasonably be expected to have a Material Adverse Effect. The
operation of their respective businesses by each of Holdings, the Borrower, and
the other Restricted Subsidiaries does not infringe upon, misappropriate,
violate or otherwise conflict with the Intellectual Property of any third party,
except as would not reasonably be expected to have a Material Adverse Effect.
8.16    Environmental Laws.
(a)    Except as set forth on Schedule 8.16, or as would not reasonably be
expected to have a Material Adverse Effect: (i) each of Holdings, the Borrower,
and the other Restricted Subsidiaries and their respective operations and
properties are in compliance with all applicable Environmental Laws; (ii) none
of Holdings, the Borrower, or any other Restricted Subsidiary has received
written notice of any Environmental Claim; (iii) none of Holdings, the Borrower,
or any Restricted Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any location;
and (iv) to the knowledge of the Borrower, no underground or above ground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by Holdings, the Borrower or any of the Restricted
Subsidiaries.
(b)    Except as set forth on Schedule 8.16, none of Holdings, the Borrower or
any of the Restricted Subsidiaries has treated, stored, transported, Released or
arranged for disposal or transport for disposal or treatment of Hazardous
Materials at, on, under or from any currently or, formerly owned or operated
property nor, to the knowledge of the Borrower, has there been any other Release
of Hazardous Materials at, on, under or from any such properties, in each case,
in a manner that would reasonably be expected to have a Material Adverse Effect.
8.17    Properties.
(a)    Each of Holdings, the Borrower, and the other Restricted Subsidiaries has
good and valid record title to, valid leasehold interests in, or rights to use,
all properties that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, free and
clear of all Liens (other than any Liens permitted by this Agreement) and except
where the failure to have such good title or interest would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
and (b) no Mortgage encumbers improved Real Estate that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968, as amended, unless flood insurance available under such
act has been obtained in accordance with Section 9.3(b).
(b)    Set forth on Schedule 1.1(a) is a list of each real property owned by any
Credit Party as of the Restatement Effective Date having a Fair Market Value in
excess of $20,000,000.
8.18    Solvency. On the Restatement Effective Date (after giving effect to the
Transactions) immediately following the making of the Loans and after giving
effect to the application of the proceeds of such Loans, Holdings on a
consolidated basis with its Subsidiaries will be Solvent.




-102-



--------------------------------------------------------------------------------




8.19    Patriot Act. On the Restatement Effective Date, the use of proceeds of
the Loans will not violate the PATRIOT Act in any material respect.
8.1    EEA Financial Institutions. No Credit Party is an Affected Financial
Institution.
Section 9    Affirmative Covenants
Each of Holdings and the Borrower hereby covenants and agrees that on the
Restatement Effective Date and thereafter, until the Commitments, the Swingline
Commitment and each Letter of Credit have terminated or been collateralized in
accordance with the terms of this Agreement and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations incurred hereunder (other
than contingent indemnity obligations, Secured Hedge Obligations and Secured
Cash Management Obligations and Letters of Credit collateralized in accordance
with the terms of this Agreement), are paid in full:
9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year)
(commencing with the fiscal year ending December 28, 2019), the consolidated
balance sheets of Holdings and the Restricted Subsidiaries as at the end of each
fiscal year, and the related consolidated statements of operations and cash
flows for such fiscal year, setting forth comparative consolidated and/or
combined figures for the preceding fiscal years, all in reasonable detail and
prepared in accordance with GAAP, and, in each case, certified by independent
certified public accountants of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of Holdings or any
of the Material Subsidiaries (or group of Subsidiaries that together would
constitute a Material Subsidiary) as a going concern (other than any exception,
explanatory paragraph or qualification, that is expressly solely with respect
to, or expressly resulting solely from, (i) an upcoming maturity date under any
Indebtedness occurring within one year from the time such opinion is delivered
or (ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period).
(b)    Quarterly Financial Statements. As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of Holdings (or, if such financial statements are not required to be filed
with the SEC, on or before the date that is 45 days after the end of each such
quarterly accounting period), the consolidated balance sheets of Holdings and
the Restricted Subsidiaries as at the end of such quarterly period and the
related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of the applicable
quarterly period, and commencing with the quarter ending September 30, 2019
setting forth comparative consolidated and/or combined figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the related period in the prior fiscal year, all of
which shall be certified by an Authorized Officer of Holdings as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of Holdings and its Restricted Subsidiaries in
accordance with GAAP (except as noted therein), subject to changes resulting
from normal year-end adjustments and the absence of footnotes, and, with respect
to fiscal 2014 reporting periods, subject to finalization of the purchase price
allocation to the fair value of assets acquired and liabilities assumed in the
Transactions, as required by GAAP.
(c)    Budgets. In the event that Holdings (or any Parent Entity) ceases to
provide public guidance or provides public guidance that is substantially less
in scope than the most recent annual guidance provided by National Vision
Holdings, Inc. prior to the Restatement Effective Date, within 90




-103-



--------------------------------------------------------------------------------




days after the commencement of each fiscal year of Holdings, a budget of
Holdings in reasonable detail on an annual basis for such fiscal year as
customarily prepared by management of Holdings for its internal use consistent
in scope with the financial statements provided pursuant to Section 9.1(a),
setting forth the principal assumptions upon which such budget is based
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of Holdings or the
Borrower stating that such Projections have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such Projections, it being understood
and agreed that such Projections and assumptions as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such Projections may differ from the projected results and such
differences may be material.
(d)    Officer’s Certificates. Not later than five days after the delivery of
the financial statements provided for in Sections 9.1(a) and (b), a certificate
of an Authorized Officer of Holdings or the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, as the case may be, which
certificate shall set forth (i) a specification of any change in the identity of
the Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the
Restatement Effective Date or the most recent fiscal year or period, as the case
may be and (ii) the reasonably detailed calculation of the then applicable
status and underlying calculations in connection therewith.financial maintenance
covenants under Section 10.7. At the time of the delivery of the financial
statements provided for in Section 9.1(a), a certificate of an Authorized
Officer of Holdings or the Borrower setting forth changes to the legal name,
jurisdiction of formation, type of entity and organizational number (or
equivalent) to the Person organized in a jurisdiction where an organizational
identification number is required to be included in a Uniform Commercial Code
financing statement, in each case for each Credit Party or confirming that there
has been no change in such information since the Restatement Effective Date or
the date of the most recent certificate delivered pursuant to this clause (d),
as the case may be.
(e)    Notice of Default or Litigation. Promptly after an Authorized Officer of
Holdings or any of the Restricted Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action Holdings proposes to take with respect thereto and (ii)
any litigation or governmental proceeding pending against Holdings or any of the
Subsidiaries that would reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect.
(f)    Environmental Matters. Promptly after an Authorized Officer of Holdings
or any of the Restricted Subsidiaries obtains knowledge of any one or more of
the following environmental matters, unless such environmental matters would not
reasonably be expected to result in a Material Adverse Effect, notice of:
(i)    any pending or threatened Environmental Claim against any Credit Party or
any Real Estate; and
(ii)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.
All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.
(g)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements (other than
drafts of pre-effective versions of registration statements) with, and reports
to, the SEC or any analogous Governmental Authority in any relevant jurisdiction
by Holdings or any of the Restricted Subsidiaries (other than amendments to any




-104-



--------------------------------------------------------------------------------




registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statements on Form
S-8) and copies of all financial statements, proxy statements, notices, and
reports that Holdings or any of the Restricted Subsidiaries shall send to the
holders of any publicly issued debt of Holdings and/or any of the Restricted
Subsidiaries, in their capacity as such holders, lenders or agents (in each case
to the extent not theretofore delivered to the Administrative Agent pursuant to
this Agreement) and, with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time (including, without limitation, information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” requirements
under the PATRIOT Act or other applicable anti-money laundering laws); provided,
that none of Holdings, the Borrower nor any other Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective contractors) is
prohibited by law, or any binding agreement or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.
(h)    Patriot Act/Beneficial Ownership Regulation. Promptly following any
request therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower or any direct or indirect parent of Holdings or (B)
Holdings’ (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to each
of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and the Restricted Subsidiaries on a
standalone basis, on the other hand.
Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) Holdings posts such documents, or provides a link thereto on Holdings’
website on the Internet; (ii) such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), or (iii) such financial
statements and/or other documents are posted on the SEC’s website on the
internet at www.sec.gov; provided, that, (A) the Borrower shall, at the request
of the Administrative Agent, continue to deliver copies (which delivery may be
by electronic transmission ) of such documents to the Administrative Agent and
(B) the Borrower shall notify (which notification may be by facsimile or
electronic transmission) the Administrative Agent of the posting of any such
documents on any website described in this paragraph. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.
Each Credit Party hereby acknowledges and agrees that, unless the Borrower
notifies the Administrative Agent in advance, all financial statements and
certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby
deemed to be suitable for distribution, and to be made available, to all Lenders
and may be treated by the Administrative Agent and the Lenders as not containing
any material nonpublic information.
9.2    Books, Records, and Inspections. Holdings will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts




-105-



--------------------------------------------------------------------------------




to cause such inspection to be permitted to the extent that it is not within
such party’s control to permit such inspection), and to examine the books and
records of Holdings and any such Subsidiary and discuss the affairs, finances
and accounts of Holdings and of any such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default, (a)
only the Administrative Agent on behalf of the Required Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.2, (b)
the Administrative Agent shall not exercise such rights more than one time in
any calendar year, which such visit will be at Holdings’ expense, and (c)
notwithstanding anything to the contrary in this Section 9.2, none of Holdings
or any of the Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any agreement binding on
a third-party or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of Holdings at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give Holdings the
opportunity to participate in any discussions with Holdings’ independent public
accountants.
9.3    Maintenance of Insurance. (a) Holdings will, and will cause each Material
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that Holdings believes
(in the good faith judgment of the management of Holdings) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which Holdings believes (in the good faith judgment of management of Holdings)
is reasonable and prudent in light of the size and nature of its business and
the availability of insurance on a cost-effective basis) and against at least
such risks (and with such risk retentions) as Holdings believes (in the good
faith judgment of management of Holdings) is reasonable and prudent in light of
the size and nature of its business and the availability of insurance on a
cost-effective basis; and will furnish to the Administrative Agent, promptly
following written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried and (b) with respect to each
Mortgaged Property, Holdings will obtain flood insurance in such total amount as
may reasonably be required by the Collateral Agent but in any event in the
minimum amount as required by law, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “special flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time. Each such policy of insurance shall
(i) name the Collateral Agent, on behalf of the Secured Parties as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Collateral Agent, on behalf of the Secured Parties as the loss payee
thereunder.
9.4    Payment of Taxes. Holdings will pay and discharge, and will cause each of
the Restricted Subsidiaries to pay and discharge, all material Taxes imposed
upon it (including in its capacity as a withholding agent) or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims in respect of
any Taxes imposed, assessed or levied that, if unpaid, would reasonably be
expected to become a material Lien upon any properties of Holdings or any of the
Restricted Subsidiaries; provided that neither Holdings nor any of the
Restricted Subsidiaries shall be required to pay any such Tax that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of Holdings) with respect
thereto in accordance with GAAP and the failure to pay would not reasonably be
expected to result in a Material Adverse Effect.
9.5    Preservation of Existence; Consolidated Corporate Franchises. Holdings
and the Borrower will, and will cause each Material Subsidiary to, take all
actions necessary (a) to preserve and keep in full force and effect its
existence, organizational rights and authority and (b) to maintain its rights,
privileges (including its good standing (if applicable)), permits, licenses and
franchises necessary in the normal conduct of its business, in each case, except




-106-



--------------------------------------------------------------------------------




to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided, however, that Holdings and its Subsidiaries
may consummate any transaction permitted under Permitted Investments and
Sections 10.2, 10.3, 10.4, or 10.5.
9.6    Compliance with Statutes, Regulations, Etc. Holdings will, and will cause
each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations, and orders applicable to it or its property, including, without
limitation, applicable Sanctions and Anti-Corruption Laws, as amended, and the
rules and regulations promulgated thereunder, and all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, (b) comply
with, and use commercially reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all Environmental Laws, and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
Environmental Laws, and (c) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal, and other actions required
under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of (a), (b), and (c) of this Section
9.6, where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
9.7    ERISA. (a) Holdings will furnish to the Administrative Agent promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that any Credit Party or any of its Subsidiaries may request
with respect to any Multiemployer Plan to which a Credit Party or any of its
Subsidiaries is obligated to contribute; provided that if the Credit Parties or
any of their Subsidiaries have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Credit Parties shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and further provided,
that the rights granted to the Administrative Agent in this Section shall be
exercised not more than once during a 12-month period, and (b) Holdings will
notify the Administrative Agent promptly following the occurrence of any ERISA
Event or Foreign Plan Event that, alone or together with any other ERISA Events
or Foreign Plan Events that have occurred, would reasonably be expected to
result in liability of any Credit Party that would reasonably be expected to
have a Material Adverse Effect.
9.8    Maintenance of Properties. Holdings will, and will cause each of the
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty, and condemnation excepted, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
9.9    Transactions with Affiliates. Holdings will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than Holdings and the Restricted Subsidiaries) involving
aggregate payments or consideration in excess of $2,500,000 for any individual
transaction or series of related transactions on terms that are at least
substantially as favorable to Holdings or such Restricted Subsidiary as it would
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate, as determined by the board of directors of Holdings or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to (a) the payment of fees for management, consulting, and
financial services rendered to Holdings and the Restricted Subsidiaries and
customary investment banking fees for services rendered to Holdings and the
Subsidiaries in connection with divestitures, acquisitions, financings and other
transactions which payments are approved by a majority of the board of directors
of Holdings in good faith, (b) transactions permitted by Section 10.5, (c)
consummation of the Transactions and the payment of the Transaction Expenses,
(d) the issuance of Capital Stock or Stock Equivalents of Holdings (or any
direct or indirect parent thereof) or any of its Subsidiaries not otherwise
prohibited by the Credit Documents, (e) loans, advances and other transactions
between or among Holdings, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) in which Holdings or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of
Holdings but for Holdings’ or a Subsidiary’s ownership of Capital Stock or Stock
Equivalents in such joint venture or Subsidiary) to the extent permitted under
Section 10, (f) employment and severance arrangements between Holdings and the




-107-



--------------------------------------------------------------------------------




Restricted Subsidiaries and their respective officers, employees or consultants
(including management and employee benefit plans or agreements, stock option
plans and other compensatory arrangements) in the ordinary course of business
(including loans and advances in connection therewith), (g) payments by Holdings
(and any direct or indirect parent thereof) and the Subsidiaries pursuant to the
tax sharing agreements among Holdings (and any such parent) and the Subsidiaries
that are permitted under Section 10.5(b)(15); provided that in each case the
amount of such payments in any fiscal year does not exceed the amount that
Holdings, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the
extent of the amount received from Unrestricted Subsidiaries) would have been
required to pay in respect of such foreign, federal, state and/or local taxes
for such fiscal year had Holdings, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) paid such taxes
separately from any such direct or indirect parent company of Holdings, (h) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, managers, consultants, officers, employees of
Holdings (or any direct or indirect parent thereof) and the Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings and the Subsidiaries, (i) transactions undertaken pursuant
to membership in a purchasing consortium, (j) transactions pursuant to any
agreement or arrangement as in effect as of the Restatement Effective Date, or
any amendment, modification, supplement or replacement thereto (so long as any
such amendment, modification, supplement or replacement is not disadvantageous
in any material respect to the Lenders when taken as a whole as compared to the
applicable agreement as in effect on the Restatement Effective Date as
determined by the Borrower in good faith), (k) customary payments by Holdings
(or any direct or indirect parent) and any Restricted Subsidiaries to the
Sponsor made for any financial advisory, consulting, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), (l) the existence
and performance of agreements and transactions with any Unrestricted Subsidiary
that were entered into prior to the designation of a Restricted Subsidiary as
such Unrestricted Subsidiary to the extent that the transaction was permitted at
the time that it was entered into with such Restricted Subsidiary and
transactions entered into by an Unrestricted Subsidiary with an Affiliate prior
to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary; provided that such transaction was not entered into in contemplation
of such designation or redesignation, as applicable, (m) Affiliate repurchases
of the Loans or Commitments to the extent permitted hereunder and the holding of
such Loans or Commitments and the payments and other transactions contemplated
herein in respect thereof, and (n) any customary transactions with a Receivables
Subsidiary effected as part of a Receivables Facility.
9.10    End of Fiscal Years. Holdings will, for financial reporting purposes,
cause each of its, and each of the Restricted Subsidiaries’, fiscal years to end
on dates consistent with past practice; provided, however, that Holdings may,
upon written notice to the Administrative Agent change the financial reporting
convention specified above to (x) align the dates of such fiscal year and for
any Restricted Subsidiary whose fiscal years end on dates different from those
of Holdings or (y) any other financial reporting convention (including a change
of fiscal year) reasonably acceptable (such consent not to be unreasonably
withheld or delayed) to the Administrative Agent, in which case Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.
9.11    Additional Guarantors and Grantors. Subject to any applicable
limitations set forth in the Security Documents, Holdings will cause each direct
or indirect Subsidiary (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Restatement Effective Date (including pursuant
to a Permitted Acquisition), and each other Subsidiary that ceases to constitute
an Excluded Subsidiary, within 60 days from the date of such formation,
acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion), and Holdings may
at its option cause any Subsidiary, to execute a supplement to each of the
Guarantee, the Pledge Agreement and the Security Agreement in order to become a
Guarantor under the Guarantee and a grantor under such Security Documents or, to
the extent reasonably requested by the Collateral Agent, enter into a new
Security Document substantially consistent with the analogous existing Security
Documents and otherwise in form and substance reasonably satisfactory to the
Collateral Agent and take all other action reasonably requested by the
Collateral Agent to grant a perfected security interest in its assets to
substantially the same extent as created and perfected by the Credit Parties on
the Restatement Effective Date and pursuant to Section 9.14(d) in the case of
such Credit Parties. For the avoidance of doubt, no Credit Party or any
Restricted Subsidiary that is a Domestic Subsidiary shall be required to take
any action outside the United States to perfect any security interest in the
Collateral (including the execution of any agreement, document or other




-108-



--------------------------------------------------------------------------------




instrument governed by the law of any jurisdiction other than the United States,
any State thereof or the District of Columbia).
9.12    Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents and other than (x)
when in the reasonable determination of the Administrative Agent and the
Borrower (as agreed to in writing), the cost or other consequences of doing so
would be excessive in view of the benefits to be obtained by the Lenders
therefrom or (y) to the extent doing so would result in material adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent, Holdings will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than any
Excluded Stock and Stock Equivalents) held directly by Holdings or any other
Credit Party, (ii) all evidences of Indebtedness in excess of $10,000,000
received by Holdings or any of the Guarantors in connection with any disposition
of assets pursuant to Section 10.4(b), and (iii) any promissory notes executed
after the Restatement Effective Date evidencing Indebtedness in excess of
$10,000,000 of Holdings or any Subsidiary that is owing to Holdings or any other
Credit Party, in each case, to be delivered to the Collateral Agent as security
for the Obligations accompanied by undated instruments of transfer executed in
blank pursuant to the terms of the Security Documents. Notwithstanding the
foregoing any promissory note among Holdings and/or its Subsidiaries need not be
delivered to the Collateral Agent so long as (i) a global intercompany note
superseding such promissory note has been delivered to the Collateral Agent,
(ii) such promissory note is not delivered to any other party other than
Holdings or any other Credit Party, in each case, owed money thereunder, and
(iii) such promissory note indicates on its face that it is subject to the
security interest of the Collateral Agent.
9.13    Use of Proceeds.
(a)    The Borrower will use Letters of Credit, Revolving Loans and Swingline
Loans for working capital and general corporate purposes (including any
transaction not prohibited by the Credit Documents).
(b)    On the Restatement Effective Date, the Borrower will use the proceeds of
the Term A Loans and cash on hand to effect the transactions contemplated by the
Restatement Agreement, including the prepayment of all amounts outstanding
(other than contingent obligations) under the Original Credit Agreement
immediately prior the Restatement Effective Date.
(c)    Notwithstanding the foregoing, the Borrower shall not use the proceeds of
any Loan in any manner that would make the representations described in Section
8.11 untrue.
9.14    Further Assurances.
(a)    Subject to the terms of Sections 9.11 and 9.12, this Section 9.14 and the
Security Documents, Holdings will, and will cause each other Credit Party to,
execute any and all further documents, financing statements, agreements, and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect, and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of Holdings and the Restricted Subsidiaries.
(b)    Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Borrower (as agreed to in writing), the cost or other consequences
of doing so would be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) to the extent doing so would result in material adverse
tax consequences as reasonably determined by the Borrower in consultation with
the Administrative Agent, if any assets (other than Excluded Property)
(including any real estate or improvements thereto or any interest therein but
excluding Capital Stock and Stock Equivalents of any Subsidiary and excluding
any real estate which the Borrower or applicable Credit Party intends to dispose
of pursuant to a Permitted Sale Leaseback so long as actually disposed of within
270 days of acquisition (or such longer period as the Administrative Agent may
reasonably agree)) with a book value in excess of $20,000,000 (at the time of
acquisition) are acquired by Holdings or any other Credit Party after the
Restatement Effective Date (other than assets constituting Collateral under a
Security Document that become subject to the Lien of the




-109-



--------------------------------------------------------------------------------




applicable Security Document upon acquisition thereof) that are of a nature
secured by a Security Document or that constitute a fee interest in real
property in the United States, Holdings will notify the Collateral Agent, and,
if requested by the Collateral Agent, Holdings will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the other
applicable Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent, as soon as commercially reasonable
but in no event later than 90 days, unless extended by the Administrative Agent
in its sole discretion, to grant and perfect such Liens consistent with the
applicable requirements of the Security Documents, including actions described
in clause (a) of this Section 9.14.
(c)    Any Mortgage delivered to the Administrative Agent in accordance with the
preceding clause (b) shall, if requested by the Collateral Agent, be received as
soon as commercially reasonable but in no event later than 90 days (except as
set forth in the preceding clause (b)), unless extended by the Administrative
Agent acting reasonably and accompanied by (x) a policy or policies (or an
unconditional binding commitment therefor to be replaced by a final title
policy) of title insurance issued by a nationally recognized title insurance
company, in such amounts as reasonably acceptable to the Administrative Agent
not to exceed the Fair Market Value of the applicable Mortgaged Property,
insuring the Lien of each Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2 or as otherwise permitted by the Administrative Agent
and otherwise in form and substance reasonably acceptable to the Administrative
Agent and the Borrower, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request but only to the
extent such endorsements are (i) available in the relevant jurisdiction
(provided in no event shall the Administrative Agent request a creditors’ rights
endorsement) and (ii) available at commercially reasonable rates, (y) an opinion
of local counsel to the applicable Credit Party in form and substance reasonably
acceptable to the Administrative Agent, (z) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, and if any
improvements on such Mortgaged Property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) certificates
of insurance evidencing the insurance required by Section 9.3 in form and
substance reasonably satisfactory to the Administrative Agent, and (aa) an ALTA
survey in a form and substance reasonably acceptable to the Collateral Agent or
such existing survey together with a no-change affidavit sufficient for the
title company to remove all standard survey exceptions from the title policy
related to such Mortgaged Property and issue the endorsements required in (x)
above; provided that no Mortgage shall be executed and delivered until each
Lender has received the documents stipulated in clause (z) above.
(d)    Post-Closing Covenant. Holdings agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
9.14 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.14 with respect to such action or such later date as the
Administrative Agent may reasonably agree.
9.15    Lines of Business. Holdings and the Restricted Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by Holdings and the
Subsidiaries, taken as a whole, on the Restatement Effective Date and other
business activities which are extensions thereof or otherwise incidental,
synergistic, reasonably related, or ancillary to any of the foregoing (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment).
Section 10    Negative Covenants
Each of Holdings and the Borrower hereby covenants and agrees that on the
Restatement Effective Date (immediately after consummation of the Acquisition)
and thereafter, until the Commitments, the Swingline Commitment and each Letter
of Credit have terminated or been collateralized in accordance with the terms of
this Agreement and the Loans and Unpaid Drawings, together with interest, Fees,
and all other Obligations incurred hereunder (other than contingent indemnity
obligations, Secured Hedge Obligations and Secured Cash Management Obligations
and Letters of Credit, collateralized in accordance with the terms of this
Agreement), are paid in full:
10.1    Limitation on Indebtedness. Holdings will not, and will not permit any
Restricted Subsidiary to create, incur, issue, assume, guarantee or otherwise
become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness) and




-110-



--------------------------------------------------------------------------------




Holdings will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary to issue any shares of Disqualified Stock or, in the case
of Restricted Subsidiaries that are not Guarantors, preferred stock; provided
that, following the Additional Restrictions Period, Holdings may incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock, and any Restricted Subsidiarythe Borrower or any Guarantor may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock, if, after giving effect thereto, the
Fixed Charge Coverage Ratio of Holdings and the Restricted Subsidiaries would be
at least 2.00 to 1.00; provided further that the amount of Indebtedness (other
than Acquired Indebtedness), Disqualified Stock and preferred stock that may be
incurred pursuant to the foregoing together with any amounts incurred under
Section 10.1(n)(x) by Restricted Subsidiaries that are not Guarantors shall not
exceed the greater of (x) $35,000,000 and (y) 30.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at any one
time outstanding.Consolidated Total Debt to Consolidated EBITDA Ratio is equal
to or less than 3.75:1.00.
The foregoing limitations will not apply to:
(a)    Indebtedness arising under the Credit Documents;
(b)    [Reserved];
(c)    (i) Indebtedness (including any unused commitment) outstanding on the
Restatement Effective Date listed on Schedule 10.1 and (ii) intercompany
Indebtedness (including any unused commitment) outstanding on the Restatement
Effective Date listed on Schedule 10.1 (other than intercompany Indebtedness
owed by a Credit Party to another Credit Party);
(d)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and preferred stock incurred by Holdings or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation, maintenance,
replacement or improvement of property (real or personal) or equipment that is
used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of Holdings or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of Holdings or such Restricted Subsidiary, in an aggregate
principal amount which, when aggregated with the principal amount of all other
Indebtedness, Disqualified Stock and preferred stock then outstanding and
incurred pursuant to this clause (d) and all Refinancing Indebtedness incurred
to refinance any other Indebtedness, Disqualified Stock and preferred stock
incurred pursuant to this clause (d), does not exceed the greater of (x)
$35,000,000 and (y) 35.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of incurrence;
provided that Capitalized Lease Obligations incurred by Holdings or any
Restricted Subsidiary pursuant to this clause (d) in connection with a Permitted
Sale Leaseback shall not be subject to the foregoing limitation so long as the
proceeds of such Permitted Sale Leaseback are used by Holdings or such
Restricted Subsidiary to permanently repay outstanding Term Loans or other
Indebtedness secured by a Lien on the assets subject to such Permitted Sale
Leaseback (excluding any Lien ranking junior to the Lien securing the
Obligations);
(e)    Indebtedness incurred by Holdings or any Restricted Subsidiary (including
letter of credit obligations consistent with past practice constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business), in respect of workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement or indemnification type obligations
regarding workers’ compensation claims, performance or surety bonds, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance;
(f)    Indebtedness arising from agreements of Holdings or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary or other
Person, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition; provided that such




-111-



--------------------------------------------------------------------------------




Indebtedness is not reflected on the balance sheet of Holdings or any Restricted
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected as Indebtedness on such balance sheet for purposes of this
clause (f));
(g)    Indebtedness of Holdings to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not the Borrower or a
Guarantor is subordinated in right of payment to Holdings’ Guarantee; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to another Borrower or another Restricted Subsidiary) shall be deemed,
in each case to be an incurrence of such Indebtedness not permitted by this
clause;
(h)    Indebtedness of a Restricted Subsidiary owing to Holdings or another
Restricted Subsidiary; provided that if the Borrower or a Guarantor incurs such
Indebtedness owing to a Restricted Subsidiary that is not the Borrower or a
Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor as the case may be; provided, further, that any
subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness not permitted by this clause;
(i)    shares of preferred stock of a Restricted Subsidiary issued to Holdings
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to Holdings or
another Restricted Subsidiary) shall be deemed in each case to be an issuance of
such shares of preferred stock not permitted by this clause;
(j)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);
(k)    obligations in respect of self-insurance, performance, bid, appeal, and
surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;
(l)    (i) Indebtedness, Disqualified Stock and preferred stock of Holdings or
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 100% of the net cash proceeds received by Holdings since
immediately after the Restatement Effective Date from the issue or sale of
Equity Interests of Holdings or cash contributed to the capital of Holdings (in
each case, other than Excluded Contributions, any Cure Amount or proceeds of
Disqualified Stock or sales of Equity Interests to Holdings or any of its
Subsidiaries) as determined in accordance with Sections 10.5(a)(iii)(B) and
10.5(a)(iii)(C) to the extent such net cash proceeds or cash have not been
applied pursuant to such clauses to make Restricted Payments or to make other
Investments, payments or exchanges pursuant to Section 10.5(b) or to make
Permitted Investments (other than Permitted Investments specified in clauses (i)
and (iii) of the definition thereof) and (ii) Indebtedness, Disqualified Stock
or preferred stock of Holdings or any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference,
which when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and preferred stock then outstanding
and incurred pursuant to this clause (l)(ii), does not at any one time
outstanding exceed the greater of (x) $45,000,000 and (y) 40.0% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of incurrence (it being understood that any Indebtedness,
Disqualified Stock or preferred stock incurred pursuant to this clause (l)(ii)
shall cease to be deemed incurred or outstanding for purposes of this clause
(l)(ii) but shall be deemed incurred for the purposes of the first paragraph of
this Section 10.1 from and after the first date on which Holdings or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Stock
or preferred stock under the first paragraph of this Section 10.1 without
reliance on this clause (l)(ii));Permitted Other Indebtedness and/or Permitted
Convertible Indebtedness in an aggregate principal amount not to exceed
$750,000,000;




-112-



--------------------------------------------------------------------------------




(m)    the incurrence or issuance by Holdings or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or preferred stock which serves to refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(i) and, this clause (m) and clause (n) below or any Indebtedness,
Disqualified Stock or preferred stock issued to so refinance, replace, refund,
extend, renew, defease, restructure, amend, restate or otherwise modify
(collectively, “refinance”) such Indebtedness, Disqualified Stock or preferred
stock (the “Refinancing Indebtedness”) prior to its respective maturity;
provided, that such Refinancing Indebtedness (1) has a weighted average life to
maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining weighted average life to maturity of the Indebtedness,
Disqualified Stock or preferred stock being refinanced, (2) to the extent such
Refinancing Indebtedness refinances (i) Indebtedness that is unsecured or
secured by a Lien ranking junior to the Liens securing the Obligations, such
Refinancing Indebtedness is unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations, (ii) Disqualified Stock or preferred stock, such
Refinancing Indebtedness must be Disqualified Stock or preferred stock,
respectively, and (iii) Indebtedness subordinated to the Obligations, such
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the Indebtedness being refinanced and (3) shall not include
Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of Holdings
that is not the Borrower or a Guarantor that refinances Indebtedness,
Disqualified Stock or preferred stock of the Borrower or a Guarantor;
(n)    following the Additional Restrictions Period, Indebtedness, Disqualified
Stock or preferred stock of (x) Holdings, the Borrower or a Restricted
SubsidiaryGuarantor incurred or issued to finance an acquisition, merger, or
consolidation; provided that the amount of Indebtedness (other than Acquired
Indebtedness), Disqualified Stock and preferred stock that may be incurred
pursuant to the foregoing, together with any amounts incurred under the first
paragraph of this Section 10.1 by Restricted Subsidiaries that are not
Guarantors shall not exceed the greater of (x) $30,000,000 and (y) 30.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding, or (y) Persons that are acquired by
Holdings or any Restricted Subsidiary or merged into or consolidated with
Holdings or a Restricted Subsidiary in accordance with the terms hereof
(including designating an Unrestricted Subsidiary a Restricted Subsidiary);
provided that after giving effect to any such acquisition, merger, consolidation
or designation described in this clause (n), either: (1) Holdings would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in the first paragraph of this
Section 10.1 or (2) the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries is equal to or greater than that immediately prior to
such acquisition, merger, consolidation or designationthe Consolidated Total
Debt to Consolidated EBITDA Ratio is equal to or less than 3.75:1.00;
(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
(p)    (i) Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit, in a principal amount not in excess of the stated amount of
such letter of credit so long as such letter of credit is otherwise permitted to
be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of Holdings to the extent required by law or
in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;
(q)    (1) any guarantee by Holdings or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as in the case of a
guarantee of Indebtedness by a Restricted Subsidiary that is not a Guarantor,
such Indebtedness could have been incurred directly by the Restricted Subsidiary
providing such guarantee or (2) any guarantee by a Restricted Subsidiary of
Indebtedness of Holdings;
(r)    Indebtedness of Restricted Subsidiaries that are not Guarantors in an
amount not to exceed, in the aggregate at any one time outstanding, the greater
of (x) $15,000,000 and (y) 10.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) (it being




-113-



--------------------------------------------------------------------------------




understood that any Indebtedness incurred pursuant to this clause (r) shall
cease to be deemed incurred or outstanding for purposes of this clause (r) but
shall be deemed incurred for the purposes of the first paragraph of this
covenant from and after the first date on which such Restricted Subsidiary could
have incurred such Indebtedness under the first paragraph of this covenant
without reliance on this clause (r));[reserved];
(s)    Indebtedness of Holdings or any of the Restricted Subsidiaries consisting
of (i) the financing of insurance premiums or (ii) take or pay obligations
contained in supply arrangements in each case, incurred in the ordinary course
of business or consistent with past practice;
(t)    Indebtedness of Holdings or any of the Restricted Subsidiaries undertaken
in connection with cash management and related activities with respect to any
Subsidiary or joint venture in the ordinary course of business, including with
respect to financial accommodations of the type described in the definition of
“Cash Management Services”;
(u)    Indebtedness consisting of Indebtedness issued by Holdings or any of the
Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Holdings or any direct or indirect parent company of Holdings to the extent
described in clause (4) of Section 10.5(b);
(v)    to the extent constituting Indebtedness, obligations pursuant to the
Wal-Mart Agreements;
(w)    Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(i); and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of “Permitted Other Indebtedness”; and
(x)    following the Additional Restrictions Period, Indebtedness in respect of
(i) Permitted Other Indebtedness; provided that the aggregate principal amount
of all such Permitted Other Indebtedness issued or incurred pursuant to this
clause (i), when aggregated with the amount of Incremental Term Loans and New
Revolving Commitments established shall not exceed the Maximum Incremental
Facilities Amount and (ii) any refinancing, refunding, renewal or extension of
any Indebtedness specified in subclause (i) above; provided that (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium and accrued and unpaid interest in
connection with such refinancing) and (y) such Indebtedness otherwise complies
with the definition of “Permitted Other Indebtedness”.
For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (x) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, Holdings, in its sole discretion, will
classify and may reclassify such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or preferred stock
in one of the above clauses or paragraphs; and (ii) at the time of incurrence,
Holdings will be entitled




-114-



--------------------------------------------------------------------------------




to divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in this Section 10.1.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums, and other costs and expenses
and accrued and unpaid interest incurred in connection with such refinancing.
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.
10.2    Limitation on Liens. (a)    Holdings will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of Holdings or any Restricted Subsidiary, whether now owned or
hereafter acquired (each, a “Subject Lien”) that secures obligations under any
Indebtedness on any asset or property of Holdings or any Restricted Subsidiary,
except:Holdings will not, and will not permit any of the Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any property or
assets of any kind (real or personal, tangible or intangible) of Holdings or any
Restricted Subsidiary, whether now owned or hereafter acquired other than
Permitted Liens.
(i)    in the case of Subject Liens on any Collateral, if such Subject Lien is a
Permitted Lien;
(ii)    in the case of any other asset or property, any Subject Lien if (i) the
Obligations are equally and ratably secured with (or on a senior basis to, in
the case such Subject Lien secures any Junior Debt) the obligations secured by
such Subject Lien or (ii) such Subject Lien is a Permitted Lien; and
(iii)    any other Subject Lien (without duplication of Liens permitted under
clauses (i) and (ii) of this Section 10.2(a)) if (x) the obligations secured by
such Subject Lien (“Junior Lien Indebtedness”) are junior to the Obligations and
(y) the assets or property secured by such Subject Lien are on Collateral (or
immediately upon incurring such Junior Lien Indebtedness such assets or property
become Collateral); provided that (i) in the case of Junior Lien Indebtedness
that constitutes debt for borrowed money, such Junior Lien Indebtedness complies
with clauses (a), (b), and (c) of the definition of “Permitted Other
Indebtedness” and (ii) in the case of Junior Lien Indebtedness that constitutes
debt for borrowed money, the applicable holders of such Junior Lien Indebtedness
(or a representative thereof on behalf of such holders) shall enter into
security documents with terms and conditions not materially more restrictive to
the Credit Parties, taken as a whole, than the terms and conditions of the
Security Documents and shall (A) in the case




-115-



--------------------------------------------------------------------------------




of the first such issuance of such Junior Lien Indebtedness, the Collateral
Agent, the Administrative Agent and the representative of the holders of such
Junior Lien Indebtedness shall have entered into the Second Lien Intercreditor
Agreement and (B) in the case of subsequent issuances of such Junior Lien
Indebtedness, the representative for the holders of such Junior Lien
Indebtedness shall have become a party to the Second Lien Intercreditor
Agreement in accordance with the terms thereof; and without any further consent
of the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to execute and deliver on behalf of the Secured Parties the Second
Lien Intercreditor Agreement contemplated by this clause (ii).
(b)    Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.
10.3    Limitation on Fundamental Changes. Holdings will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
(a)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person may be merged,
amalgamated or consolidated with or into Holdings or the Borrower; provided that
(A) Holdings or the Borrower shall be the continuing or surviving corporation or
(B) if the Person formed by or surviving any such merger, amalgamation or
consolidation is not Holdings or the Borrower (such other Person, the “Successor
Borrower”), (1) the Successor Borrower shall be an entity organized or existing
under the laws of the United States, any state thereof, or the District of
Columbia, (2) the Successor Borrower shall expressly assume all the obligations
of Holdings or the Borrower under this Agreement and the other Credit Documents
pursuant to a supplement hereto or thereto or in a form otherwise reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger, amalgamation or consolidation, shall have by a
supplement to the Guarantee confirmed that its guarantee thereunder shall apply
to any Successor Borrower’s obligations under this Agreement, (4) each
Subsidiary grantor and each Subsidiary pledgor, unless it is the other party to
such merger, amalgamation or consolidation, shall have by a supplement to any
applicable Security Document affirmed that its obligations thereunder shall
apply to its Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger,
amalgamation or consolidation, shall have affirmed that its obligations under
the applicable Mortgage shall apply to its Guarantee as reaffirmed pursuant to
clause (3), and (6) the Successor Borrower shall have delivered to the
Administrative Agent (x) an officer’s certificate stating that such merger,
amalgamation, or consolidation and such supplements preserve the enforceability
of the Guarantee and the perfection and priority of the Liens under the
applicable Security Documents and (y) if requested by the Administrative Agent,
an opinion of counsel to the effect that such merger, amalgamation, or
consolidation does not violate this Agreement or any other Credit Document and
that the provisions set forth in the preceding clauses (3) through (5) preserve
the enforceability of the Guarantee and the perfection of the Liens created
under the applicable Security Documents (it being understood that if the
foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement);
(b)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person (in each case,
other than the Borrower) may be merged, amalgamated or consolidated with or into
any one or more Subsidiaries of Holdings; provided that (i) in the case of any
merger, amalgamation or consolidation involving one or more Restricted
Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or surviving
Person or (B) Holdings shall cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation and if the surviving Person is not already
a Guarantor, such Person shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the




-116-



--------------------------------------------------------------------------------




Secured Parties, and (iii) Holdings shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger, amalgamation or
consolidation and any such supplements to any Security Document preserve the
enforceability of the Guarantees and the perfection and priority of the Liens
under the applicable Security Documents;
(c)    the Transactions may be consummated;
(d)    (i) any Restricted Subsidiary that is not a Credit Party may convey,
sell, lease, assign, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or dissolution or otherwise) to Holdings or any
other Restricted Subsidiary or (ii) any Credit Party (other than the Borrower)
may convey, sell, lease, assign, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or dissolution or otherwise) to any other
Credit Party;
(e)    any Subsidiary may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to a Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;
(f)    any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and is not materially
disadvantageous to the Lenders;
(g)    Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(g), will include any disposition below
the dollar threshold set forth in clause (d) of the definition of “Asset Sale”)
permitted by Section 10.4 or an investment permitted pursuant to Section 10.5 or
an investment that constitutes a Permitted Investment; and
(h)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Holdings or any Restricted Subsidiary may change its legal
form.
10.4    Limitation on Sale of Assets. Holdings will not, and will not permit any
Restricted Subsidiary to, consummate an Asset Sale, unless:
(a)    Holdings or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and
(b)    except in the case of a Permitted Asset Swap, if the property or assets
sold or otherwise disposed of have a Fair Market Value in excess of
$10,000,000,1,000,000, at least 75% of the consideration therefor received by
Holdings or such Restricted Subsidiary, as the case may be, is in the form of
cash or Cash Equivalents; provided that the amount of:
(i)    any liabilities (as reflected on Holdings’ most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on Holdings’ consolidated balance sheet or in the footnotes thereto if
such incurrence or accrual had taken place on or prior to the date of such
balance sheet, as determined in good faith by Holdings) of Holdings, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale) and for which
Holdings and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing;




-117-



--------------------------------------------------------------------------------




(ii)    any securities, notes or other obligations or assets received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;
(iii)    Indebtedness, other than liabilities that are by their terms
subordinated to the Loans, that are of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Asset Sale, to the extent
that Holdings and all Restricted Subsidiaries have been validly released from
any Guarantee of payment of such Indebtedness in connection with such Asset
Sale; and
(iv)    except during the Additional Restrictions Period, any Designated
Non-Cash Consideration received by Holdings or such Restricted Subsidiary in
such Asset Sale having an aggregate Fair Market Value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (iv)
that is at that time outstanding, not to exceed the greater of
$85,000,00040,000,000 or 6.02.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,
shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose.
Within the Reinvestment Period after Holdings’ or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary shall apply the Net Cash Proceeds from such Asset Sale:
(i)    to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i); and/or
(ii)    to make investments in the Borrower and its Subsidiaries; provided that
Holdings and the Restricted Subsidiaries will be deemed to have complied with
this clause (ii) if and to the extent that, within the Reinvestment Period after
the Asset Sale that generated the Net Cash Proceeds, Holdings or such Restricted
Subsidiary has entered into and not abandoned or rejected a binding agreement to
consummate any such investment described in this clause (ii) with the good faith
expectation that such Net Cash Proceeds will be applied to satisfy such
commitment within 180 days of such commitment and, in the event any such
commitment is later cancelled or terminated for any reason before the Net Cash
Proceeds are applied in connection therewith, Holdings or such Restricted
Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).
(c)    Pending the final application of any Net Cash Proceeds pursuant to this
covenant, Holdings or the applicable Restricted Subsidiary may apply such Net
Cash Proceeds temporarily to reduce Indebtedness outstanding under the Revolving
Credit Facility or any other revolving credit facility or otherwise invest such
Net Cash Proceeds in any manner not prohibited by this Agreement.
10.5    Limitation on Restricted Payments.
(a)    Holdings will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:
(1)    declare or pay any dividend or make any payment or distribution on
account of Holdings’ or any Restricted Subsidiary’s Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation, other than:




-118-



--------------------------------------------------------------------------------




(A)    dividends or distributions by Holdings payable in Equity Interests (other
than Disqualified Stock) of Holdings or in options, warrants or other rights to
purchase such Equity Interests, or
(B)    dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;
(2)    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of Holdings or any direct or indirect parent company of
Holdings, including in connection with any merger or consolidation;
(3)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of Holdings or any
Restricted Subsidiary or any Permitted Convertible Indebtedness, other than (A)
Indebtedness permitted under clauses (g) and (h) of Section 10.1 or (B) the
purchase, repurchase or other acquisition of Junior Debt purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition; or
(4)    make any Restricted Investment;
(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, such Restricted Payment is after the termination of the
Additional Restrictions Period and, at the time of such Restricted Payment:
(i)    no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof (or in the case of a Restricted Investment, no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing or
would occur as a consequence thereof); provided that the foregoing condition
shall not apply to amounts attributable to subclause (B) of clause (iii) below;
(ii)    except in the case of a Restricted Investment, immediately after giving
effect to such transaction on a pro forma basis, Holdings could incur $1.00 of
additional Indebtedness under the provisions of the first paragraph of Section
10.1the Consolidated Total Debt to Consolidated EBITDA Ratio would not exceed
3.75 to 1.00; provided that the foregoing condition shall not apply to amounts
attributable to subclause (B) of clause (iii) below; and
(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by Holdings and the Restricted Subsidiaries after
the Restatement Effective Date (including Restricted Payments permitted by
clauses (1), (2) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (b) thereof only), (6)(C) and (9) of Section 10.5(b)
below, but excluding all other Restricted Payments permitted by Section
10.5(b)), is less than the sum of (without duplication):
(A)    the Consolidated EBITDA for the period (taken as one accounting period)
from the first day of the fiscal quarter during which the Restatement Effective
Date occurs to the end of Holdings’ most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment less the product of 1.5 times Holdings’ Fixed Charges for such period,
plus
(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by Holdings since immediately
after the




-119-



--------------------------------------------------------------------------------




Restatement Effective Date (other than net cash proceeds from Cure Amounts or to
the extent such net cash proceeds have been used to incur Indebtedness,
Disqualified Stock or preferred stock pursuant to clause (l)(i) of Section 10.1)
from the issue or sale of (x) Equity Interests of Holdings, including Retired
Capital Stock, but excluding cash proceeds and the Fair Market Value of
marketable securities or other property received from the sale of (A) Equity
Interests to any employee, director, manager or consultant of Holdings, any
direct or indirect parent company of Holdings and Holdings’ Subsidiaries after
the Restatement Effective Date to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 10.5(b) below,
and (B) Designated Preferred Stock, and, to the extent such net cash proceeds
are actually contributed to Holdings, Equity Interests of any direct or indirect
parent company of Holdings (excluding contributions of the proceeds from the
sale of Designated Preferred Stock of such companies or contributions to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 10.5(b) below) or (y) Indebtedness of Holdings or a
Restricted Subsidiary that has been converted into or exchanged for such Equity
Interests of Holdings or any direct or indirect parent company of Holdings;
provided that this clause (B) shall not include the proceeds from (a) Refunding
Capital Stock, (b) Equity Interests or Indebtedness that has been converted or
exchanged for Equity Interests of Holdings sold to a Restricted Subsidiary or
Holdings, as the case may be, (c) Disqualified Stock or Indebtedness that has
been converted or exchanged into Disqualified Stock or (d) Excluded
Contributions, plus
(C)    100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of Holdings
following the Restatement Effective Date (other than the net cash proceeds from
Cure Amounts or to the extent such net cash proceeds (i) have been used to incur
Indebtedness, Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1), (ii) are contributed by a Restricted Subsidiary or (iii)
constitute Excluded Contributions), plus
(D)    100% of the aggregate amount received in cash and the Fair Market Value
of marketable securities or other property received by means of (A) the sale or
other disposition (other than to Holdings or a Restricted Subsidiary) of
Restricted Investments made by Holdings and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from Holdings and the
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by Holdings or the
Restricted Subsidiaries, in each case, after the Restatement Effective Date; or
(B) the sale (other than to Holdings or a Restricted Subsidiary) of the stock of
an Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary
(other than in each case to the extent the Investment in such Unrestricted
Subsidiary was made by Holdings or a Restricted Subsidiary pursuant to clause
(7) of Section 10.5(b) below or to the extent such Investment constituted a
Permitted Investment) or a dividend from an Unrestricted Subsidiary after the
Restatement Effective Date, plus
(E)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Restatement Effective Date, the Fair Market
Value of the Investment in such Unrestricted Subsidiary at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, other
than to the extent the Investment in such Unrestricted Subsidiary was made by
Holdings or a Restricted Subsidiary pursuant to clause (7) of Section 10.5(b)
below or to the extent such Investment constituted a Permitted Investment, plus
(F)    $50,000,000.
(b)    The foregoing provisions of Section 10.5(a) will not prohibit:
(1)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;




-120-



--------------------------------------------------------------------------------




(2)    (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Junior Debt of Holdings or any
Restricted Subsidiary, or any Equity Interests or Permitted Convertible
Indebtedness of any direct or indirect parent company of Holdings, in exchange
for, or out of the proceeds of the substantially concurrent sale (other than to
a Restricted Subsidiary) of, Equity Interests of Holdings or any direct or
indirect parent company of Holdings to the extent contributed to Holdings (in
each case, other than any Disqualified Stock) (“Refunding Capital Stock”) and
(b) if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (6) of
this Section 10.5(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent company of Holdings) in an aggregate amount per
year no greater than the aggregate amount of dividends per annum that was
declarable and payable on such Retired Capital Stock immediately prior to such
retirement;
(3)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt of Holdings or a Restricted Subsidiary
(i) made by exchange for, or out of the proceeds of the substantially concurrent
sale of, new Indebtedness of Holdings, or a Restricted Subsidiary, as the case
may be, which is incurred in compliance with Section 10.1 so long as: (A) the
principal amount (or accreted value, if applicable) of such new Indebtedness
does not exceed the principal amount of (or accreted value, if applicable), plus
any accrued and unpaid interest on the Junior Debt being so redeemed, defeased,
repurchased, exchanged, acquired or retired for value, plus the amount of any
premium (including reasonable tender premiums), defeasance costs and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness, (B) if such Junior Debt is subordinated to the Obligations,
such new Indebtedness is subordinated to the Obligations or the applicable
Guarantee at least to the same extent as such Junior Debt so purchased,
exchanged, redeemed, defeased, repurchased, acquired or retired for value, (C)
such new Indebtedness has a final scheduled maturity date equal to or later than
the final scheduled maturity date of the Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired, (D) if such Junior Debt
so purchased, exchanged, redeemed, repurchased, acquired or retired for value is
unsecured then such new Indebtedness shall be unsecured and (E) such new
Indebtedness has a weighted average life to maturity equal to or greater than
the remaining weighted average life to maturity of the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired;
(4)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Holdings or any direct or indirect parent company of Holdings held by
any future, present or former employee, director, manager or consultant of
Holdings, any of its Subsidiaries or any direct or indirect parent company of
Holdings, or their estates, descendants, family, spouse or former spouse
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement (including, for the avoidance of doubt, any principal and
interest payable on any notes issued by Holdings or any direct or indirect
parent company of Holdings in connection with such repurchase, retirement or
other acquisition), including any Equity Interests rolled over by management of
Holdings or any direct or indirect parent company of Holdings in connection with
the Transactions; provided that, except with respect to non-discretionary
purchases, the aggregate Restricted Payments made under this clause (4)
subsequent to the Restatement Effective Date do not exceed in any calendar year
$40,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to maximum aggregate Restricted Payments under
this clause (without giving effect to the following proviso) of $60,000,000 in
any calendar year; provided, further, that such amount in any calendar year may
be increased by an amount not to exceed: (A) the cash proceeds from the sale of
Equity Interests (other than Disqualified Stock) of Holdings and, to the extent
contributed to Holdings, the cash proceeds from the sale of Equity Interests of
any direct or indirect parent company of Holdings, in each case to any future,
present or former employees, directors, managers or consultants of Holdings, any
of its Subsidiaries or any direct or indirect parent company of Holdings that
occurs after the Restatement Effective Date, to the extent the cash proceeds
from the sale of such Equity Interests have not otherwise been applied to the
payment of Restricted Payments by virtue of clause (iii) of Section 10.5(a),
plus (B) the




-121-



--------------------------------------------------------------------------------




cash proceeds of key man life insurance policies received by Holdings and the
Restricted Subsidiaries after the Restatement Effective Date, less (C) the
amount of any Restricted Payments previously made pursuant to clauses (A) and
(B) of this clause (4); and provided, further, that cancellation of Indebtedness
owing to Holdings or any Restricted Subsidiary from any future, present or
former employees, directors, managers or consultants of Holdings, any direct or
indirect parent company of Holdings or any Restricted Subsidiary, or their
estates, descendants, family, spouse or former spouse pursuant in connection
with a repurchase of Equity Interests of Holdings or any direct or indirect
parent company of Holdings will not be deemed to constitute a Restricted Payment
for purposes of this Section 10.5 or any other provision of this Agreement;
provided that the aggregate amount of Restricted Payments pursuant to this
clause (4) during any 12 month period prior to the termination of the Additional
Restrictions Period shall not exceed $10,000,000;
(5)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of Holdings or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1 to the extent such dividends are included
in the definition of “Fixed Charges”;[reserved];
(6)    following the Additional Restrictions Period, (A) the declaration and
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) issued by Holdings after the Restatement
Effective Date; (B) the declaration and payment of dividends to any direct or
indirect parent company of Holdings, the proceeds of which will be used to fund
the payment of dividends to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) of such parent company issued
after the Restatement Effective Date; provided that the amount of dividends paid
pursuant to this clause (B) shall not exceed the aggregate amount of cash
actually contributed to Holdings from the sale of such Designated Preferred
Stock; or (C) the declaration and payment of dividends on Refunding Capital
Stock in excess of the dividends declarable and payable thereon pursuant to
clause (2) of this Section 10.5(b); provided that, in the case of each of (A),
(B), and (C) of this clause (6), for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date of issuance of such Designated Preferred Stock or the
declaration of such dividends on Refunding Capital Stock, after giving effect to
such issuance or declaration on a pro forma basis, Holdings and the Restricted
Subsidiaries on a consolidated basis would have had a Fixed Charge Coverage
Ratio of at least 2.00Consolidated Total Debt to Consolidated EBITDA Ratio equal
to or less than 3.75 to 1.00;
(7)    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash, Cash Equivalents or marketable securities, not to exceed the greater of
(x) $25,000,000 and (y) 25.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value);[reserved];
(8)    (i) payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager,
or consultant and repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (ii) payments or other
adjustments to outstanding Equity Interests in accordance with any management
equity plan, stock option plan or any other similar employee benefit plan,
agreement or arrangement in connection with any Restricted Payment;
(9)    following the Additional Restrictions Period, the declaration and payment
of dividends on Holdings’ common stock (or the payment of dividends to any
direct or indirect parent company of Holdings to fund a payment of dividends on
such company’s common stock) of up to 6.00% per annum of the net cash proceeds
received by or contributed to Holdings in or from any public offering, other
than public offerings with respect to Holdings’ common stock registered on Form
S-8 and other than any public sale constituting an Excluded Contribution;




-122-



--------------------------------------------------------------------------------




(10)    Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Restatement Effective Dateend of the
Additional Restrictions Period;
(11)    following the Additional Restrictions Period, other Restricted Payments
in an aggregate amount taken together with all other Restricted Payments made
pursuant to this clause not to exceed the greater of (x) $105,000,000 and (y)
50.0% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time made;
(12)    distributions or payments of Receivables Fees;
(13)    any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent company of Holdings to
permit payment by such parent of such amount), to the extent permitted by
Section 9.9 (other than clause (b) thereof), and Restricted Payments in respect
of working capital adjustments or purchase price adjustments pursuant to any
Permitted Acquisition or other Permitted Investment and to satisfy indemnity and
other similar obligations under any Permitted Acquisitions or other Permitted
Investments;
(14)    following the Additional Restrictions Period, other Restricted Payments;
provided that (A) no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof and (B) after giving Pro Forma Effect to
such Restricted Payments the Consolidated Total Debt to Consolidated EBITDA
Ratio is equal to or less than 3.002.75:1.00;
(15)    the declaration and payment of dividends by Holdings to, or the making
of loans to, any direct or indirect parent company of Holdings in amounts
required for any direct or indirect parent company to pay: (A) franchise and
excise taxes, and other fees and expenses, required to maintain its
organizational existence, (B) consolidated, combined or similar foreign,
federal, state and local income or similar taxes, to the extent that such income
taxes are attributable to the income of Holdings and the Restricted Subsidiaries
and, to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts required to pay such taxes to the extent attributable
to the income of such Unrestricted Subsidiaries, provided that in each case the
amount of such payments with respect to any fiscal year does not exceed the
amount that Holdings, the Restricted Subsidiaries and the Unrestricted
Subsidiaries (to the extent described above) would have been required to pay in
respect of such foreign, federal, state and local income or similar taxes for
such fiscal year had Holdings, the Restricted Subsidiaries and the Unrestricted
Subsidiaries (to the extent described above) been a stand-alone taxpayer or
stand-alone group (separate from any such direct or indirect parent company of
Holdings) for all fiscal years ending after the Restatement Effective Date, (C)
customary salary, bonus, and other benefits payable to officers, employees,
directors, and managers of any direct or indirect parent company of Holdings to
the extent such salaries, bonuses, and other benefits are attributable to the
ownership or operation of Holdings and the Restricted Subsidiaries, including
Holdings’ proportionate share of such amount relating to such parent company
being a public company, (D) general corporate or other operating (including,
without limitation, expenses related to auditing or other accounting matters)
and overhead costs and expenses of any direct or indirect parent company of
Holdings to the extent such costs and expenses are attributable to the ownership
or operation of Holdings and the Restricted Subsidiaries, including Holdings’
proportionate share of such amount relating to such parent company being a
public company, (E) amounts required for any direct or indirect parent company
of Holdings to pay fees and expenses incurred by any direct or indirect parent
company of Holdings related to (i) the maintenance by such parent entity of its
corporate or other entity existence and (ii) transactions of such parent company
of Holdings of the type described in clause (xi) of the definition of
“Consolidated Net Income”, (F) cash payments in lieu of issuing fractional
shares in connection with the exercise of warrants, options, Permitted
Convertible Indebtedness or other securities convertible into or exchangeable
for Equity Interests of Holdings or any such direct or indirect parent company
of Holdings, and (G) repurchases deemed to occur upon the cashless exercise of
stock options and (H) regularly scheduled payments of cash interest on Permitted
Convertible Indebtedness;




-123-



--------------------------------------------------------------------------------




(16)    the repurchase, redemption or other acquisition for value of Equity
Interests of Holdings deemed to occur in connection with paying cash in lieu of
fractional shares of such Equity Interests in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings, in each case, permitted
under this Agreement;
(17)    following the Additional Restrictions Period, the distribution, by
dividend or otherwise, of shares of Capital Stock of, or Indebtedness owed to
Holdings or a Restricted Subsidiary by, Unrestricted Subsidiaries (other than
Unrestricted Subsidiaries, the primary assets of which are cash and/or Cash
Equivalents); and
(18)    following the Additional Restrictions Period. the making of any
principal payment on, or redeeming, repurchasing, defeasing or otherwise
acquiring or retiring for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Junior Debt of Holdings or any Restricted
Subsidiary in an amount not in excess of the greater of $30,000,000 and 25% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis).
provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (10) (but only if the Excluded Contribution was made
more than six months prior to such time), (11), (14), and (18), no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof (or in the case of a Restricted Investment, no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing or would occur as a
consequence thereof).
Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary”. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investment”. Such
designation will be permitted only if such designation occurs following the
Additional Restrictions Period and only if a Restricted Payment in such amount
would be permitted at such time, whether pursuant to Section 10.5(a) or under
clauses (7), (10), or (11) of Section 10.5(b), or pursuant to the definition of
“Permitted Investments”, and if such Subsidiary otherwise meets the definition
of an Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to
any of the restrictive covenants set forth in this Agreement.
For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (1) through (18) above or is entitled to be made pursuant to
Section 10.5(a) and/or one or more of the exceptions contained in the definition
of “Permitted Investments”, Holdings will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) among such
clauses (1) through (18), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of “Permitted Investments”, in a manner that
otherwise complies with this covenant.
10.6    Limitation on Subsidiary Distributions. Holdings will not permit any of
the Restricted Subsidiaries that are not Guarantors to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:
(a)    (i) pay dividends or make any other distributions to Holdings or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to Holdings or any Restricted Subsidiary;
(b)    make loans or advances to Holdings or any Restricted Subsidiary; or
(c)    sell, lease or transfer any of its properties or assets to Holdings or
any Restricted Subsidiary;




-124-



--------------------------------------------------------------------------------




except (in each case) for such encumbrances or restrictions (x) which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due or (y)
existing under or by reason of:
(i)    contractual encumbrances or restrictions in effect on the Restatement
Effective Date, including pursuant to this Agreement and the related
documentation and related Hedging Obligations;
(ii)    purchase money obligations for property acquired in the ordinary course
of business or consistent with past practice and Capitalized Lease Obligations
that impose restrictions of the nature discussed in clause (c) above on the
property so acquired;
(iii)    Requirement of Law or any applicable rule, regulation or order;
(iv)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into Holdings or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
(v)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of Holdings pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and restrictions on transfer of
assets subject to Permitted Liens;
(vi)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien);
(vii)    restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(viii)    other Indebtedness, Disqualified Stock or preferred stock of
Restricted Subsidiaries permitted to be incurred subsequent to the Restatement
Effective Date pursuant to the provisions of Section 10.1;
(ix)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
and the Equity Interests issued thereby;
(x)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
(xi)    restrictions created in connection with any Receivables Facility that,
in the good faith determination of the board of directors of Holdings, are
necessary or advisable to effect such Receivables Facility; and
(xii)    any encumbrances or restrictions of the type referred to in clauses
(a), (b), and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements, or refinancings (x)
are, in the good faith judgment of Holdings’ board of




-125-



--------------------------------------------------------------------------------




directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing or (y) do not materially impair the Borrower’s
ability to pay their respective obligations under the Credit Documents as and
when due (as determined in good faith by the Borrower).
10.7    Financial Covenants. Holdings will not permit:
(i)    the Consolidated Total Debt to Consolidated EBITDA Ratio as of the last
day of any fiscal quarter of Holdings, commencing with the fiscal quarter ending
December 27, 2019 to be negative or greater than the ratio set forth below in
respect of such day set forth below (x) unless the Additional Restrictions
Period has terminated (in which case subclause (y) shall apply), with respect to
the last day of Holdings’ second and third fiscal quarters of 2021, 4.50:1.00
and (y) from and after the earlier of the last day of Holdings’ fourth fiscal
quarter of 2021 and the termination of the Additional Restrictions Period,
4.00:1.00; provided that, at the option of the Borrower (by notice to the
Administrative Agent, the applicable ratio shall be increased by 0.25:1.00 one
time during the term of this Agreement upon completion of a Material
Acquisition, which increase shall be effective for four fiscal quarters
immediately following the consummation of such Material Acquisition:) with
respect to Holdings’ second fiscal quarter of 2021, in lieu of calculating such
ratio based on Consolidated EBITDA for the Test Period ending on the last day of
such quarter, the Borrower may elect to substitute either (I) Consolidated
EBITDA for the two fiscal quarter period ending on such date multiplied by two
or (II) Consolidated EBITDA for the three fiscal quarter period ending on such
date multiplied by four-thirds.
Fiscal Year
1st quarter
2nd quarter
3rd quarter
4th quarter
 
 
 
 
 
2019
N/A
N/A
4.75:1.00
4.75:1.00
2020
4.75:1.00
4.75:1.00
4.75:1.00
4.75:1.00
2021
4.75:1.00
4.50:1.00
4.50:1.00
4.50:1.00
Thereafter
4.50:1.00
4.50:1.00
4.50:1.00
4.25:1.00



(ii)    the Consolidated Interest Coverage Ratio of Holdings as of the last day
of any fiscal quarter of Holdings, commencing with theHoldings’ second fiscal
quarter of 2021 (or, if earlier, the first fiscal quarter of Holdings ending
December 31, 2019,after the Additional Restrictions Period), to be less than
3.00 to 1.00.1.00; provided that, at the option of the Borrower (by notice to
the Administrative Agent) with respect to Holdings’ second fiscal quarter of
2021, in lieu of calculating such ratio based on Consolidated EBITDA for the
Test Period ending on the last day of such quarter, the Borrower may elect to
substitute either (I) Consolidated EBITDA for the two fiscal quarter period
ending on such date multiplied by two or (II) Consolidated EBITDA for the three
fiscal quarter period ending on such date multiplied by four-thirds.
(iii)    Consolidated EBITDA for the six fiscal quarter period ending on the
last day of any fiscal quarter of Holdings, following the Amendment No. 1
Effective Date and ending on or prior to the last day of the first fiscal
quarter of 2021, to be less than $0; provided that, at the option of the
Borrower (by notice to the Administrative Agent) with respect to Holdings’
fourth fiscal quarter of 2020 and first fiscal quarter of 2021, the Borrower may
elect to use Consolidated EBITDA for the six fiscal quarter period ending on the
last day of such quarter but excluding Consolidated EBITDA for the second fiscal
quarter of 2020.
(iv)    the amount of unrestricted cash and Cash Equivalents of Holdings and its
Restricted Subsidiaries plus the unused portion of the Revolving Credit
Commitments to be less than the lesser of (x) $100,000,000 and (y) the sum of
(I) $40,000,000 plus (II) if positive, the amount by which the aggregate Net
Cash Proceeds resulting from all Capital Markets Prepayment Events consummated
following the Amendment No. 1 Effective Date exceeds $75,000,000, in each case,
at any time prior to the end of the Additional Restrictions Period.




-126-



--------------------------------------------------------------------------------




Section 11    Events of Default
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or
11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made, and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrower; or
11.3    Covenants. Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(e)(i), Section 9.5 (solely with respect to
Holdings or the Borrower), Section 9.14(d) or Section 10; provided that any
Event of Default under Section 10.7 is subject to cure as provided in Section
11.14 and an Event of Default with respect to either such Sections shall not
occur until the expiration of the 10th Business Day subsequent to the date the
relevant financial statements are required to be delivered for the applicable
fiscal quarter pursuant to Section 9.1(a) or (b); or
(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement or any Security Document and
such default shall continue unremedied for a period of at least 30 days after
receipt of written notice by Holdings from the Administrative Agent or the
Required Lenders; or
11.4    Default Under Other Agreements. (a) Holdings or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $30,000,000 in the aggregate, for
Holdings and such Restricted Subsidiaries, beyond the period of grace and
following all required notices, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (after giving effect
to all applicable grace period and delivery of all required notices) (other
than, with respect to Indebtedness consisting of any Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Hedge
Agreements (it being understood that clause (i) shall apply to any failure to
make any payment in excess of $30,000,000 that is required as a result of any
such termination or similar event and that is not otherwise being contested in
good faith)), the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(a) shall not apply to secured Indebtedness that becomes due as a result of the
sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement), or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements (it being understood that clause (a)(i)
above shall apply to any failure to make any payment in excess of $30,000,000
that is required as a result of any such termination or equivalent event and
that is not otherwise being contested in good faith)), prior to the stated
maturity thereof; provided that this clause (b) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness, (y)
Indebtedness which is convertible into




-127-



--------------------------------------------------------------------------------




Qualified Stock and converts to Qualified Stock in accordance with its terms and
such conversion is not prohibited hereunder, or (z) any breach or default that
is (I) remedied by Holdings or the applicable Restricted Subsidiary or (II)
waived (including in the form of amendment) by the required holders of the
applicable item of Indebtedness, in either case, prior to the acceleration of
Loans pursuant to this Section 11; or
11.5    Bankruptcy, Etc. Except as otherwise permitted by Section 10.3,
Holdings, the Borrower or any Significant Subsidiary shall commence a voluntary
case, proceeding or action concerning itself under Title 11 of the United States
Code entitled “Bankruptcy” as now or hereafter in effect, or any successor
thereto (collectively, the “Bankruptcy Code”); or an involuntary case,
proceeding or action is commenced against Holdings, the Borrower or any
Significant Subsidiary and the petition is not controverted within 30 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against Holdings, the Borrower or any
Significant Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code), judicial manager, compulsory manager, receiver, receiver
manager, trustee, liquidator, administrator, administrative receiver or similar
Person is appointed for, or takes charge of, all or substantially all of the
property of Holdings, the Borrower or any Significant Subsidiary; or Holdings,
the Borrower or any Significant Subsidiary commences any other voluntary
proceeding or action under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, winding-up, administration or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings, the Borrower or any Significant Subsidiary; or
there is commenced against Holdings, the Borrower or any Significant Subsidiary
any such proceeding or action that remains undismissed for a period of 60 days;
or Holdings, the Borrower or any Significant Subsidiary is adjudicated bankrupt;
or any order of relief or other order approving any such case or proceeding or
action is entered; or Holdings, the Borrower or any Significant Subsidiary
suffers any appointment of any custodian receiver, receiver manager, trustee,
administrator or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or Holdings, the
Borrower or any Significant Subsidiary makes a general assignment for the
benefit of creditors; or
11.6    ERISA. (a) An ERISA Event or a Foreign Plan Event shall have occurred,
(b) a trustee shall be appointed by a United States district court to administer
any Pension Plan(s), (c) the PBGC shall institute proceedings to terminate any
Pension Plan(s), or (d) any Credit Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; and in each case in clauses (a) through (d) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect; or
11.7    Guarantee. Any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof and thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee; or
11.8    Pledge Agreement. The Pledge Agreement or any other Security Document
pursuant to which the Capital Stock or Stock Equivalents of the Borrower or any
Subsidiary is pledged or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof, as a
result of acts or omissions of the Collateral Agent or any Lender or as a result
of the Collateral Agent’s failure to maintain possession of any Capital Stock or
Stock Equivalents that have been previously delivered to it) or any pledgor
thereunder or any Credit Party shall deny or disaffirm in writing any pledgor’s
obligations under any Security Document; or
11.9    Security Agreement. The Security Agreement or any other Security
Document pursuant to which the assets of Holdings, the Borrower or any Material
Subsidiary are pledged as Collateral or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof, as a result of acts or omissions of the Collateral Agent in respect of
certificates, promissory notes or instruments actually delivered to it
(including as a result of the Collateral Agent’s failure to file a Uniform
Commercial Code continuation statement) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement or any other Security Document; or




-128-



--------------------------------------------------------------------------------




11.10    Judgments. One or more judgments or decrees shall be entered against
Holdings or any of the Restricted Subsidiaries involving a liability in excess
of $30,000,000 in the aggregate for all such judgments and decrees for Holdings
and the Restricted Subsidiaries (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
after the entry thereof; or
11.11    Change of Control. A Change of Control shall occur.
11.12    Remedies Upon Event of Default. If an Event of Default occurs and is
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to Holdings, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against Holdings and the Borrower, except as
otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 11.5 shall occur with respect to the
Borrower or Holdings, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i), (ii), (iii), and
(iv) below shall occur automatically without the giving of any such notice): (i)
declare the Total Revolving Credit Commitment and Swingline Commitment
terminated, whereupon the Revolving Credit Commitment and Swingline Commitment,
if any, of each Lender or the Swingline Lender, as the case may be, shall
forthwith terminate immediately and any Fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and fees in respect of all Loans and all
Obligations to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower to the extent permitted by applicable law;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; and/or (iv) direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.5 with respect to the Borrower, it will pay) to the
Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In the case of an Event of Default under Section 11.3(a) in respect
of a failure to observe or perform the covenant under Section 10.7, the actions
described above will be permitted to occur only following the expiration of the
ability to effectuate the Cure Right if such Cure Right has not been so
exercised; and the Borrower shall not be permitted to borrow Revolving Credit
Loans and Letters of Credit shall not be issued or renewed unless and until the
Cure Right is made on or prior to the expiration of the 10th Business Day
following the date financial statements referred to in Sections 9.1(a) or (b)
are required to be delivered in respect of such fiscal period.
11.13    Application of Proceeds. Subject to the terms of the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement, in each
case, if executed, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrower under Section 11.4 shall be applied:
(i)    first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or the Collateral Agent in connection with
any collection or sale of the Collateral or otherwise in connection with any
Credit Document, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document to the extent reimbursable
hereunder or thereunder;
(ii)    second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all Letters of Credit Outstanding on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full and Cash
Collateralize all Letters of Credit Outstanding, then ratably (without priority
of any one over any other) to




-129-



--------------------------------------------------------------------------------




such Secured Parties in proportion to the unpaid amounts thereof and to Cash
Collateralize the Letters of Credit Outstanding; and
(iii)    third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrower for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified in clauses (i) through (iii) above. Notwithstanding the foregoing,
amounts received from any Guarantor that is not an “Eligible Contract
Participant” (as defined in the Commodity Exchange Act) shall not be applied to
its Obligations that are Excluded Swap Obligations.
11.14    Equity Cure. Notwithstanding anything to the contrary contained in this
Section 11, in the event that Holdings fails to comply with the requirement of
the financial covenant set forth in Section 10.7, from the end of any fiscal
period until the expiration of the 10th Business Day following the date
financial statements referred to in Sections 9.1(a) or (b) are required to be
delivered in respect of such fiscal period for which such financial covenant is
being measured, any holder of Capital Stock or Stock Equivalents of Holdings or
any direct or indirect parent of Holdings shall have the right to cure such
failure (the “Cure Right”) by causing cash net equity proceeds derived from an
issuance of Capital Stock or Stock Equivalents (other than Disqualified Stock,
unless reasonably satisfactory to the Administrative Agent) by Holdings (or from
a contribution to the common equity capital of Holdings) to be contributed,
directly or indirectly, as cash common equity to the Borrower, and upon receipt
by the Borrower of such cash contribution (such cash amount being referred to as
the “Cure Amount”) pursuant to the exercise of such Cure Right, such applicable
financial covenant shall be recalculated giving effect to the following pro
forma adjustments:
(a)    Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenants set forth in Section 10.7 as applicable, with respect to any
period of four consecutive fiscal quarters that includes the fiscal quarter for
which the Cure Right was exercised and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount;
(b)    Consolidated Total Debt shall be decreased solely to the extent proceeds
of the Cure Amount are actually applied to prepay any of the Credit Facilities;
and
(c)    if, after giving effect to the foregoing recalculations, Holdings shall
then be in compliance with the requirements of the financial covenants set forth
in Section 10. Holdings shall be deemed to have satisfied the requirements of
such applicable financial covenant as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of such financial covenants that had
occurred shall be deemed cured for the purposes of this Agreement; provided that
(i) in each period of four consecutive fiscal quarters there shall be at least
two fiscal quarters in which no Cure Right is made, (ii) there shall be a
maximum of five Cure Rights made during the term of this Agreement, (iii) each
Cure Amount shall be no greater than the amount required to cause the Borrower
to be in compliance with the applicable financial covenant; and (iv) all Cure
Amounts shall be disregarded for the purposes of any financial ratio
determination under the Credit Documents other than for determining compliance
with Section 10.7 as applicable.
Section 12    The Agents
12.1    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative




-130-



--------------------------------------------------------------------------------




Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Credit Documents, together with such
other powers as are reasonably incidental thereto. The provisions of this
Section 12 (other than Section 12.1(c) with respect to the Syndication Agents,
the Documentation Agents, the Joint Lead Arrangers and Bookrunners and Sections
12.1, 12.9, 12.11 and 12.12 with respect to Holdings) are solely for the benefit
of the Agents and the Lenders, none of Holdings, the Borrower or any other
Credit Party shall have rights as third party beneficiary of any such provision.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent. In performing its functions
and duties hereunder, each Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Holdings, the Borrower or any of
their respective Subsidiaries.
(b)    The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.
(c)    Each of the Syndication Agent, Documentation Agent, Joint Lead Arrangers
and Bookrunners each in its capacity as such, shall not have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 12.
12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, subagents or
attorneys-in-fact selected by it in the absence of its gross negligence or
willful misconduct (as determined in the final non-appealable judgment of a
court of competent jurisdiction).
12.3    Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, the value or sufficiency of the
Collateral, or for any failure of any Credit Party to perform its obligations
hereunder or thereunder. No Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof. The Collateral Agent shall not be under any obligation to
the Administrative Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the




-131-



--------------------------------------------------------------------------------




properties, books or records of any Credit Party. Without limiting the
generality of the foregoing, (a) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that such Agent is instructed in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 13.1), provided that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law and (b) except as expressly set forth in the Credit Documents, no Agent
shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of the other
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether
any Lender or Participant or prospective Lender or Participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Lender.
12.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings and the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. In determining compliance with
any condition hereunder to the making of a Loan, or the issuance, extension,
renewal or increase of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or a Letter of Credit Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Letter of Credit Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Letter of Credit Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans; provided that
the Administrative Agent and the Collateral Agent shall not be required to take
any action that, in its opinion or in the opinion of its counsel, may expose it
to liability or that is contrary to any Credit Document or applicable law.
12.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent has received written notice from a Lender or Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.




-132-



--------------------------------------------------------------------------------




12.6    Non-Reliance on Administrative Agent, Collateral Agent, and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or the
Collateral Agent hereinafter taken, including any review of the affairs of any
Credit Party, shall be deemed to constitute any representation or warranty by
the Administrative Agent or the Collateral Agent to any Lender, the Swingline
Lender or any Letter of Credit Issuer. Each Lender, the Swingline Lender and the
Letter of Credit Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and each
other Credit Party and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of any of the Credit Parties. Except for notices,
reports, and other documents expressly required to be furnished to the Lenders
by the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent
or the Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
12.7    Indemnification. The Lenders agree to severally indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Total Credit Exposure in effect on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable to an Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction; provided, further, that no action taken by the
Administrative Agent in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Credit Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 12.7. In the case of any investigation,
litigation or proceeding giving rise to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans), this Section 12.7 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of Holdings or the Borrower; provided that such
reimbursement by the Lenders shall not affect Holdings’ or the Borrower’s
continuing reimbursement obligations with respect thereto. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability,




-133-



--------------------------------------------------------------------------------




obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement resulting from such Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. The agreements in this Section
12.7 shall survive the payment of the Loans and all other amounts payable
hereunder. The indemnity provided to each Agent under this Section 12.7 shall
also apply to such Agent’s respective Affiliates, directors, officers, members,
controlling persons, employees, trustees, investment advisors and agents and
successors.
12.8    Agents in Their Individual Capacities. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Credit Party as though such
Agent were not an Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms Lender and
Lenders shall include each Agent in its individual capacity.
12.9    Successor Agents.
(a)    Each of the Administrative Agent and the Collateral Agent may at any time
give notice of its resignation to the Lenders, the Letter of Credit Issuer and
Holdings. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed) so long as no Event of Default under Sections
11.1 or 11.5 is continuing, to appoint a successor, which shall be a bank or
trust company with an office in the United States, or an Affiliate of any such
bank or trust company with an office in the United States (other than any
Disqualified Lender). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (the “Resignation Effective
Date”), then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above (including receipt of
the Borrower’s consent); provided that in no event shall any such successor
Administrative Agent be a Defaulting Lender or Disqualified Lender, and further
provided that if the Administrative Agent or the Collateral Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice.
(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition of “Lender Default”, the Required
Lenders may to the extent permitted by applicable law, subject to the consent of
the Borrower (not to be unreasonably withheld or delayed), by notice in writing
to the Borrower and such Person remove such Person as the Administrative Agent
and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders or the Letter of Credit Issuer under any of the Credit
Documents, the retiring or removed Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the retiring or removed Administrative Agent shall
instead be made by or to each Lender and the Letter of Credit Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph (and otherwise subject to the terms above). Upon the
acceptance of a successor’s appointment as the Administrative Agent or the
Collateral Agent, as the case may be, hereunder, and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor




-134-



--------------------------------------------------------------------------------




shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9). Except as provided above, any
resignation or removal of Bank of America, N.A. as the Administrative Agent
pursuant to this Section 12.9 shall also constitute the resignation or removal
of Bank of America, N.A. as the Collateral Agent. The fees payable by Holdings
or the Borrower (following the effectiveness of such appointment) to such Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Holdings or Borrower and such successor. After the retiring or removed
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section 12 (including Section 12.7) and Section 13.5
shall continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as an Agent.
(d)    Any resignation by or removal of Bank of America, N.A. as the
Administrative Agent pursuant to this Section 12.9 shall also constitute its
resignation or removal as Swingline Lender and its Affiliate’s or its
resignation or removal, as applicable, as a Letter of Credit Issuer (if such
Affiliate or Bank of America, N.A. is a Letter of Credit Issuer). Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer and
Swingline Lender, (b) the retiring Letter of Credit Issuer (if an Affiliate of
Bank of America, N.A. is a Letter of Credit Issuer or if Bank of America, N.A.
is a Letter of Credit Issuer) and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Credit
Documents, and (c) the successor Letter of Credit Issuer shall issue letters of
credit in substitution for the Letters of Credit issued by such Affiliate of the
Administrative Agent or the Administrative Agent, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Letter of Credit Issuer (if an Affiliate of Bank of America, N.A. or Bank of
America, N.A. is a Letter of Credit Issuer) to effectively assume the
obligations of the retiring Letter of Credit Issuer (if an Affiliate or Bank of
America, N.A. or Bank of America, N.A. is a Letter of Credit Issuer) with
respect to such Letters of Credit.
12.10    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender under any
Credit Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any Governmental Authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective) whether or not such claim is
correctly or legally asserted, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by any applicable Credit Party and without
limiting the obligation of any applicable Credit Party to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including penalties, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this Section 12.10. The agreements in Section 12.10
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations. For the avoidance of doubt, for purposes of this Section 12.10, the
term Lender includes the Letter of Credit Issuer and the Swingline Lender.
12.11    Agents Under Security Documents and Guarantee. Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents. Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (a) release any




-135-



--------------------------------------------------------------------------------




Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent (or any sub-agent thereof) under any Credit Document (i) upon
the final maturity date and the payment in full (or Cash Collateralization) of
all Obligations (except for contingent indemnification obligations in respect of
which a claim has not yet been made and Secured Hedge Obligations and Secured
Cash Management Obligations), (ii) that is sold or to be sold or transferred as
part of or in connection with any sale or other transfer permitted hereunder or
under any other Credit Document to a Person that is not a Credit Party or in
connection with the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, (iii) if the property subject to such Lien is owned by a Credit
Party, upon the release of such Credit Party from its Guarantee otherwise in
accordance with the Credit Documents, (iv) as to the extent provided in the
Security Documents, (v) that constitutes Excluded Property or Excluded Stock and
Stock Equivalents or (vi) if approved, authorized or ratified in writing in
accordance with Section 13.1; (b) release any Guarantor from its obligations
under the Guarantee if such Person ceases to be a Restricted Subsidiary (or
becomes an Excluded Subsidiary) as a result of a transaction or designation
permitted hereunder; (c) subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Credit Document to
the holder of any Lien permitted under clause (vi) (solely with respect to
Section 10.1(d)), and (ix) of the definition of “Permitted Lien”; or (d) enter
into subordination or intercreditor agreements with respect to Indebtedness to
the extent the Administrative Agent or the Collateral Agent is otherwise
contemplated herein as being a party to such intercreditor or subordination
agreement, including any First Lien Interceditor Agreement and the Second Lien
Intercreditor Agreement.
The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.
Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.
12.12    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Holdings, the Agents, and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers,
rights, and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of the Secured Parties in accordance with the terms hereof and
all powers, rights, and remedies under the Security Documents may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition. No holder of Secured Hedge Obligations or Secured Cash Management
Obligations shall have any rights in connection with the management or release
of any Collateral or of the obligations of any Credit Party under this
Agreement. No holder of Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of any Guarantee or any Collateral by
virtue of the provisions hereof or of any other Credit Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender or Agent and, in such case, only to the extent
expressly provided in the Credit Documents. Notwithstanding any other provision
of this Agreement to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements, unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.




-136-



--------------------------------------------------------------------------------




12.13    Intercreditor Agreements Govern. The Administrative Agent, the
Collateral Agent, and each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any intercreditor agreement
entered into pursuant to the terms hereof, (b) hereby authorizes and instructs
the Administrative Agent and the Collateral Agent to enter into each
intercreditor agreement (including any First Lien Intercreditor Agreement and
the Second Lien Intercreditor Agreement) entered into pursuant to the terms
hereof and to subject the Liens securing the Obligations to the provisions
thereof, and (c) hereby authorizes and instructs the Administrative Agent and
the Collateral Agent to enter into any intercreditor agreement that includes, or
to amend any then existing intercreditor agreement to provide for, the terms
described in the definition of “Permitted Other Indebtedness”. In the event of
any conflict or inconsistency between the provisions of each such intercreditor
agreement (including any First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement) and this Agreement, the provisions of such
intercreditor agreement shall control.
12.14    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty or covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty or covenant in accordance with
subclause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto).




-137-



--------------------------------------------------------------------------------




Section 13    Miscellaneous
13.1    Amendments, Waivers, and Releases. Except as otherwise expressly set
forth in this Agreement or, with respect to the other Credit Documents, this
Agreement and the other Credit Documents, neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 13.1.
Except as provided to the contrary under Section 2.14 or below in respect of
Replacement Term Loans, and other than with respect to any amendment,
modification or waiver contemplated in the proviso to clause (i) below, which
shall only require the consent of the Lenders expressly set forth therein and
not the Required Lenders, the Required Lenders may (with prior or
contemporaneous notice to the Administrative Agent of the effectiveness
thereof), or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time, (a)
enter into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive in writing, on such terms and conditions as
the Required Lenders or the Administrative Agent and/or the Collateral Agent, as
the case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that each such waiver and each such
amendment, supplement or modification shall be effective only in the specific
instance and for the specific purpose for which given; and provided, further,
that no such waiver and no such amendment, supplement or modification shall (x)
(i) forgive or reduce any portion of any Loan or extend the final scheduled
maturity date of any Loan or reduce the stated rate (it being understood that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the “default rate” or amend
Section 2.8(c)), or forgive any portion thereof, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Letter of Credit beyond the L/C Facility
Maturity Date, or amend or modify any provisions of Sections 5.3(a) (with
respect to the ratable allocation of any payments only), 11.13 13.8(a) or 13.20,
or make any Loan, interest, Fee or other amount payable in any currency other
than expressly provided herein, in each case without the written consent of each
Lender directly and adversely affected thereby; provided that a waiver of any
condition precedent in Section 6 or 7 of this Agreement, the waiver of any
Default, Event of Default, default interest, mandatory prepayment or reductions,
any modification, waiver or amendment to the financial covenant definitions or
financial ratios or any component thereof or the waiver of any other covenant
shall not constitute an increase of any Commitment of a Lender, a reduction or
forgiveness in the interest rates or the fees or premiums or a postponement of
any date scheduled for the payment of principal, premium or interest or an
extension of the final maturity of any Loan or the scheduled termination date of
any Commitment, in each case for purposes of this clause (i), or (ii) consent to
the assignment or transfer by Holdings or the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) directly and
adversely affect the rights or duties of the Administrative Agent or Collateral
Agent, in its capacity as such, under this Agreement or any other Credit
Document without the written consent of the Administrative Agent or Collateral
Agent, as applicable, or (iv) directly and adversely affect the rights or duties
of any Letter of Credit Issuer, in its capacity as such, under this Agreement or
any other Credit Document without the consent of such Letter of Credit Issuer,
or (v) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender in a manner that directly
and adversely affects such Person, or (vi) change any Revolving Credit
Commitment to a Term Loan Commitment, or change any Term Loan Commitment to a
Revolving Credit Commitment, in each case without the prior written consent of
each Lender directly and adversely affected thereby, or (vii) release all or
substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees, the First Lien Intercreditor Agreement (if any),
the Second Lien Intercreditor Agreement or this Agreement) or release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents, the First Lien Intercreditor
Agreement (if any), the Second Lien Intercreditor Agreement or this Agreement)
without the prior written consent of each Lender, or (viii) decrease the Term A
Loan Repayment Amount applicable to Term A Loans or extend any scheduled Term A
Loan Repayment Date applicable to Term A Loans, in each case without the written
consent of each Lender directly and adversely affected thereby, or (ix) reduce
the percentages specified in the definitions of the terms Required Lenders,
Required Revolving Credit Lenders or Required Term A Loan Lenders or amend,
modify or waive any provision of this Section 13.1 that has the effect of
decreasing the number of Lenders that must approve any amendment, modification
or waiver, without




-138-



--------------------------------------------------------------------------------




the written consent of each Lender, (y) notwithstanding anything to the contrary
in clause (x), (i) extend the final expiration date of any Lender’s Commitment
or (ii) increase the aggregate amount of the Commitments of any Lender, in each
case, without the written consent of such Lender, or (z) in connection with an
amendment that addresses solely a repricing transaction in which any Class of
Term Loans is refinanced with a replacement Class of Term Loans bearing (or is
modified in such a manner such that the resulting Term Loans bear) a lower
effective yield, only the consent of the Lenders holding Term Loans subject to
such permitted repricing transaction that will continue as a Lender in respect
of the repriced tranche of Term Loans or modified Term Loans.
Notwithstanding anything in this Agreement or any other Credit Document to the
contrary, this Agreement may be amended, supplemented or otherwise modified to
effect the provisions of Section 2.10(d) in accordance with the terms of such
Section 2.10(d), with only the consent of the Persons set forth in Section
2.10(d) hereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent that treats such Defaulting Lender disproportionately and adversely from
the other Lender of the same Class (other than because of its status as a
Defaulting Lender).
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans. In the case of any waiver, Holdings, the Borrower, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Term Loans and Revolving Credit Loans.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus an
amount equal to all accrued but unpaid interest, fees, premiums, and expenses
incurred in connection therewith), (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless any such Applicable Margin applies after the Term
A Loan Maturity Date, with respect to Replacement Term Loans that are Term A
Loans, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans), and (d) the covenants,
events of default and guarantees shall be not materially more restrictive (taken
as a whole) (as determined in good faith by the Borrower) to the Lenders
providing such Replacement Term Loans than the covenants, events of default and
guarantees applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants, events of default and guarantees applicable
to any period after the maturity date in respect of the Refinanced Term Loans in
effect immediately prior to such refinancing.




-139-



--------------------------------------------------------------------------------




The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) cash collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the applicable Letter of Credit Issuer, and (z) Secured Cash
Management Obligations), (ii) upon the sale or other disposition of such
Collateral (including as part of or in connection with any other sale or other
disposition permitted hereunder) to any Person other than another Credit Party,
to the extent such sale or other disposition is made in compliance with the
terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence), (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, and (vii) if such assets constitute Excluded
Property or Excluded Stock or Stock Equivalents. Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents. Additionally, the Lenders hereby
irrevocably agree that any Restricted Subsidiary that is a Guarantor shall be
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.
Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.
Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility or extension
facility); (ii) no Lender consent is required to effect any amendment or
supplement to the First Lien Intercreditor Agreement (if any), any intercreditor
agreement or arrangement permitted under this Agreement that is for the purpose
of adding the holders of any Indebtedness as expressly contemplated by the terms
of the First Lien Intercreditor Agreement (if any) or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing; provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders taken as a whole); provided, further, that no such
agreement shall amend, modify or otherwise directly and adversely affect the
rights or duties of the Administrative Agent hereunder or under any other Credit
Document without the prior written consent of the Administrative Agent; (iii)
any provision of this Agreement or any other Credit Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to (x) cure any ambiguity, omission, mistake, defect or inconsistency (as
reasonably determined by the Administrative Agent and the Borrower) and (y)
effect administrative changes of a technical or immaterial nature (including to
effect changes to the terms and conditions applicable solely to the Letter of
Credit Issuer in respect of Issuances of Letters of Credit and such amendment
shall be deemed approved by the Lenders if the Lenders shall have received at
least five Business Days’ prior written notice of such change and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that




-140-



--------------------------------------------------------------------------------




the Required Lenders object to such amendment; and (iv) guarantees, collateral
documents and related documents executed by Credit Parties in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with any other Credit Document, entered into,
amended, supplemented or waived, without the consent of any other Person, by the
applicable Credit Party or Credit Parties and the Administrative Agent or the
Collateral Agent in its or their respective sole discretion, to (A) effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (B) as required by local law or advice of
counsel to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable requirements of law, or (C) to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrower) or to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Credit
Documents.
Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.
13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(a)    if to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer or the Swingline Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 13.2 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and
(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Swingline Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.
13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers, and privileges
provided by law.
13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in




-141-



--------------------------------------------------------------------------------




connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.
13.5    Payment of Expenses; Indemnification.
(a)    Each of Holdings and the Borrower, jointly and severally, agree (i) to
pay or reimburse each of the Agents for all their reasonable and documented
out-of-pocket costs and expenses (without duplication) incurred in connection
with the development, preparation, execution and delivery of, and any amendment,
supplement, modification to, waiver and/or enforcement this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Cahill Gordon & Reindel LLP (or such other counsel as may
be agreed by the Administrative Agent and the Borrower), one counsel in each
relevant local jurisdiction with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed), (ii) to pay or reimburse each Agent for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one firm or counsel to
the Administrative Agent and the Collateral Agent, and, to the extent required,
one firm or local counsel in each relevant local jurisdiction with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed
(which may include a single special counsel acting in multiple jurisdictions),
and (iii) to pay, indemnify and hold harmless each Lender, each Agent, the
Letter of Credit Issuer and their respective Related Parties (without
duplication) (the “Indemnified Persons”) from and against any and all losses,
claims, damages, liabilities, obligations, demands, actions, judgements, suits,
costs, expenses, disbursements or penalties of any kind or nature whatsoever
(and the reasonable and documented out-of-pocket fees, expenses, disbursements
and other charges of one firm of counsel for all Indemnified Persons, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnified Person affected by such conflict notifies the Borrower of any
existence of such conflict and in connection with the investigating or defending
any of the foregoing (including the reasonable fees) has retained its own
counsel, of another firm of counsel for such affected Indemnified Person), and
to the extent required, one firm or local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions))
of any such Indemnified Person arising out of or relating to any action, claim,
litigation, investigation or other proceeding (regardless of whether such
Indemnified Person is a party thereto or whether or not such action, claim,
litigation or proceeding (including any inquiry or investigation of the
foregoing) was brought by Holdings, any of its subsidiaries or any other
Person), arising out of, or with respect to the Transactions or to the
execution, enforcement, delivery, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law or any actual or alleged presence,
Release or threatened Release of Hazardous Materials attributable to Holdings or
any of its Subsidiaries (all the foregoing in this clause (iii), collectively,
the “Indemnified Liabilities”); provided that Holdings and the Borrower shall
have no obligation hereunder to any Indemnified Person with respect to
indemnified liabilities to the extent arising from (i) the gross negligence, bad
faith or willful misconduct of such Indemnified Person or any of its Related
Parties as determined in a final and non-appealable judgment of a court of
competent jurisdiction, (ii) a material breach of the obligations of such
Indemnified Person or any of its Related Parties under the terms of this
Agreement by such Indemnified Person or any of its Related Parties as determined
in a final and non-appealable judgment of a court of competent jurisdiction, or
(iii) any proceeding between and among Indemnified Persons that does not involve
an act or omission by Holdings, the Borrower or its Restricted Subsidiaries;
provided the Agents, to the extent acting in their capacity as such, shall
remain indemnified in respect of such proceeding, to the extent that neither of
the exceptions set forth in clause (i) or (ii) of the immediately preceding
proviso applies to such person at such time. The agreements in this Section 13.5
shall survive repayment of the Loans and all other amounts payable hereunder.
This Section 13.5 shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, expenses or disbursements arising from any
non-Tax claim.
(b)    No Credit Party nor any Indemnified Person shall have any liability for
any special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Restatement
Effective Date); provided that the foregoing shall not limit Holdings’ and the
Borrower’s indemnification obligations to the Indemnified Persons




-142-



--------------------------------------------------------------------------------




pursuant to Section 13.5(a) in respect of damages incurred or paid by an
Indemnified Person to a third party. No Indemnified Person shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of any Indemnified Person or any of
its Related Parties as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
(c)    Notwithstanding the foregoing, each Indemnified Person shall be obligated
to refund or return any and all amounts paid by the Borrower under this Section
13.5 to such Indemnified Person for any losses, claims, damages, liabilities and
expenses to the extent such Indemnified Person is not entitled to payment of
such amounts in accordance with the terms hereof.
13.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrower may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)     Subject to the conditions set forth in clause (b)(ii) below and Section
13.7, any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including participations in L/C
Obligations or Swingline Loans) at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for (1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate of a
Lender, or (Z) an Approved Fund or (2) an assignment of Loans or Commitments to
any assignee if an Event of Default under Section 11.1 or Section 11.5 (with
respect to Holdings or the Borrower) has occurred and is continuing; and
(B)    the Administrative Agent (not to be unreasonably withheld or delayed)
and, in the case of Revolving Credit Commitments or Revolving Credit Loans only,
the Swingline Lender and the Letter of Credit Issuer; provided that no consent
of the Administrative Agent shall be required for an assignment of any Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.
Notwithstanding the foregoing, (i) no such assignment shall be made to a natural
Person, Disqualified Lender or Defaulting Lender and (ii) Holdings, the Borrower
or Affiliates. For the avoidance of doubt, the Administrative Agent shall bear
no responsibility or liability for monitoring and enforcing the list of Persons
who are Disqualified Lenders at any time.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of




-143-



--------------------------------------------------------------------------------




any Class, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 in the case of Revolving Credit Commitments and
$1,000,000 in the case of Term Loans, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; provided, further, that contemporaneous assignments
by a Lender and its Affiliates or Approved Funds shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above (and
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e)).
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(v)
of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6. For the avoidance of doubt, in case of an assignment to a new
Lender pursuant to this Section 13.6, (i) the Administrative Agent, the new
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
new Lender been an original Lender signatory to this Agreement with the rights
and/or obligations acquired or assumed by it as a result of the assignment and
to the extent of the assignment the assigning Lender shall each be released from
further obligations under the Credit Documents and (ii) the benefit of each
Security Document shall be maintained in favor of the new Lender.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans (and stated interest amounts) and any payment
made by the Letter of Credit Issuer under any Letter of Credit owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent, the Letter of
Credit Issuer, the Administrative Agent and its Affiliates and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice.




-144-



--------------------------------------------------------------------------------




(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section 13.6 and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (other than (x) a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated by or for the primary benefit of a natural Person), (y) Holdings and
its Subsidiaries or Affiliates and (z) any Disqualified Lender provided,
however, that, notwithstanding clause (y) hereof, participations may be sold to
Disqualified Lenders unless a list of Disqualified Lenders has been made
available to all Lenders) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer, and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, the Administrative Agent shall bear
no responsibility or liability for monitoring and enforcing the list of
Disqualified Lenders or the sales of participations thereto at any time. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i) and (vii) of the second proviso to Section 13.1 that affects such
Participant. Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11,
3.5, and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section
13.6, including the requirements of clause (e) of Section 5.4) (it being agreed
that any documentation required under Section 5.4(e) shall be provided solely to
the participating Lender)). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 13.8(b) as though it were a
Lender; provided such Participant shall be subject to Section 13.8(a) as though
it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, or
other central bank having jurisdiction over such Lender and this Section 13.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.




-145-



--------------------------------------------------------------------------------




(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and their Affiliates that
has been delivered to such Lender by or on behalf of the Borrower and their
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of the Borrower and their Affiliates in connection with such
Lender’s credit evaluation of the Borrower and their Affiliates prior to
becoming a party to this Agreement.
(f)    The words “execution,” “signed,” “signature,” and words of like import
used in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Acceptances, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent nor any Letter of
Credit Issuer or Lenders is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
(g)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
13.6, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and the
Administrative Agent) other than a Disqualified Lender providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) subject to Section 13.16, disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement but subject to the following sentence, each SPV shall
be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same
extent as if it were a Lender (subject to the limitations and requirements of
those Sections as though it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 13.6, including the
requirements of clause (e) of Section 5.4 (it being agreed that any
documentation required under Section 5.4(e) shall be provided solely to the
Granting Lender)). Notwithstanding the prior sentence, an SPV shall not be
entitled to receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4
than its Granting Lender would have been entitled to receive absent the grant to
such SPV, unless such grant to such SPV is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).




-146-



--------------------------------------------------------------------------------




13.7    Replacements of Lenders Under Certain Circumstances.
(a)    The Borrower shall be permitted (x) to replace any Lender or (y)
terminate the Commitment of such Lender or Letter of Credit Issuer, as the case
may be, and (1) in the case of a Lender (other than the Letter of Credit
Issuer), repay all Obligations of the Borrower due and owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of the Letter of Credit Issuer, repay all
Obligations of the Borrower owing to such Letter of Credit Issuer relating to
the Loans and participations held by the Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it that (a) requests reimbursement
for amounts owing pursuant to Section 2.10 or 5.4, (b) is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken, or (c) becomes a Defaulting
Lender, with a replacement bank or other financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default under Sections 11.1 or 11.5 shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts pursuant to Sections 2.10, 2.11, or 5.4, as the case may be, owing to
such replaced Lender prior to the date of replacement, (iv) the replacement bank
or institution, if not already a Lender, an Affiliate of the Lender or Approved
Fund, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replacement bank or
institution, if not already a Lender shall be subject to the provisions of
Section 13.6(b), (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 (provided that
unless otherwise agreed the Borrower shall be obligated to pay the registration
and processing fee referred to therein), and (vii) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of either (i) all of the
Lenders directly and adversely affected or (ii) all of the Lenders, and, in each
case, with respect to which the Required Lenders (or at least 50.1% of the
directly and adversely affected Lenders) shall have granted their consent, then,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 13.6) or to terminate the
Commitment of such Lender or Letter of Credit Issuer, as the case may be, and
(1) in the case of a Lender (other than the Letter of Credit Issuer), repay all
Obligations of the Borrower due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and (2) in
the case of the Letter of Credit Issuer, repay all Obligations of the Borrower
owing to such Letter of Credit Issuer relating to the Loans and participations
held by the Letter of Credit Issuer as of such termination date and cancel or
backstop on terms satisfactory to such Letter of Credit Issuer any Letters of
Credit issued by it); provided that (a) all Obligations hereunder of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment including
any amounts that such Lender may be owed pursuant to Section 2.11, and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon, and (c) the Borrower shall pay (or cause to be paid) to such
Non-Consenting Lender the amount, if any, owing to such Lender pursuant to
Section 5.1(b). In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6; provided, that if such Non-Consenting
Lender does not execute and deliver an Assignment and Acceptance in respect of
such assignment within one Business Day of the date on which the replacement
Lender executes and delivers such Assignment and Acceptance to such
Non-Consenting Lender (or such Assignment and Acceptance is delivered by the
Administrative Agent on behalf of such replacement Lender), such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance without any action on the part of such Non-Consenting Lender and the
Assignment and Acceptance so executed by such replacement Lender shall be
effective for the purpose of Section 13.6 and this Section 13.7.




-147-



--------------------------------------------------------------------------------




13.8    Adjustments; Set-off.
(a)    Except as contemplated in Section 13.6 or elsewhere herein, if any Lender
(a “Benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Credit Parties but with
the prior consent of the Administrative Agent, any such notice being expressly
waived by the Credit Parties to the extent permitted by applicable law, upon any
amount becoming due and payable by the Credit Parties hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final) (other than payroll, trust, tax, fiduciary, and
petty cash accounts), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Credit
Parties. Each Lender agrees promptly to notify the Credit Parties and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of Holdings, the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by
Holdings, the Borrower, the Administrative Agent, the Collateral Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.
13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
13.13    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States for the Southern District of New York, in each
case sitting in New York City in the Borough of Manhattan, and appellate courts
from any thereof;




-148-



--------------------------------------------------------------------------------




(b)    consents that any such action or proceeding shall be brought in such
courts and waives (to the extent permitted by applicable law) any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same or to commence or support any
such action or proceeding in any other courts;
(c)    agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right of the Administrative
Agent, any Lender or another Secured Party to effect service of process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Holdings or the Borrower or any other Credit Party in any other
jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.
13.14    Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:
(a)    it has been advised by counsel in the negotiation, execution, and
delivery of this Agreement and the other Credit Documents;
(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the Administrative Agent, the
Lenders and the other Agents on the other hand, and the Borrower and the other
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof);
(ii)    in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
any other Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees, or any other Person;
(iii)    neither the Administrative Agent nor any other Agent has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Credit Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or other Agent has
advised or is currently advising the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and neither the Administrative Agent or
other Agent has any obligation to the Borrower, the other Credit Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents;
(iv)    the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and their Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and




-149-



--------------------------------------------------------------------------------




(v)    neither the Administrative Agent nor any other Agent has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Borrower
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of Holdings and the Borrower hereby
agrees that it will not claim that any Agent owes a fiduciary or similar duty to
the Credit Parties in connection with the Transactions contemplated hereby and
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or any other Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.
13.15    WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE PERFORMANCE OF SERVICES HEREUNDER AND THEREUNDER AND FOR ANY
COUNTERCLAIM THEREIN.
13.16    Confidentiality. The Administrative Agent, each other Agent and each
Lender (collectively, the “Restricted Persons” and, each a “Restricted Person”)
shall treat confidentially all non-public information provided to any Restricted
Person by or on behalf of any Credit Party hereunder in connection with such
Restricted Person’s evaluation of whether to become a Lender hereunder or
obtained by such Restricted Person pursuant to the requirements of this
Agreement (“Confidential Information”) and shall not publish, disclose or
otherwise divulge such Confidential Information; provided that nothing herein
shall prevent any Restricted Person from disclosing any such Confidential
Information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process (in
which case such Restricted Person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants, any
governmental, bank regulatory or self-regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Borrower
promptly thereof prior to disclosure), (b) upon the request or demand of any
regulatory authority (including any self-regulatory authority) having
jurisdiction over such Restricted Person or any of its Affiliates (in which case
such Restricted Person agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental, bank regulatory or
self-regulatory authority exercising examination or regulatory authority) to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Borrower promptly thereof prior to disclosure), (c) to the extent
that such Confidential Information becomes publicly available other than by
reason of improper disclosure by such Restricted Person or any of its affiliates
or any related parties thereto in violation of any confidentiality obligations
owing under this Section 13.16, (d) to the extent that such Confidential
Information is received by such Restricted Person from a third party that is
not, to such Restricted Person’s knowledge, subject to confidentiality
obligations owing to any Credit Party or any of their respective subsidiaries or
affiliates, (e) to the extent that such Confidential Information was already in
the possession of the Restricted Persons prior to any duty or other undertaking
of confidentiality or is independently developed by the Restricted Persons
without the use of such Confidential Information, (f) to such Restricted
Person’s affiliates and to its and their respective officers, directors,
partners, employees, legal counsel, independent auditors, and other experts or
agents who need to know such Confidential Information in connection with
providing the Loans or action as an Agent hereunder and who are informed of the
confidential nature of such Confidential Information and who are subject to
customary confidentiality obligations of professional practice or who agree to
be bound by the terms of this Section 13.16 (or confidentiality provisions at
least as restrictive as those set forth in this Section 13.16) (with each such
Restricted Person, to the extent within its control, responsible for such
person’s compliance with this paragraph), (g) to potential or prospective
Lenders, hedge providers, participants or assignees, in each case who agree
(pursuant to customary syndication practice) to be bound by the terms of this
Section 13.16 (or confidentiality provisions at least as restrictive as those
set forth in this Section 13.16); provided that (i) the disclosure of any such
Confidential Information to any Lenders, hedge providers or prospective Lenders,
hedge providers or participants or prospective participants referred to above
shall




-150-



--------------------------------------------------------------------------------




be made subject to the acknowledgment and acceptance by such Lender, hedge
provider or prospective Lender or participant or prospective participant that
such Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16) in
accordance with the standard syndication processes of such Restricted Person or
customary market standards for dissemination of such type of information, which
shall in any event require “click through” or other affirmative actions on the
part of recipient to access such Confidential Information and (ii) no such
disclosure shall be made by such Restricted Person to any person that is at such
time a Disqualified Lender, (h) for purposes of establishing a “due diligence”
defense, or (i) to rating agencies in connection with obtaining ratings for the
Borrower and the facilities described hereunder to the extent such rating
agencies are subject to customary confidentiality obligations of professional
practice or agree to be bound by the terms of this Section 13.16 (or
confidentiality provisions at least as restrictive as those set forth in this
Section 13.16). Notwithstanding the foregoing, (i) Confidential Information
shall not include, with respect to any Person, information available to it or
its Affiliates on a non-confidential basis from a source other than Holdings,
its Subsidiaries or their respective Affiliates, (ii) the Administrative Agent
shall not be responsible for compliance with this Section 13.16 by any other
Restricted Person (other than its officers, directors or employees), (iii) in no
event shall any Lender, the Administrative Agent or any other Agent be obligated
or required to return any materials furnished by Holdings or any of its
Subsidiaries, and (iv) each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration,
settlement and management of this Agreement and the other Credit Documents.
13.17    Direct Website Communications. Each of Holdings and the Borrower may,
at its option, provide to the Administrative Agent any information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Credit Documents, including, without limitation, all notices,
requests, financial statements, financial, and other reports, certificates, and
other information materials, but excluding any such communication that (A)
relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto, (B) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor, (C)
provides notice of any default or event of default under this Agreement or (D)
is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to the Administrative Agent at an email address provided by the
Administrative Agent from time to time; provided that (i) upon written request
by the Administrative Agent, Holdings or the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrower, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
(a)    Each of Holdings and the Borrower further agrees that any Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic




-151-



--------------------------------------------------------------------------------




transmission system (the “Platform”), so long as the access to such Platform (i)
is limited to the Agents, the Lenders and Transferees or prospective Transferees
and (ii) remains subject to the confidentiality requirements set forth in
Section 13.16.
(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to the Borrower, any Lender, or any other Person for losses, claims,
damages, liabilities, or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’ (other than any trustee or advisor)) gross negligence, bad
faith or willful misconduct or material breach of the Credit Documents as
determined in the final non-appealable judgment of a court of competent
jurisdiction.
(c)    Each of Holdings and the Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, the Borrower,
the Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings
or the Borrower may be posted on that portion of the Platform designated for
such public-side Lenders. If Holdings or the Borrower has not indicated whether
a document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrower, the Subsidiaries and their
securities. Notwithstanding the foregoing, each of Holdings and the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information; provided however that, the
following documents shall be deemed to be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material nonpublic information: (1) the Credit Documents, (2) any notification
of changes in the terms of the Credit Facility and (3) all financial statements
and certificates delivered pursuant to Sections 9.1(a),(b) and (d).
13.18    USA PATRIOT Act. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.
13.19    [Reserved].
13.20    Payments Set Aside. To the extent that any payment by or on behalf of
Holdings or the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.




-152-



--------------------------------------------------------------------------------




13.21    No Fiduciary Duty. Each Agent, each Syndication Agent, each
Documentation Agent, each Joint Lead Arranger and Bookrunner, each Letter of
Credit Issuer, each Lender and their Affiliates (collectively, the “Lender
Parties”), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their affiliates. Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Party, on the one hand, and such Credit Party, its
stockholders or its affiliates, on the other. The Credit Parties acknowledge and
agree that (i) the transactions contemplated by the Credit Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
Credit Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender Party has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender Party has advised, is currently advising or
will advise any Credit Party, its stockholders or its Affiliates on other
matters) or any other obligation to any Credit Party except the obligations
expressly set forth in the Credit Documents and (y) each Lender Party is acting
solely as principal and not as the agent or fiduciary of any Credit Party, its
management, stockholders or creditors. Each Credit Party acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Credit Party, in connection with such transaction or the process leading
thereto.
13.22    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEAAffected Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-down and Conversion Powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an EEAAffected Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-down and Conversion Powers of any EEAthe applicable
Resolution Authority.
13.23    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any swap
contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):




-153-



--------------------------------------------------------------------------------




(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 13.23, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[signature pages intentionally omitted]




-154-

